May 1983
Connnission Decisions
5-05-83
5-11-83
5-12-83
5-25-83
5-26-83

William A. Haro v. Magma Copper Co.
United Mine Workers of America
White Pine Copper Div., Copper Range Co.
Great Western Electric Co.
Shamrock Coal Co.

WEST 79-49-DM
CENT 81-223-R
LAKE 81-106-RM
WEST 81-213-RM
KENT 80-292

Pg.
Pg.
Pg.
Pg.
Pg.

805
807
825
840
845

WEVA 83-41
SE 82-62-D
WEVA 80-532-D
CENT 81-269-M
LAKE 80-83-M
PENN 82-328
WEST 79-122-M
CENT 82-101-M
WEST 82-113-D
WEST 82-114-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

855
859
885
889
899
934
938
950
954
988

Administrative Law Judge Decisions
5-04-83
5-09-83
5-09-83
5-17-83
5-17-83
5-17-83
5-23-83
5-25-83
5-26-83
5-26-83

Western Coal Corp.
Danny Henderson v. King Coal Co.
MSHA ex rel Gerald D. Boone v. Rebel Coal
Ozark Lead Co.
Missouri Gravel Co.
United States Steel Mining Co.
Rio Algom Corp.
Todilto Exploration & Developement Corp.
Albert J. Dicaro v. United States Fuel Co.
Plateau Re~ources LTD

\\

Commission Decisions

MAY

The following cases were Directed for Review during the month of May:
Secretary of Labor, MSHA v. Freeman United Coal Mining Co., Docket No.
LAKE 82-3 (Judge Broderick, March 25, 1983).
Minerals Exploration Company v. Secretary of Labor, MSHA, Docket No.
WEST 81-189-RM (Judge Carlson, April 6, 1983).
Secretary of Labor, MSHA v. FMC Corporation, Docket Nos., WEST 82-146-RM,
WEST 82-207-M (Judge Kennedy, April 1, 1983).
Southern Ohio Coal Company v. Secretary of Labor, MSHA, Docket Nos.
LAKE 82-93-R, 82-94-R, 82-95-R (Judge Koutras, April 20, 1983).
William Haro v. Magma Copper Co., Docket Nos. WEST 79-49-DM, 80-116-DM
(Judge Morris' certification for Interlocutory Review, April 6, 1983)
Secretary of Labor, MSHA v. Black Diamond Coal Mining Co., Docket No.
SE 82-48 (Judge Koutras, April 20, 1983)
Review was Denied in the following cases during the month of May:
James Dickey v. United States Steel Co., Docket No. PENN 82-179-D (Judge
Koutras, March 23, 1983).
Jay Montoya v. Valley Camp of Utah, Inc., Docket No. WEST 82-41-D (Judge
Broderick, April 4, 1983).
Leo Klimczak v. General Crushed Stone, Docket No. YORK 82-21-DM, (Judge
Melick, April 6, 1983).

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 5, 1983

WILLIAM A. HARO
WEST 79-49-DM
WEST 80-116-DM

v.

MAGMA COPPER COMPANY
ORDER
The certification of interlocutory review filed by the judge on
April 6, 1983 is accepted. 29 C.F.R. § 2700.74(a)
The remand order of the Commission issued on November 20, 1982
directed the judge to make findings on the record presently befqre him
as to the merits of the operator's defense. Accordingly, the case is
returned to the judge.

L. Clair Nelson, Commissioner

83,....5-4

Distribution
N. Douglas Grimwood
Twitty, Sievwright & Mills
1700 TowneHouse Tower
100 West Clarendon
Phoenix, Arizona 85013
Paul F. Tosca, Jr.
Corcoran, Magness & Tosca
608 Pioneer Plaza
100 North Stone
Tucson, Arizona 85701
Administrative Law Judge John Mqrris
:FMSHRC
333 West Colfax Ave., Suite 400
Denver, Colorado 80204

0()6
Uv

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 11, 1983
UNITED MINE WORKERS OF AMERICA
(UMWA)

v.

Docket No. CENT 81-223-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
DECISION
The broad question presented here is whether miners, or representatives of miners, have statutory authority under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp. V 1981)
("the Mine Act"), to initiate review o; citations issued by the Secretary
of Labor through the filing of a notice of contest. The administrative
law judge held that miners and their representatives do not have such a
right. For the reasons set forth below, we agree.
This case arose in the following context. On May 13, 1981, an
inspector from the Mine Safety and Health Administration issued an
imminent danger withdrawal order pursuant to section 107(a) of the
Mine Act to Garland Coal & Mining Company. 30 U.S.C. § 817(a). 1/
In the withdrawal order, the inspector charged that explosives were
being transported to the blasting area of the mine in a manner that
constituted an imminent danger. The order alleged that the inspector
had observed explosive materials being transported on the front seat
and in the glove compartment of a truck.

l/

Section 107(a) provides:
If, upon any inspection or investigation of a coal
or other mine which is subject to this Act, an
authorized representative of the Secretary finds
that an imminent danger exists, such representative shall determine the extent of the area of
such mine throughout which the danger exists, and
issue an order requiring the operator of such
mine to cause all persons, except those referred
to in section 104(c), to be withdrawn from, and
to be prohibited from entering, such area until
an authorized representative of the Secretary
(Footnote continued)

83-5-6

On the same document as the imminent danger withdrawal order, the
inspector also issued a citation under section 104(a) of the Mine Act.
30 U.S.C •. § 814(a). :?:./ The citation alleged that the manner in which
the explosives were being transported constituted a violation of
30 C.F.R. § 77.1303(c). That mandatory safety standard states that
"[s]ubstantial nonconductive closed containers shall be used to carry
explosives, other than blasting agents to the blasting site." In
addition, the citation also contained a "significant and substantial"
finding. ]./
Fn. l/ continue

determines that such imminent danger and the
conditions or practices which caused such
imminent danger no longer exist. The issuance
of an order under this subsection shall not
preclude the issuance of a citation under
section 104 or the proposing of a penalty
under section 110.
30 U.S.C. § 817(a).
Section 104(a) provides:

l:.f

If, upon inspection or investigation, the Secretary
or his authorized representative believes that an
operator of a coal or other mine subject to this
Act has violated this Act, or any mandatory, health
or safety standard, rule, order, or regulation promulgated pursuant to this Act, he shall, with reasonable promptness, issue a citation to the operator.
Each citation sh~ll be in writing and shall describe
with particularity the nature of the violation,
including a reference to the provision of the Act,
standard, rule, regulation, or order alleged to
have been violated. In addition, the citation
shall fix a reasonable time for the abatement of
the violation. The requirement for the issuance
of a citat~on with reasonable promptness shall
not be a jurisdictional prerequisite to the
enforcement of any provision of this Act.
30 U.S.C. § 814(a).
3/
With regards to significant and substantial findings, section
l04(d)(l) of the Mine Act in part provides:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that
there has been a violation of any mandatory health
or safety standard, and if he also finds that, while
(Footnote continued)

808

Thereafter, the United Mine Workers of America ("UMWA"), proceeding
as a representative of the miners, filed a notice of contest with the
Commission. In the notice of contest, the UMWA submitted that there
was "sufficient evidence" to establish that the violation of 30 C.F.R.
§ 77.1303(c) was the result of the operator's "unwarrantable failure"
to comply with the standard. See section 104(d)(l) at n.3, supra.
Accordingly, the UMWA requested that the Commission modify the citation so as to include an unwarrantable failure finding. Garland Coal,
the operator to which the citation and order were issued, did not
contest the Secretary's action or seek to intervene in the proceeding
instituted by the UMWA.
The Secretary filed a motion to dismiss the UMWA's notice of contest
on the ground that the UIB\TA had failed to state a claim upon which relief
can be granted, ·The Secretary argued, among other things, that an
"unwarrantable failure" finding cannot be made in a citation if the
involved violation is also serving as the basis for an imminent danger
withdrawal order. In that regard, the Secretary stated that section
104(d)(l) provides that in order. to make an unwarrantable failure
finding, the inspector must first determine that the cited violation
did not result in an imminent danger. Thus, the Secretary submitted
that under the facts of this case the inspector was precluded from
making an unwarrantable failure finding.
··!

The UMWA, in turn, filed a motion for summary decision with the
judge. It argued that the "Inspector's Statement" regarding the violation of 30' C.F.R. § 77.1303(c), together with the Mine Safety and
Health Administration's "Narrative Findings for a Special [Penalty]
Assessment", established that the violation resulted from the operator's
unwarrantable failure to comply with the cited standard. !::_/
Fn. ]./ continue
the conditions created by such violation do not cause
imminent danger, such violation is of such nature as
could significantly and substantially contribute to
the cause and effect of a coal or other mine safety
or health hazard, and if he finds such violation
to be caused by an unwarrantable failure of such
operator to comply with such mandatory health or
safety standards, he shall include such finding
in any citation given to the operator under this
Act.
30 U.S.C. T""814(d)(l). (Emphasis added.)
4/
Botµ the inspector's statement and the narrative findings were
attached to the motion f-0r summary decision. The inspector's statement was a standardized form filled out by the inspector who had
issued the citation and it addressed the cited violation. The
narrative findings was a statement by the Mine Safety and Health
Administration to the effect that the circumstances of the case
warranted the waiving of the penalty assessment formula appearing
in 30 C.F.R. § 100.3 and the determination of a "special" assessment
under 30 C.F.R. § 100.4 (1981).

609

On August 28, 1981, the judge issued a pre-hearing order dismissing

the case. 3 FMSHRC 2016 (August 198l)(ALJ). The judge based his dismissal on the ground that the UMWA, as a representative of the miners,
did not have the statutory authority to contest the citation. In light
of his conclusion, the judge did not pass upon the issues raised in
the parties' pre-hearing motions.
Following the judge's order of dismissal, the UMWA's petition
for discretionary review was granted by the Commission. 30 U.S.C.
§ 823(d)(2).
We also granted leave to intervene to Peabody Coal
Company, U.S. Steel Corporation and the Council of the Southern
Mountains, Inc., and oral argument was heard.
The issue before us at the present time is extremely narrow.
Although a number of potentially important questions involving the
interpretation of various key provisions of the Mine Act have been
raised by the parties, the sole issue ruled on by the judge and
before us on review is whether miners and representatives of miners
("miners") have the statutory authority under the Mine Act to contest
citations. Because we agree with the judge's disposition of the
preliminary question of the UMWA's right to institute this proceeding,
we need not reach or decide at this time the secondary issues raised
by the parties.
The judge's conclusion that miner~·do not have the right to contest
citations was based on the express statutory language of section 105(d)
of the Act. 30 U.S.C. § 815(d). Section 105(d) sets forth certain
Secretarial actions that operators and miners may contest:
If, within 30 days of receipt thereof, an operator
of a coal or other mine notifies the Secretary that he
intends to contest the issuance or modification of an
order issued under section 104, or citation or a notification of proposed assessment of a penalty issued
under subsection (a) or (b) of this section, or the
reasonableness of the length of abatement time fixed
in a citation or modification thereof issued under section 104, or any miner or representative of miners
notifies the Secretary of an intention to contest
the issuance, modification, or termination of any
order issued under section 104, or the reasonableness of the length of time set for abatement by a
citation or modification thereof issued under
section 104, the Secretary shall immediately advise
the Commission of such notification, and the Commission shall afford an opportunity for a hearing •••
and thereafter shall issue an order, based on findings
of fact, affirming, modifying, or vacating the Secretary's citation, order, or proposed penalty, or
directing other appropriate relief •••• The rules of
procedure prescribed by the Commission shall provide
affected miners or representatives of affected miners
an opportunity to participate as parties to hearings
under this section.
(Emphasis added.)

810

In sum, the above statutory language states that under section
lOS(d) an operator may contest (1) the issuance or modification of an
order of withdrawal, (2) a citation, (3) a proposed penalty assessment,
and (4) the reasonableness of the length of abatement time contained in
the citation. Comparatively, miners may contest (1) the issuance, modification or termination of a section 104 withdrawal order and (2) the
reasonableness of the length of abatement time contained in the citation.
Thus, as the judge noted in his order dismissing the case, "[t]he
words 'or citation' are conspicuously absent from the list of items a
miner or representative or miners may contest." 3 FMSHRC at 2017.
Accordingly, a plain reading of the unambiguous language of lOS(d) supports the conclusion that Congress did not intend for miners to have the
right to contest citations. 2/
Despite the unambiguous language of section 105(d) the UMWA submits
that the Mine Act's legislative history establishes that Congress in fact
intended miners to have the right to contest citations. 6/ In support of
this argument we are directed to the following passage in the Conference
Report:
Procedure for Enforcement
The Senate bill required that.within a reasonable time
after completion of the inspection, the Secretary notify
the operator, by certified mail, of the proposed civil
penalty to be assessed for any violation noted in the
inspection. Such notice, a copy of which must be sent
to the representatives of miners at the mine, would
notify the operator that he had fifteen working days
from receipt to contest the citation or proposed civil
penalty assessment. If within 15 working days, the
operator or any miner or the representative of miners
did not contest the civil penalty assessment or citation, such would be the final order of the Commission,
and would not be reviewable in any court.

*

*

*

*

*

*

The conference substitute conforms to the Senate bill,
with an amendment changing the period within which
appeals may be taken from orders and penalty proposals from "fifteen working days" to "thirty days."
The conferees intend that this shall mean 30 calendar
days.

2/

Both the UMWA and intervenor Council of the Southern Mountains,
Inc. note that in Energy Fuels Corp., 1 FMSHRC 299 (May 1979), we
found section lOS(d) to be ambiguous. However, our discussion of
ambiguity in Energy Fuels was directed at the question of whether an
operator may contest a citation prior to the Secretary's proposing a
penalty. It is inapposite to the question presented here.
6/
In that respect, the UMWA is joined by intervenors Peabody Coal
Company, U.S. Steel Corporation and the Council of the Southern
Mountains, Inc.

811

· S. Rep. 95-461, 95th Cong., 1st Sess. 50 (1977), reprinted in Senate
Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2d
Sess., Legislative History of the Federal Mine Safety and Health Act
of 1977, at 1328 (1978) ["Legis. Hist."]. (Emphasis added.)
We find the UMWA's and intervenors' reliance upon this portion of
the legislative history to be misplaced. This portion of the Conference
Report concerns section 105(a) of the Act -- addressing the procedural
scheme for when a citation and proposed penalty become a final order of
the Commission -- and not section 105(d). 7/ We read section 105(a) and
the corresponding legislative history contained in the Conference Report
as providing that unless the operator contests the citation and/or proposed penalty within the 30-day period, and unless the miners contest the
reasonableness of the length of the abatement period contained in the
citation within that same time frame, the citation and proposed penalty
become a Commission final order. Thus, we find that section 105(a) does
not expand upon the section 105(d) rights of miners to contest specified
Secretarial enforcement actions -- that is, the right to contest the
issuance, modification and termination of a withdrawal order issued under
section 104 and the right to challenge the length of the abatement period
contained in a citation.
We find the Mine Act's legislative history relating to section 105(d)
to be equally unpersuasive. Regarding,rsection 105(d), the Conference Report
states the following:
7/

Section 105(a) provides:

If, after an inspection or investigation, the Secretary
issues a citation or order under section 104, he shall,
within a reasonable time after the termination of such
inspection or investigation, notify the operator by
certified mail of the civil penalty proposed to be
assessed under section llO(a) for the violation cited
and that the operator has 30 days within which to notify
the Secretary that he wishes to contest the citation or
proposed assessment of penalty. A copy of such notification shall be sent by mail to the representative of
miners in such mine. If within 30 days from the receipt
of the notification issued by the Secretary, the operator fails to notify the Secretary that he intends to
contest the citation or the proposed assessment of
penalty, and no notice is filed by any miner or
representative of miners under subsection (d) of
this section within such time, the citation and
the proposed assessment of penalty shall be
deemed a final order of the Commission and not
subject to review by any court or agency. Refusal
by the operator or his agent to accept certified
mail containing a citation and proposed assessment
of penalty under this subsection shall constitute
receipt thereof within the meaning of this subsection.
30 U.S.C. § 815(a). (Emphasis added.)

812

Administrative Review
The Senate bill required that parties wishing to contest
the issuance or modification of an order, or a notification, or the abatement requirement notify the Secretary
of the intention to contest within 15 working days of
receipt thereof. The Senate bill required that the
Secretary immediately notify the Commission, which
would afford the parties an opportunity for a hearing~
and issue a final decision, based on findings of fact
affirming, modifying or vacating the Secretary's
order, citation or proposed penalty, and directing
other appropriate relief. The order of the Commission would become final 30 days after its issuance.
Miners or their representatives were afforded the
opportunity to participate in such hearings as
parties.

*

*

*

*

*

*

The conference substitute conforms to the Senate bill,
with the amendment providing 30 calendar days for the
filing of administrative appeals rather than the 15
working days provided in the Senate bill.
S. Rep. 95-461, 95th Cong., 1st Sess. 53 (1977), Legis. Hist. at 1331.
(Emphasis added.)
Although this portion of the Conference Report refers to "parties"
contesting citations, in light of section 105(d)'s specific grant to
operators, but not miners, of the right to contest citations, we find the
preceding passage insufficient to establish that Congress intended to allow
miners to contest citations. Instead, this portion of the Conference Report
merely collectively summarizes the section 105(d) statutory rights that
operators and miners have to challenge Secretarial enforcement actions. 8/
The Senate Report on S.717, the bill that substantially formed the
basis for the Mine Act, is also bereft of any specific language to indicate
that the Senate intended miners to have the right to contest citations. See
S. Rep. 95-181, 95th Cong., 1st Sess. 34-35 (1977) ["S. Rep."], Legis. Hi"St."
at 622-623. With regard to section 105(d), the Senate Report's section-bysection analysis states:

8/ For that same reason, we reject the UMWA's argument that Commission
Rule 20(b) expressly provides for miners to contest citations. 29 C.F.R.
§ 2700.20(b).
That procedural rule merely summarizes the various rights
to contest set forth in section 105(d) of the Mine Act and quoted extensively in Commission Rule 20(a). 29 C.F.R. § 2700.20(a). Moreover, we
could not, through procedural rules, expand upon the statutory rights to
contest granted by Congress in section 105(d).

813

Section [105(d)] provides that if an operator notifies
the Secretary that he intends to contest the issuance
or modification of an order or a notification, or the
reasonableness of an abatement period, or any miner or
representative of miners notifies the Secretary that
he plans to so contest, the Secretary shall immediately
so advise the Commission. The Commission must then
provide an opportunity for a hearing and thereafter
issue an order affirming, modifying, or vacating the
Secretary's citation, order, or proposed penalty or
directing other appropriate relief. Such an order
becomes final 30 days after its issuance.
The rules of procedure prescribed by the Commission
shall provide affected miners or their representatives an opportunity to participate as parties to
Commission hearings under this subsection. The
Commission shall take whatever action is necessary
to expedite proceedings for hearing appeals of
orders issued under section [104].
S. Rep. at 69, Legis. Hist. at 657.

(Emphasis added.)

with the Conference Report, in ligh~ of the unambiguous language of
section 105(d), we view the section-by;_section analysis as an ina~tful
summary of the statutory provisions of that section. 9/

As

In sum, we find that a careful reading of the cited portions of
the Mine Act's legislative history does not support the proposition
that in section 105(d) Congress intended to confer upon miners the
statutory right to contest citations. Moreover, even if we read the
legislative history in the light most favorable to the UMWA's position,
we do not find such Congressional intent to be so clearly expressed as
to overcome the plain and unambiguous language used in section 105(d).
Accordingly, we find the clear and precise language of section 105(d)
to be controlling. See American Tobacco Company v. Patterson,~- U.S.
, 71 L.Ed. 2d 748, 755 (1982); United States v. Turkette, 452 U.S.
576, 580 (1981).
9/
In addition, a statement made by Senator Javits during the Senate
floor debate on S.717, and relied upon by the UMWA, likewise fails.
Senator Javits stated:
Administrative review of challenges to these procedures
is lodged in an independent Mine Safety and Health Review
Commission. Any affected party may appeal a citation,
penalty, or order, and the Commission is directed to
hold a hearing on their claim.
Legis. Hist. at 910-911. (Emphasis added.) For the reasons mentioned
above, we do not equate the phrase "[a]ny affected party may appeal a
citation" with affording affected miners the right to contest a citation.

814

Furthermore, assuming arguendo that the Mine Act's legislative history
could be read to evidence Congressional intent to confer on miners standing
to contest citations, the failure of Congress to specifically incorporate
such intent into the language of section 105(d) would be especially puzzling
in view of the fact that the Mine Act's predecessor, the Federal Coal Mine
Health and Safety Act of 1969, 30 u.s.c. § 801 et~· (1976)(amended 1977),
did not contain a specific statutory provision allowing miners or operator's
to contest the merits of a notice of violation -- the Coal Act's equivalent
of a citation. See 30 U.S.C. § 815(a)(l)(l976). In the Mine Act, Congress
specifically gave-operators the right to contest citations. One would
assume, therefore, that if Congress had intended miners to also have this
right, it would have at the same time specifically provided them such a
right in section 105(d). J!l./
In the final analysis, we confront again the assertion of a right
which leads to a search of the statute to find the requisite authority.
The statute contains no express provision for the asserted right. Our
dissenting colleague searches elsewhere and finds implications, but no
express statutory provision.
It may very well be desirable for the miner or the miner's
representative to have a right to contest the issuance of a citation,
but it remains the prerogative of the Congress to provide such right.
It is not the prerogative of this Commission to confer that right in
the absence of statutory provision. Repeated recitation of the purpose
of the 1977 Act, which is well known, gives no support to an attempt
to impart to the Act a provision which simply is not there.
The 1977 Act represents a thoroughgoing amendment of the 1969 Act.
The basic issue in this case did not spring forth last month or last
year. It finds inception in the absence of statutory provision in the
1969 Act, which forcefully begs the question: If it is so plain that
the Congress intended to provide the right asserted here, why was it
not clearly provided for in the 1977 Act?
Finally, we reject the claims advanced by the UMWA and intervenor
Council of the Southern Mountains, Inc. that miners are denied due
process and equal protection of the law by not being permitted to
initiate review of citations issued by the Secretary. Regarding the
due process objection, neither the UMWA, nor the Council of the
Southern Mountains, has identified a "life, liberty or property"
interest of which miners are being deprived in this case. The fact that
Congress enacted remedial safety and health legislation does not confer
upon miners a due process right to initiate a challenge to the Secretary's
issuance of a citation. Moreover, due process requires only that a party
10/ Where Congress intended for miners to have an affirmative right
under the Mine Act, it clearly provided for such • ..!:.&·• section
10l(a)(7), 30 U.S.C. § 811(a)(7) (transfer of miners overexposed to
hazardous substances); section 103(c), 30 u.s.c. § 813(c) (requiring
(Footnote continued)

815

be afforded an opportunity to be heard "at a meaningful time and in a
meaningful manner" appropriate to the nature of the case. See Mathews v.
Eldridge, 424 U.S. 319, 333 (1976); Armstrong v. Manzo, 380--U:-s. 545,
552 (1965). Thus, even if we assumed the exis.tence of a due process
right of miners to be heard regarding the issuance of citations, the
informal Secretarial review provisions contained in 30 C.F.R. Part 43
afford miners due process. Tho~e informal review provisions allow miners
the opportunity to explain to a representative of the Secretary why a
citation should be issued.
As for the equal protection argument, we find that the UMWA and
the Council of the Southern Mountains have failed to show that no
rational reason exists for the manner in which Congress sought to
achieve safety in the mines -- that is, by permitting operators to
initiate a contest to the Secretary's issuance of a citation, but
not miners. See Secretary of Labor v. Kenny Richardson, 3 FMSHRC 8,
21-27 (January 1981), aff'd, 689 F.2d 632 (6th Cir. 1982). In fact,
a rational reason for the statutory scheme concerning the right to
contest citations seems obvious -- Congress quite rationally may have
thought it unnecessary to afford miners the right to contest th.e
Secretary's issuance to an operator of a citation alleging a violation of the Act. Congress legitimately could have expected that
operators, not miners, are adversely affected by issuance of a
citation.

Fn. 10/ continued
the Secretary to adopt regulations permitting miners to observe the
monitoring or measuring of toxic materials and harmful physical agents,
and to have access to the records of one's own exposure); section 103(d),
30 U.S.C. § 813(d) (interested persons' access to accident reports);
section 103(f), 30 U.S.C. § 813(f) (right to accompany Mine Safety and
Health Administration inspector during inspection of mine, without loss
of pay); section 103(g), 30 U.S.C. § 813(g) (right to request a special
inspection if there is reason to believe that a violation or an imminent
danger exists and right to obtain informal review if the inspector does
not issue a citation or a withdrawal order); section 105(c)(3), 30 u.s.c.
§ 815(c)(3) (right to bring an independent action for discrimination before
the Commission in the event that the Secretary declines to do so); section
107(e)(l), 30 U.S.C. § 817(e)(l) (right to seek Commission review of the
Secretary's issuance, modification or termination of an imminent
danger withdrawal order); section 111, 30 U.S.C. § 821 (right to seek
compensation if idled as a result of a withdrawal order issued under
certain sections of the Act); section 115, 30 u.s.c. § 825 (mandatory
health and safety training); section 302(a), 30 U.S.C. § 862(a) (miners'
access to roof control plan); section 303(d)(l), (f), (g) and (w),
30 u.s.c~ § 863(d)(l), (f), (g), and (w) (interested persons' access
to records of operator's safety and health examinations); and section
312(b), 30 U.S.C. § 872(b) (miners' access to confidential mine map).

816

Accordingly, we hold that miners and representatives of miners do
not have statutory authority under section 105(d) of the Mine Act to
initiate review of citations issued by the Secretary of Labor. 11/
The judge's order dismissing the UMWA's notice of contest is, therefore,
affirmed.

11/ This case does not raise, and we do not decide, any issue con"C;rning the scope of the right of miners or their representatives
under section 105(d) to participate as parties in a proceeding
initiated through an operator's contest of a citation. Compare
~., OCAW v. OSHRC, 671 F.2d 643, 647-48 (D.C. Cir. 1982), with
Marshall v. Sun Petroleum Products Co., 622 F.2d 1176 (3d Cir. 1980).

817

Commissioner Lawson dissenting;
The majority has defined the question before us as "broad", but found
the issue to be "extremely narrow". Slip. op. at 1, 4, supra. However,
defined, 'r would hold that they have erred in finding that miners or their
representatives are barred from initially contesting section 104(a) citations
for reasons other than the reasonableness of abatement periods·.
It is significant that the miners' representative (UMWA), and intervenors Council of the Southern Mountains, Peabody Coal Co., and U.S. Steel
Corporation, all agree that the miners and their representative do have the
authority under the statute to contest the citation here issued by the
Secretary. Oral Arg. 49-50.
I concur. ];./ The Secretary therefore stands
alone in asserting that miners should be denied the right to thus participate
in this implementation of the Act.
The Mine Act granted both operators and miners expanded rights to
challenge citations, as contrasted to the 1969 Coal Act, which permitted
challenges only as to the time period for abatement. 30 U.S.C. § 815(a)(l)
(1970). The judge below and majority here premise their denial of
Secretarial actions which miners may contest on--a part of--the language
of section 105(d), which enumerates matters an operator may contest as:
"the issuance or modification of an order issued under
section 104, or citation or a notification of proposed
assessment of a penalty issued under subsection (a) or
(b) of this section, or the reasonableness of the length
of abatement time fixed in a citation or modification
thereof under section 104." Federal Mine Safety and Health
Act of 1977 § 105(d), 30 U.S.C. § 815(d) (1981 Supp.).
That same section of the Act, however, also provides that miners or
their representatives may contest the issuance, modification or termination
of any order issued under section 104, or the reasonableness of the length
of time set for abatement by a citation or modification thereof issued
under section 104 (emphasis added).
From this the majority concludes that because citations and penalty
assessment are included in the list of actions which operators may contest,
but not mentioned in the list of actions which miners and their representatives may contest, Congress intended to deprive miners of the opportunity
to challenge citations and penalty assessments.

1/ As set forth hereinafter, I take no position on the merits of the
particular case before us, but would remand to the ALJ for hearing and
development of the facts and determination of the other issues addressed
by the parties. I would, to that extent, agree with the majority that
the secondary issues (slip. op. at 4, supra), need not be addressed at
this time.

818

However, the then majority of this Commission in the case of Energy
Fuels, 1 FMSHRC 299 (May 1979), in construing section 105(d) of the Act,
conceded that its language was ambiguous. J:j As stated there:
These ambiguities convince us that the words of
the 1977 Act can not serve alone as an accurate gauge
of congressional intent. We have therefore considered
the legislative history of the 1977 Act, and what construction and application of the 1977 Act would best
implement it.
Energy Fuels, supra at 301.
A review of that legislative history reflects the intention of the
Congress that not only operators but miners are permitted to contest
citations. As the Senate Report noted:
Section 10[5](d)--provides that if an operator notifies
the Secretary that he intends to contest the issuance or
modification of an order or notification, or the reasonableness of an abatement period, or any miner or representative of miners notifies the Secretary that he plans
to so contest, the Secretary shall immediately so advise
the Commission.
S. Rep. No. 95-181, 95th Cong., 1st Sess. 69 (1977), reprinted in [1977]
U.S. Code Cong. & Ad. News 3401, 3468 (emphasis added).
The Conference Report on the Act also reviewed and specifically commented
on section 105:
If within 15 working days, the operator or any miner or
the representative of miners did not contest the civil penalty
assessment or citations, such would be the final order of the
Commission •..•
H. Conf. Rep. No. 95-655, 95th Cong., 1st Sess. 50 (1977) reprinted in
[1977] U.S. Code Cong. & Ad. News 3485, 3498 (emphasis added).
Even analyzed negatively, as does the majority, the legislative history
is silent as to any restriction of the right of miners or their representatives to contest citations, or that Congress intended miners to have less
opportunity to challenge citations, or their modifications, than would
operators. Nor is there any dispute that Congress rejected the 1969 Coal
Act limited appeal restriction which permitted only challenges to the
reasonableness of the time period set for abatement of the violation.

J:./ Intervenors Peabody and U.S. Steel recognized this ambiguity also, in
supporting the Mine Workers position in this case.

819

Oral Arg. 51.

The majority's characterization of the legislative history cited
"[w]e view the section by section analysis as an inartful suunnary of the
statutory.provisions of ••• section [105(d)]." Slip. op. at 8, supra,
and its unwarrantably confident reading of Sen.at or Javit' s remarks (n. 10,
supra), fail when read in the light of the overriding purpose of the statute,
and its emphasis upon the rights and obligations of both the operators and
the miners "to prevent the existence of unsafe and unhealthful conditions
and practices in such mines." Section 2(e).
The Counnission is empowered to and sh9uld provide a hearing to allow
miners to contest citations. Wong Yang Sung v. McGrath, 339 U.S. 33,
50-51 (1950) . . This Counnission did provide the operator a review hearing
of a temporary reinstatement order under section 105(c), to protect property
rights, even though that section has no such provision. Sec. ex rel. Gooslin
v. Kentucky Carbon Corp., 3 FMSHRC 1707, 1712 (July 1981). See also 29 C.F.R.
§ 2700.44.
Finally, and perhaps of overriding importance in the administration
of the Mine Act, the Secretary's view, as noted, is contrary to that of
all other parties to this case, and is in essence that his prosecutorial
discretion is unlimited. Perhaps the most respected authority on administrative law has strongly criticized this view, and pointed out that the
exercise of the discretionary power 0£ an agency not to enforce can be of
even greater concern than its power to enforce:
Curiously, discretion not to enforce is not
merely the other side of the discretion-to-enforce
coin, although almost everyone, including some of
the best of judges and lawyers, tend to assume that
it is. Not only does discretion not to enforce
necessarily mean discretion to discriminate, but it
is more dangerous because it is much less controlled
than the affirmative power: (1) Exercise of the
negative power is usually final, not merely interim.
Exercise of the affirmative power usually leads to
a proceeding, with opportunity for some sort of review. (2) The negative power is counnonly secret, so
that extraneous influences on discretion are less
likely to be detected. Affirmative enforcement is
usually intrinsically open and may often be reported
to the press. (3) Guiding standards or principles
are more likely to be formulated for action than for
inaction. (4) Findings and reasons often support
enforcement decisions but seldom support discretionary decisions not to enforce. (5) A discretionary
decision to enforce may be reviewed, although often
it is not. But a decision not to enforce is almost
never reviewed.
2 K. C. Davis, Administrative Law Treatise, 214 (2d ed. 1979).
Sections 9:2, 9:6 at 220, 239-40, 244.

820

See also

Mr. Davis points to several cases in which courts have moved away
from the traditional view and have refused to allow "the phrase prosecutorial discretion to be treated as a magical incantation which automatically provides a shield for arbitrariness." Medical Committee for
Human Rights v. SEC, 432 F.2d 659, 673 (D.C. Cir~ 1970). In Adams v.
Richardson, 480 F.2d 1159 (D.C. Cir. 1973), a nine-judge court unanimously
affirmed a district court decision ordering the Secretary of Health
Education and Welfare, and the Director of HEW's Office of Civil Rights,
to institute enforcement proceedings against more than two hundred systems
of higher education and school districts, and to withhold federal funds,
because of violations of Title VI of the Civil Rights Act of 1964, involving school desegregation.
Further, this Commission has in the past refused to accept the
Secretary's view that its prosecutorial functions were unreviewable.
Old Ben Coal Co., 1 FMSHRC 1480 (October 1979). See also Phillips Uranium
Corp., 4 FMSHRC 549 (April 1982). The Commission in those cases rejected
the Secretary's argument that he had complete discretion as to whether to
cite the mine owner or the contractor for a violation that occurred at
the mine owner's site.
It is also clear, and the Secretary concedes, that the Commission is
the proper forum for relief if the Secretary fails to carry out his
statutory mandate. Tr. Oral Arg. at 41. Nor was the Secretary able to
articulate any practical reason why miners or their representatives should
be forbidden to contest citations. Tr. Oral Arg. at 46-48.
Finally, it has been noted and is clear in the legislative history
of the 1977 Act, (H. Rep. 95-312 at 15; S. Rep. 95-181 at 8-9) that the
Congress criticized the Secretary (then the Secretary of the Interior)
for being seriously deficient in carrying out his responsibilities under
the '69 Act. At oral argument, a request was made for statistics as to
enforcement since the inception of the 1977 Act, some of which were subsequently furnished to the Commission. Those statistics indicate a substantial decrease in several categories of citations and orders initiated
since the 1977 Act became law.
For example, section 104 citations issued between fiscal years 1979
and 1981 decreased in the Secretary's "coal" districts from 135,000 to
105,000; similarly, section 104(d) citations decreased from 840 to 764
in this same period of time, and failure to abate withdrawal orders under
section 104(b) declined from 1,867 to 1,389. In the Secretary's "metal and
non-metal" districts, section 104(a) citations decreased from 44,000 to
23,000; and section 104(b) failure to abate withdrawal orders declined
from 301 to 179 (although section 104(d) citations did increase from 39
to 77).

821

Citations in coal districts on a calendar year basis declined from
139,000 in 1979 to 112,000 in 1981, and significant and substantial
violations declined from 96,000 to 52,000 over the same period of time.
In metal and non-metal districts, citations declined from 41,000 to
21,000, and significant and substantial violations from 37,000 to 14,000
over a similar time span.
Unfortunately, the Secretary states that MSHA does not maintain
separate statistics for voluntary dismissals, i.e., dismissals that are
sought by the Secretary. This, at best, therefore leaves unanswered the
question of whether or not the Secretary is dismissing cases after
citations are issued at a greater, lesser, or equivalent rate than has
obtained in the past. The Secretary also averred that he keeps no
statistics on the voluntary withdrawal or dismissal of cases brought (per
district), compared to the number of enforcement actions pursued.
While these statistics are not conclusive, they do present the
possibility that there is more than mere rhetoric underlying the allegations of the miners' representative and the intervenor Council of Southern
Mountains that the Secretary's prosecutorial vigor has lessened. More
cogently, the Secretary has averred that the Commission's standard of
review must be abuse of discretion (Tr. Oral Arg. at 39), but presents
the Connnission with data which is insufficient for meaningful review.
This is, perhaps, most evident in the·'claimed inability of the Secretary
to supply data on cases withdrawn by him, which, together with his
repetitive reliance on "prosecutorial discretion", frustrates any attempt
to determine whether or not there has, indeed, been any abuse of discretion,
or "pattern or practice by the Secretary in violation of his authority"
(Council of Southern Mountains v. Donovan, 516 F.Supp. 955, 960 (D.D.C.
1981)), and precludes this--or any other forum's--review thereof.
The adversary system is, in my view, entitled to at least the same
measure of respect as reliance on "prosecutorial discretion" and indeed
presents preferable possibilities for the parties to challenge either
abusive enforcement or lack of enforcement. For that reason, too, permitting the miner or miner's representative to fully participate and
litigate issues such as those presented in this case appears to be far
more in accord with the purpose and intent of the Act, certainly as
reflected in the legislative history, than the denial to the most affected
parties, the miners, of the right to review Secretarial action or inaction,
even if limited to an abuse of discretion. Miners, too, must be assured
that the Secretary is in compliance with the Act.
Further, there is substantial precedent construing the 1969 Act-fortiori applicable to the 1977 Act--which holds that between two
possible interpretations of the Act, the one that promotes safety must
be preferred. See District 6, UMWA v. IBMA, 562 F.2d 1260, 1265 (D.C.
Cir. 1977). Accc;rd, UMWA v. Kleppe, 53~2d 1403, 1406 (D.C. Cir. (1976),
cert. denied, 429 U.S. 858 (1976); Munsey v. Morton, 507 F.2d 1202, 1210-11
(D.C. Cir. 1974); Munsey v. FMSHRC. 595 F.2d 735 (D.C. Cir. 1978); Phillips
v. IBMA, 500 F.2d 772, 782 (D.C. Cir. 1974), cer~. denied, 420 U.S. 938
(1975). It follows that the interpretation of section 105(d) that best
promotes safety is one that permits miner participation in citation review.

~

822

Finally, and since section 105(d) does not specifically preclude a
miner's contest of a citation, interpreting that section as conferring
such a right would be consistent with the remedial enforcement scheme of
the Mine Act, and foreclose the "imbalance in the Act's enforcement scheme"
feared by the judge below. As we noted in Pasula v. Consolidation Coal Co.,
2 FMSHRC 2786 (October 1980), rev'd on other grounds sub nom. Consolidation
Coal Co. v. Marshall, 633 F.2d 1211 (3d Cir. 1981):
In determining whether section 105(c)(l) protects
Pasula's refusal to work, we considered it important
that the 1977 Mine Act was drafted to encourage miners
to assist and participate in its enforcement.
Thus, for the reasons set forth, I dissent and would remand this case
to the judge below.

A. E. Lawson, Commissioner

823

Distribution
Mary Lu Jordan
United Mine Workers of America
900 15th St., N.W.
Washington, D.C. 20005
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Timothy M. Biddle, Esq.
Crowell & Moring
1100 Connecticut Ave., N.W.
Washington, D.C. 20036
J. Davitt McAteer, Esq.
Center for Law & Social Policy
1751 N Street, N.W.
Washington, D.C. 20036

.------·-··

Administrative Law Judge James A. Broderick
FMSHRC
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

824

---··

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 12, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. LAKE 81-106-R..~
LAKE 81-171-M

v.

WHITE PINE COPPER DIVISION,
COPPER RANGE COMPANY
DECISION
This penalty case arises under the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 801.!:,!~· (1976 & Supp. V 198l)("the Mine
Act"). It involves 30 C.F.R. § 57.3-20, which in part states, "Ground
support shall be used if the operating experience of the mine, or any
particular area of the mine, indicates that it is required." White Pine
Copper Division, Copper Range Company ("White Pine") was issued a citation under section 104(a) of the Mine Act for an alleged violation of
this metal/nonmetal standard.
30 u.s.c. § 814(a).
The citation was issued because mining was being performed under
unsupported roof in Unit 56 of the White Pine mine. Unit 56 has a roof
composed of massive sandstone. It is White Pine's position that the massive
sandstone roof in that unit does not require supplemental roof support
such as roof bolts. Accordingly, White Pine began to mine a demonstration
drift in Unit 56 in which it intended to roof bolt only as required
(i.e., "as needed") by the particular roof conditions. In the remainder
of the mine, White Pine continued its practice of uniform roof bolting.
The citation involved in this case was issued in the bolting "as needed"
demonstration drift.
The administrative law judge held that White Pine violated section
57.3-20 and he assessed a penalty of $250. !/ The judge based his
finding of a violation on two grounds. The first ground was that the
condition of the unsupported roof in the particular area of the mine
cited -- the demonstration drift -- required roof support. 3 FMSHRC at
2787: The second ground was that the "operating experience" of the
White Pine mine also required roof support in the cited area, specifically
uniform roof bolting. 3 FMSHRC at 2789.
];/

The judge's decision is reported at 3 FMSHRC 2782 (December 198l)(ALJ).

825

83-5-10

We granted White Pine's petition for discretionary review and heard
oral argument. 2/ For the reasons that appear below, we affirm the judge's
finding of a violation. Our affirmance, however, is based solely on the
first ground--that the condition of the mine roof in the cited demonstration drift required roof support. We do not concur in the judge's holding
that the "operating experience" of the White Pine mine specifically
required uniform roof bolting in that area.
We begin our discussion of this case with an historical overview of
White Pine's mining operation. Preliminarily, we note that White Pine
operates an underground copper mine approximately nine square miles in
size. It extracts the copper ore from the ore body by room and pillar
mining. 3/ Accordingly, as part of the mining process, White Pine
utilizes-pillars of ore as the primary means of roof support. Also, in
mining by the room and pillar method White Pine generally employs one of
two types of mining configurations. The first type is "full column"
mining. Full column mining involves mining through the upper sandstone.
It has a roof composed of shale strata, described as "laminated layers".
The second type of mining configuration is "parting shale" mining.
Parting shale mining utilizes the sandstone found in certain parts of the
mine as both the mine roof and floor. 4/

2/

White Pine sought review of the judge's finding of violation only.
not seek review of the penalty assessment.
"Room and pillar" mining is explained in part as:

I t did

]_/

A system of mining in which the distinguishing feature is the
winning of 50 percent or more of the coal or ore in the first
working. The coal or ore is mined in rooms separated by narrow
ribs or pillars. The coal or ore in the pillars is won by subsequent working, in which the roof is caved in successive blocks.
The first working in rooms is an advancing, and the winning of the
rib (pillar) a retreating method.
A Dictionary of Mining, Mineral and Related Terms, U.S. Department of
the Interior (1968).
4/
With regard to White Pine's use of different mining configurations,
the miners' representative, United Steelworkers of America (Steelworkers"),
notes that "White Pine does not mine into a massive ore body ••• where
only one type of ground condition is encountered ••• [instead,] lfuite Pine
follows an ore-bearing strata in which a multitude of ground conditions
are encountered." Steelworkers' Br. at 2. Also, with respect to the
particular mining configuration to be used, White Pine states:
The mining horizon is determined by the resulting grade
of ore that will be generated. The Geology Department
makes the initial determination based upon diamond drill
(Footnote continued)

826

Parting shale mining:

The mid-1950's to the early 1960's

White Pine began underground mining operations during the mid1950' s. From approximately the mid-1950's to the early 1960's, it
engaged in parting shale mining. Albert Ozanich, the company Safety
Director, stated that during the 1950's the normal mining cycle involved
"primarily drilling, blasting, mucking ••• and some roof bolting." Vol.
II, Tr. 51. Ozanich testified that the. sandstone roof was supported by
pillars of ore and "[s ]upplemental support was do·ne by roof bolting in
some areas where they encountered a small fault or if the back [i.e.,
the roof] was burned through upper drilling." Vol. II, Tr. 52. He
added that White Pine would occasionally go back and bolt the "old
workings" as necessary and, further, that he believed that the main
entries to the mine were roof bolted several years after they were
mined. Ozanich also testified that parting shale mining, with roof
bolting only "as needed", was a practice that was continued at the
White Pine mine into the early 1960's.
David Charles, White Pine's Acting General Foreman, and Julio
Thaler, its Mining General Superintendent, similarly testified that
from the mid-1950 1 s to the early 1960's White Pine did not uniformly
roof bolt. Both witnesses stated that the decision as to whether or
not to roof bolt was left to the unit foreman. Charles noted, "Roof
bolts were installed but generally as time and manpower permitted,
behind the active front." Vol. II, Tr. 70. He estimated that the
length of the unbolted roof ranged from 150 to 300 feet. In addition,
Charles stated that uniform roof bolting was performed when the production unit advanced under less competent sandstone, but that bolting only
"as needed" was resumed when the production unit moved under massive
sandstone. 2./
Fn. 4/ continued
borings. Vol. II, Tr. 3435. These diamond drill borings
enable geologists to determine the thickness of the upper
sandstone which is noncopper bearing strata. Vol. II, Tr. 34.
Using diamond drill core samples, the Geology Department is
able to plot the relative thickness of the upper strata to
determine where the sandstone is so thick that it dilutes the
ore grade to the point that parting shale mining should be
performed to maximize ore grade. Vol.. II, Tr. 3436.
White Pine Br. at 2.
5/
In preparation for the hearing in this case, Charles inspected "a
substantial portion.of the early mine workings around the main portal
where parting shale mining was done. On the basis of that inspection,
Charles prepared Exhibits 0-7 through 0-10, marking in red all the
parting shale areas that were not roof bolted. On review, White Pine
maintains that Exhibits 0-7 through 0-10 "show significantly large areas
where mining without roof bolts occurred in all directions" and that
those unbolted and otherwise unsupported areas "still stand".

82'(

Thaler likewise testified that during the time in question, White
Pine would "very often" advance headings 150 feet to 200 feet without
roof bolting. He stated that the headings were roof bolted "as manpower
was available, and often times, they just were .not bolted." Vol. III,
Tr. 6. Thaler also stated, "Often times, we stopped a shift by putting
the bolter in, and they would bolt the entire stretch." Vol. III, Tr. 6-7.
The Steelworkers called several miners as witnesses who testified
that during the 1950's it was the practice at the mine not to work under
unbolted roof. Some of the miners testified, however, that they had
either worked under unbolted roof at times, or had observed other miners
working under unbolted roof.
The judge specifically found that uniform roof bolting was not practiced
by White Pine during the 1950's. He also found that 60% to 70% of the area
mined during that period was roof bolted. 3 FMSHRC at 2784.
Full column mining:

The early 1960's

In the early 1960's, White Pine changed from parting shale mining
to full column mining. E./ Thus, it mined through the upper sandstone
and had a roof composed of shale. Julio Thaler, the Mining General
Superintendent, testified that it was at that time that White Pine began
to uniformly roof bolt as part of the mining cycle. He stated that 4-foot
and 6-foot mechanical roof bolts were installed on 4-foot centers in the
shale roof. 7/ David Charles, the Acting General Foreman, testified
that "[i]n full column you will blast, muck and then bolt." Vol. II,
Tr. 73 (Emphasis added). Throughout the 1960's White Pine continued to
use the full column mining configuration and it continued to uniformly
roof bolt.
Return to parting shale mining
In 1977, White Pine began mining Unit 56 of its mine using the
parting shale configuration. White Pine chose to mine Unit 56 by the
parting shale configuration because of the massive sandstone found
there. (As noted earlier, parting shale mining utilizes the sandstone as the roof.) 8/ Roof support in the form of 4-foot and 6-foot
mechanical roof bolts on 4-foot centers, earlier adopted in full column
mining, was continued as part of the mining cycle in Unit 56.
6/
White Pine continued to mine by the room and pillar method. It
changed only the mining configuration.
7/
Mechanical roof bolts are anchored in the rock strata. White Pine
;tates that in full column mining the lengths of the mechanical roof
bolts changed from a uniform 4-foot length to alternating lengths of
4- and 7-feet, to 4- and 6-foot lengths. Except for Unit 56 of the
mine, all areas of the mine presently use uniform 4-foot resin roof
bolts that, in effect, are cemented into the rock strata.
8/
White Pine continued to use the full column c9nfiguration in the
remainder of its mine.

828

In 1979, White Pine changed its bolting practice in Unit 56 from
the 4- and 6-foot mechanical roof bolts on 4-foot centers to 4-foot
mechanical roof bolts on 4-foot centers. It continued the practice
of uniformly bolting the sandstone roof in that.unit. White Pine's
Mining General Superintendent testified that the practice of uniformly
roof bolting was continued in Unit 56 only as a matter of "habit". He
stated that the roof was uniformly bolted despite the fact that "we
were getting back to parting shale mining where we have a very thick
copper sandstone back [i.e., roof], so we are getting back to the similar
conditions that we experienced in the early part of the White Pine mine."
Vol. III, Tr. 41. It was under those earlier experienced conditions (the
mid-1950's to the early 1960's) that White Pine maintains that the roof
was bolted on an "as needed" basis only.
The Unit 56 demonstration project
In 1980, White Pine decided to mine Unit 56 without uniformly roof
bolting. It believed that uniformly bolting the massive sandstone roof
found in that unit was unnecessary. 9/ Instead, White Pine sought to
bolt Unit 56 only "as needed" by the-particular condition of the mine
roof. In order to support its claim that the sandstone roof does not
require uniform roof bolting, White Pine initiated a demonstration
project. White Pine sought to demonstrate to the Mine Safety and Health
Administration ("MSHA") and to the Steelworkers that bolting the m~ssive
sandstone roof in Unit 56 only "as needed" rather than uniformly was a
safe and lawful mining practice. White Pine's Mining General Superintendent
explained:
[W]e developed a two-phase program, primarily
to demonstrate and convince the Union and MSHA that
mining without bolts in parting shale mining was
a viable method worth doing. The first phase was
to outline an area that was previously bolted with
four-foot mechanical bolts and begin at one end
and retreat and remove the bolts and measure convergence [i.e., the movement of the mine roof].
Following successful completion of that phase, our
plans were to go to the active mining front and
begin advancing the single drift without bolts
under very close monitor, and again, it was a
demonstration system to demonstrate to MSHA and
the Union and to our employees that it is a safe
method.
Vol. III, Tr. 12. 10/
'}_/
At oral argument, counsel for White Pine stated that White Pine
was not arguing that uniform roof bolting is unnecessary in full
column mining.
10/ William Carlson, the director of MSHA's Marquette, Michigan, subdistrict office testified that he was informed by White Pine (in
February of 1980) that it intended to conduct a roof bolt removal
evaluation project in Unit 56. Carlson also testified that he understood from White Pine that it would begin to mine Unit 56 without
uniform roof bolting if the bolt removal test indicated that the
unbolted roof was stable.

829

February 4, 1980, White Pine initiated the first phase of its
·unit 56 demonstration project -- the removal of the roof bolts from an
earlier worked-out portion of that unit. The roof bolts were removed by
White Pine foremen. Also, the newly unbolted roof was monitored by White
Pine personnel for convergence (i.e., movement). 11/
On

On February 19, 1980, the roof bolt removal phase was halted when
an MSHA inspector issued a withdrawal order under section 107(a) of the
Mine Act. 30 U.S.C. § 817(a). The withdrawal order charged that the
removal of the roof bolts constituted an imminent danger. At the time that
the order was issued, the bolt removal phase was approximately 80% completed.
Following a successful challenge by White Pine to the imminent danger withdrawal order (White Pine Copper Division, 3 FMSHRC 211 (January 198l)(ALJ)),
the Unit 56 roof bolt removal demonstration phase was resumed on February 13,
1981.

11/ White Pine submits that a device known as an "extensometer" can
measure downward roof movement to plus or minus .001 inch. White Pine
explained its method for monitoring convergence as follows:
Closely associated with the development of convergence
monitoring has been the use of convergence lights and dial
gauges in production mining •••• The light and gauge are
mounted on a spring operated device with two extending poles
which reach from the floor to the mine roof. The light can
be set so that a ·few thousandths of an inch of roof movement will cause contact on the electrical connection in the light
to occur turning the light on. Such movement warns the miner
of early movement in the mine roof which could be indicative
of developing instability. The dial gauge, when used
simultaneously with the light, will measure the total convergence or total movement of the roof over a period of time.
It is the increase in the rate of convergence over time •••
that warns both the miner and the ground control technician
of potential instability before visible signs occur.
Vol. III, Tr. 74-75. Under standard current mining practices,
convergence lights are only used with drilling operations at
the face. Roof bolting operations use both the convergence
light and the convergence dial gauge. [Fn. omitted.] Vol. III,
Tr. 26-28.
White Pine Br. at 6 (White Pine's emphasis). The Secretary also offered
the following explanation regarding convergence monitoring:
Convergence monitoring is a recorded history of movement
of the roof in a mine which is used to determine whether a
roof has become stabilized or is accelerating towards
failure. Measurements are made periodically between permanently anchored reference points in the roof and floor.
Such data is then graphed and used to predict the future
movement of the roof. Vol. I, Tr. 107.
Secretary's Br. at 5 n.4. In addition, an expert witness testifying on
behalf of the Secretary stated that White Pine is a "good practitioner"
of the art of roof monitoring. Vol. I, Tr. 89.

830

With regard to the results of the roof bolt removal phase, White
Pine's Director of Mines, Planning and Engineering stated that over
90% of the roof bolts _removed "did absolutely nothing."- He described
the roof bolts in the Unit 56 massive sandstone as "thumb tacks on a
bulletin board" and concluded that "[t]he ultimate results of that bolt
removal did confirm our suspicions that the bolts that were functioning
did act primarily in pure suspension." Vol. III, Tr. 77. Roof falls
ranging from "a couple of inches up to two feet 1' did, however, occur in
the northern ("faulty") area of the bolt removal site. QI
On February 27, 1981, White Pine began the second phase of its
demonstration project by mining a drift in Unit 56 without uniformly
roof bolting. White Pine also did not use any other type of supplemental roof support (e.g., steel sets and cedar posts). Instead, it
intended to bolt the massive sandstone roof found in that unit only
"as needed" by the particular condition of the mine roof.

White Pine's Safety Director, Albert Ozanich, described Unit 56 as
having "basically the same" sandstone composition as the area·of the
mine worked in the mid-1950's. 13/ With respect to the particular area
of Unit 56 where the demonstration drift was mined, Joseph Maher (White
Pine's Director of Mines, Planning and Engineering) testified:
The area that we selected in Unit 56 to attempt to
demonstrate [that] our limited bol:ting.concept was
a viable roof support method, we selected a drift
that had a massive sandstone roof.... [T]he no bolt
[mining] demonstration area, as it compares to the
[demonstration] area we unbolted is probably better
because the sandstone ••• is thicker. It has a
very smooth, well-pronounced parting, well-defined
parting at the base of the sandstone, so it generates a very smooth roof. It's very similar in its
character to the roof in the southern development
of our area that we unbolted, which was in a way,
12/ White Pine's assessment of the roof bolt removal demonstration
phase was to some extent disputed by William Letzens, the Secretary's
expert witness. Letzens, an MSHA engineer, stated that he did not
believe that White Pine totally expected the roof .fall in the northern
part of the bolt removal demonstration area. Letzens also stated,
however, that the southern part of the demonstration area appeared
stable after the roof bolts were removed.
13/ A White Pine geologist also testified that Unit 56 seems to be
-;assive sandstone throughout "the whole thickness" and that except for
the northeast portion, there are no shale partings (i.e., breaks in the
sandstone). He added that it is "unlikely" that a massive sandstone roof
that is not interrupted by joints or cracks would break off and fall. An
expert witness on the subject of roof control similarly testified on behalf
of White Pine that it was "most unlikely" in thick and massive sandstone for
slabs of roof to fall.

831

very good sandstone. Now, because the sandstone
there was five and a half or six feet thick, we
knew that sandstone in the no bolt [mining] ar;;a
is nine or nine and a half feet thick. I would
say that it's a better roof.
Vol. III, Tr. 82-83 (Emphasis added).
White Pine used both convergence lights and dial gauges to monitor
the movement of the roof in the bolting "as needed" demonstration drift.
It was in this demonstration drift that the MSHA inspector issued the
citation that {s the subject of this case. The circumstances surrounding
the issuance of the citation are discussed below.
The Inspection
On March 3, 1981, an MSHA inspector conducted an inspection of
Unit 56. The inspector was accompanied by two miners' representatives
and a White Pine safety engineer. The inspector first proceeded to the
North 103 drift, then to the North 101 drift, and from there to the
North 98 drift. Each of those drifts in Unit 56 was uniformly roof bolted
with 4-foot mechanical bolts on 4-foot centers. From the North 98 drift,
the inspector proceeded to the West 57 drift. There, he noticed a sign
that read, "Demonstration Area No Bolt Area."
In the no bolt (i.e., bolting only "as required" by roof conditions)
demonstration drift the inspector observed that approximately 32 feet of
the roof was unbolted. 14/ That 32 feet of roof was the distance from the
working face to the las~row of roof bolts in the drift. This indicated to
the inspector that more than one mining cycle had been completed under
unbolted roof. 15/ He stated that generally, bolts should be no farther
than 4 feet fro;-the face.
While in the demonstration drift, the inspector heard a "popping"
and "snapping" noise in the unbolted roof. He also observed that some
"loose material" had fallert from a three-foot diameter area of the roof
where he had heard the noise. In addition, the inspector further observed
a "slip" or a "crack" in the unbolted roof. The slip was approximately
27 feet in length, with an "oily substance" around the edge. It began
about five feet in front of the bolted portion of the roof and extended
diagonally toward the working face.
The inspector subsequently issued a citation alleging a violation
of 30 C.F.R. § 57.3-20. The citation read:

14/ As earlier noted, the demonstration area was also unsupported by any
other type of roof support.
];ii A mining cycle at the White Pine mine normally advances the unit 10
feet.

832

Roof support was not provided in N-94 and W-53 intersection in Unit 56. Prior operating experience of
the mine indicates that roof support is required.
Miners were/had been working under the unsupported
roof.
(Emphasis added.) ~/ Although the citation referred to the "[p]rior
operating experience of the mine" only, the case was tried by the parties
on both that theory and the theory that the condition of the mine roof in
the demonstration drift also required roof support. See 3 FMSHRC at 2786.
(1)

The condition of the mine roof in the bolting "as needed" demonstration drift

We hold that substantial evidence supports the judge's decision
that the condition of the mine roof in the Unit 56 demonstration drift
required roof support. As already noted, the inspector testified that
he heard a "popping" and "snapping" noise in the unbolted roof and that
"loose material" had fallen from a three-foot diameter area of the roof
where the noise was heard. Those conditions indicated to the inspector
that the unsupported roof of the demonstration drift was "unsafe" and that
there was a "possibility" of a roof fall. The inspector stated, "Movement,
noise, that's the warnings for when there is loose material going to fall."
Vol. I, Tr. 28. He described the "loose material" as:
••• a brown granular material, which meant to me
that there could be a parting up there, which is
a seam in the sandstone, which in my opinion,
their backs [i.e., the roof] was only as good as
the six or eight inches of seam there.
Vol. I, Tr. 30.
William Letzens, the MSHA engineer and expert witness, testified
that noise in the roof "normally" indicates that there is an unusual
roof condition. He also testified that pieces of loose material falling
from the roof further indicates that there is "substantial movement" in
the roof and that a portion of the roof is "in a small state of failure".
Vol. I, Tr. 91-92. J:2.I Letzens also stated that the popping and snapping

16/ The N-94 and W-53 intersection was the only area of Unit 56 that the
inspector found to be unbolted.
12/ In that regard~ Letzens stated:
Well, whenever a mine roof makes a noise, it might
represent a redistribution of stress and a relaxation
of the roof, a sag of the roof, or it might represent
physical movement of the roof to such an extent that
there could be a failure of the roof.
Vol. I, Tr. 76.

833

noise indicates that the roof is "potentially unstable". He admitted,
though, that a further evaluation of the roof would be required. 18/
In addition, Albert Goodreau, the White Pine safety engineer who
accompanied the inspector likewise testified that he heard "some cracking
and popping" in an area of the unbolted roof that measured 2-feet by 3-feet.
He also observed loose material~on the mine floor measuring "[u]p to an
inch maybe" and approximately 4 to 5 inches in diameter. Vol. II, Tr.
114-15, 120-21. Edward Hocking, one of the miners' representatives who
was with the inspector in the demonstration drift, described the roof
fall as consisting of "small flakes". He stated that the biggest piece
was approximately "four-by-six" and "[m]aybe an inch thick, maybe
weigh[ing] three or four pounds, if that." Hocking estimated that the
loose material fell from a height of 11 feet. Vol. IV, Tr. 48, 55.
There was, however, testimony that the unsupported roof was safe
and that roof bolts were not required. Goodreau stated that except for
the area of the roof where the loose material developed and the line of
discoloration that the inspector believed was a slip, the roof of the
demonstration drift "looked good." Joseph Maher (White Pine's Director
of Mines, Planning and Engineering) and Jack Parker (a self-employed roof
consultant and expert witness testifying on behalf of White Pine) concurred
in Goodreau's observation as to the general stability of the unit. Maher
additionally testified that popping and cracking noises are normal underground occurrences and are not necessarily indicative of roof instability.
He also stated that "loose" in the roof can result from several causes and
can occur in either bolted or unbolted roof.
Furthermore, with respect to the convergence data obtained through
the monitoring of the demonstration drift roof, Maher testified that the
unbolted roof exhibited "stable characteristics". In that regard, Maher
stated that the bolted and unbolted roof in the cited drift behaved
similarly. William Letzens, the Secretary's expert witness, did not
review the convergence data collected from the bolting "as needed"
demonstration drift.
On balance, we hold that the testimony of the MSHA inspector,
together with the testimony of William Letzens (the MSHA engineer),
Albert Goodreau (the company safety engineer) and Edward Hocking (the
miners' representative) regarding the popping and snapping sounds in
the unbolted roof and the fall of loose material constitute substantial
evidence supporting the judge's finding of a violation of 30 C.F.R.
§ 57.3-20.
The fact that the roof fall was not extensive in terms of the
amount of loose material that fell, or the area of unbolted and otherwise
unsupported roof involved, does not alter the fact that, as the judge found,
18/ Letzens did not personally observe the unbolted demonstration drift
roof. Because of that fact, he was unable to state that the roof was not
stable. The thrust of Letzens' testimony on that point, however, concerned
the presence of the slip in the demonstration drift.and not the fall of
loose material.

834

roof support was required in the area cited by the inspector. 19/ We are
unpersuaded by White Pine's argument that the fact that the inspector proceeded under the unbolted portion of the demonstration drift roof established
that roof support was not needed. Whether the inspector walked under the
unbolted roof is irrelevant to the question of whether roof support was
required.
Although we affirm the judge's decision on the preceding basis, we
next address the broad question that is presented in this case. That
question is whether the judge was correct in holding that the "operating
experience" of the White Pine mine required uniform roof bolting in the
Unit 56 demonstration drift. Because of the importance of that question
to both White Pine and the miners, 20/ and because as the facts of this
case suggest, it is a question that""""Is likely to recur, we believe that
some Commission guidance as to what constitutes "operating experience"
is necessary.
(2)

The "operating experience" of the White Pine mine

The judge held that the "operating experience" of the White Pine
mine requires uniform roof bolting in the Unit 56 demonstration drift.
3 FMSHRC at 2789. He stated that the "most relevant evidence" regarding
the miners operating experience is White Pine's "uninterrupted 20 year
history of uniform roof bolting." 3 FMSHRC at 2788. 21/ On the basis
of that 20-year period, the judge concluded that "thepertinent operating
history of the mine requires the use of roof bolts in all areas of the
mine." 3 FMSHRC at 2788-89. Jl:../ For the reasons that follow, we disagree
with this conclusion of the judge.
19/ Regarding this first issue, we note that the judge held only that
roof support was required. Unlike the issue involving White Pine's
"operating experience," the judge did not specify what type of roof
support was required. We concur in the judge's treatment of this
issue. The only question before the Commission is whether the
particular conditions of the cited area required roof support, not
which type of roof support.
20/ The Steelworkers note in their brief on review that the issue as to
White Pine's operating experience "has all White Pine underground miners'
attention awaiting its resolve." Steelworkers Br. at 1.
21/ The judge's reference is to White Pine's mining practice in the
T960's and 1970's. He afforded White Pine's practice in the 1950's
"little weight." 3 FMSHRC at 2789.
lJ:.! The Steelworkers join the Secretary in arguing that the judge's
holding is correct. On review, however, the Steelworkers appear to
suggest that they might be agreeable to working under unsupported
roof in parting shale mining if White Pine develops "a plausible and
feasible standard operating procedure." Steelworkers' Br. at 5-6.
See Oral Arg. Tr. 70-71.

835

First, we hold that the judge erred in taking into account White
Pine's past practice in full column mining for the purpose of determining
its "operating history" in this case. Here, the parting shale mining
configuration was being used in the Unit 56 demonstration drift. Because
parting shale mining utilizes the upper sandstone as the roof and
because full column mining involves mining through the upper sandstone
and has a roof composed of shale strata, we conclude that only White
Pine's past practice in parting shale mining is relevant in determining
its operating history under massive sandstone roof.
Second, we hold that the judge also erred in determining White
Pine's "operating experience" solely on the basis of its prior operating
history and not present day experience. While we do not at this time
seek to precisely .define the contours of the term "operating experience",
in view of the fact that section 57.3-20 is intended to protect miners
against roof falls, we conclude that a mine's "operating experience" broadly
encompasses all relevant facts tending to show the condition of the mine
roof in question and whether, in light of the roof condition, roof support
is necessary. !:1.f
Thus, in addition to White Pine's past practice in parting shale
mining, other relevant considerations in this case are the results of
White Pine's roof bolt removal demonstration project that took place
in an earlier worked-out portion of Unit 56, as well as its convergence
monitoring results showing the rate of the movement of the roof in the
23/ We note that the term "operating experience" is not defined in 30
'"f:'"F.R. § 57.3-20. In that regard, section 57.3-20 states only that,
"Ground support shall be used if the operating experience of the
mine ••• indicates that it is required." (Emphasis added.) The rulemaking background of section 57.3-20 also fails to indicate what the
Secretary of the Interior intended "operating experience" to mean when
that standard was promulgated under the former Federal Metal and Nonmetallic Mine Safety Act. 30 U.S.C. § 721 et seq. (1976)(amended 1977).
Also, the term "operating experience" is notdefined elsewhere in
section 57.3 (titled, "Ground control"). Accordingly, we turn to the
dictionary for the common usage of that term. There, the key word
"experience" is defined:
2: direct observation of or participation in events:
an encountering, undergoing, or living through things in
general as they take place in the course of time ••• 4:
knowledge, skill, or practice derived from direct observation
or participation in events: practical wisdom resulting from
what one has encountered, undergone, or lived through ••• Sa:
the sum total of the conscious events that make up an individual
life ••• 6: something personally encountered, undergone, or
lived through •••.
Webster's Third New International Dictionary 800 (unabridged 1971)
(Emphasis added),

836

bolting "as needed" demonstration drift. 24/ The integrity of this sandstone as a roof material should also have"""been addressed more fully. 25/
In addition, the effect of the depth of the mine upon the sandstone roof,
the width of the mine entries and the dimensions of the pillars of ore
left standing to support the mine roof would also be pertinent
considerations.
Third, even assuming that the "operating experience" of the White
Pine mine requires the use of roof support, we disagree with the judge's
conclusion that White Pine must forever continue to uniformly roof bolt
throughout its entire mine, Unit 56 included. 3 FMSHRC at 2789. Section
57 .3-20 provides that i f roof support is in fact required, it "shall be
consistent with the nature of the ground and the mining method used."
Accordingly, under the terms of section 57.3-20, where roof support is
necessary White Pine is free to select the specific method of roof support
to be U8ed, subject only to the restriction that it be consistent with the
nature of the roof and mining method being used and is sufficient to
accomplish the purpose of the standard, i.e., the protection of miners
from roof falls. Thus, section 57.3-20 does not lock White P.ine into
uniformly roof bolting in parting shale mining in the Unit 56 demonstration drift simply because it uniformly roof bolted in parting shale
mining in the past. Instead, assuming that the operating experience of
the mine requires the use of roof support, White Pine has the opportunity
to develop and to implement another type of roof control method, so long
as that method protects miners against roof falls as contemplated by
section 57.3-20. 2:2_/
Our holding therefore is that substantial evidence supports the
judge's finding of a violation of 30 C.F.R. § 57.3-20 insofar as it is
based upon the "popping" and "snapping" sound in the unsupported roof of
the Unit 56 demonstration drift and the fall of loose material from that
area.

24/ Although the judge in fact took the roof bolt removal and convergence
monitoring results into account, ,he accorded those results "little weight"
because White Pine failed to show'that mining without uniform roof bolting
is "as safe as" mining with uniform roof bolting. 3 FMSHRC at 2788. That
portion of the judge's decision is discussed, infra.
25/ In that regard, an expert witness testifying on behalf of White Pine
Stated that sandstone is a "good rock" with a comprehensive strength of
approximately 15,000 PSI (i.e., four times stronger than concrete) and that
it is more resistant to changes in the weather than shales and soapstones.
Also, White Pine's Mining General Superintendent testified that in the past
the massive sandstone roof has converged as much as "three or four feet" due
to pillar deterioration without the main roof failing.
26/ Similarly, we note that the first issue in this case involved
the question as to whether the particular conditions of the cited
Unit 56 demonstration drift required roof support. It did not involve
the question as to what specific type of roof support was required.
See n.19, supra.

837

We reject the judge's holding that the operating experience of the
White Pine mine requires uniform roof bolting throughout the entire mine
and, in particular, in the Unit 56 demonstration drift. While we do not
in this case define the term "operating experience," we conclude that the
operating experience of a mine requires the use of roof support if,·in a
given situation, the mining conditions are such that roof support is
necessary. This determination takes into account the operating history of
the mine (i.e., its past mining practice) geological conditions, scientific
test or monitoring data and any other relevant facts tending to show the
condition of the mine roof in question and whether in light of those factors
roof support is required in order to protect the miners from a potential
roof fall.
Accordingly, for the foregoing reasons the judge's finding of a
violation is affirmed. l:2,/

L. Clair Nelson, Commissioner

27/ Contentions of the parties not discussed herein have been fully
considered and to the extent that they are inconsistent with
this
decision are rejected.

838

Distribution
Ronald E. Greenlee
Clancey, Hansen, Chilman, Graybill
& Greenlee, P.C.
Peninsula Bank Building
Ishpeming, Michigan 49849
Harry Tuggle
United Steelworkers of America
Five Gateway Center
Pittsburgh, PA 15222
Ernest Ronn
United Steelworkers of America
706 Chippewa Square
Marquette, Michigan 49855
John Cestkowski, President
Local Union 5024, USWA
Box 101
Watersmeet, Michigan 49969
Paul Gravedoni
United Steel Workers of America
936 Baldwin Avenue
Megaunee, Michigan 49866
Barry Wisor
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203

839

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

/

\

May 25, 1983

J

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. WEST 81-213-RM
WEST 81-258-M

GREAT WESTERN ELECTRIC COMPANY
DECISION
This case involves a contest of citation and a civil penalty proceeding
brought under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et~· (1976 & Supp. V 1981). The administrative law judge concluded that Great Western Electric Company violated 30 C.F.R. § 57.15-5
(1980) and assessed a civil penalty. 1/ 4 FMSHRC 1645 (September 1982)
(ALJ). The major issues before the Commission are whether the judge
erred in his interpretation of the standard and, if not, whether his
conclusions are supported by substantial evidence. For the reasons that
follow, we affirm the judge's decision.
On March 4, 1981, during an inspection of the FMC Mine in Green River,
Wyoming, an MSHA inspector observed a miner installing a light fixture from
a ladder without the use of a safety belt and line. The inspector issued a
combined section 104(a) citation and a section 107(a) imminent danger order
of withdrawal. 2/ In order to terminate the citation and order, the miner
was brought down and told to wear a safety belt and line.

l/

30 C.F.R. § 57.15-5 provides in pertinent part:
Safety belts and lines shall be worn when men
work where there is danger of falling ••••

lJ

Citation and Order of Withdrawal No. 0576985 alleges:
[A]n employee of Great Western Electric Company was
observed working off a ladder 18 to 20 feet from the
floor. [The] employee was installing a light fixture
about 4 feet above head level. [The] employee did not
have a safety belt and line on. This was ~n the one
distribution building at W2102 screen level.

83-5-19

At the hearing, the parties stipulated to specific facts and procedures
that would govern the case. They stipulated that the Commission has jurisdiction over the controversy. They stipulated that the employee of Great Western,
a construction worker, was on a ladder 12 feet a.hove the ground and was not
wearing a safety belt and/or line. The parties agreed that the body of the
miner was not totally within the rails of the ladder; specifically, his shoulders
were not within the rails of the ladder. The miner's arms were outstretched
toward a light fixture and both of his hands were involved with installing the
light fixture. Three photographic exhibits were submitted to show the approximate position of the miner on the ladder. 3/ To the extent that the exhibits
depicted a different position, the stipulations of the parties were to govern
the facts. The parties agreed that the miner was skilled and experienced in
the use of ladders, that he used a ladder everyday, as many as twenty different
times per day, and that a significant amount of his daily work was performed
on a ladder. The ladder was secured at both the top and the bottom. The
parties accepted the accuracy of MSHA's penalty proposal. They also agreed
that if a violation of the Act sufficient to support the section 104(a)
citation were found, then the section 107(a) order of withdrawal would also
stand and the proposed penalty would be paid. !:_/
In his decision, the judge found that Great Western violated 30 C.F.R.
57.15-5 and assessed a penalty of $60. The judge determined that the
pivotal issue in the case was whether there was a danger of falling· and he
concluded that such a danger existed •. In addressing the correct test for
determining whether this broad standard had been violated, he relied upon
the application of an "objective 'reasonable' test". 4 FMSHRC at 1647.
More specifically, the judge articulated a "conscientious safety expert"
test, requiring that identification of a hazard be determined in light of
common industry practices and that the precautions taken against a known
hazard be those which a conscientious safety expert would take. 4 FMSHRC
at 1647-48. The judge held that the skill of a miner is not a factor in
determining whether a danger of falling exists, but stated that skill
could be a factor in assessing a penalty as it would relate to the
operator's negligence. 4 FMSHRC at 1649. On review, Great Western argues
that the skill of a miner is a relevant factor in determining whether there
is a danger of falling and that the stipulated facts do not support the
judge's conclusion that there was such a danger.
§

We first address the judge's discussion regarding the correct test to be
applied for determining whether 30 C.F.R. § 57.15-5 was violated. In Alabama
By-Products Corp., 4 FMSHRC 2128 (December 1982), the Commission interpreted a
general standard by applying a "reasonably prudent person" test, stating:
••• [W]e conclude that the alleged violation is
appropriately measured against the standard of
whether a reasonably prudent person familiar
3/
The exhibits depict a man on a ladder using both hands to hold an
industrial light fixture. One of his arms is between the upper two rungs
of the ladder and aro~nd a vertical rail.
4/
In light of this stipulation, no issue concerning whether the condition
constituted an imminent danger under section 107(a) is before us.

841

with the factual circumstances surrounding the
allegedly hazardous condition, including any
facts peculiar to the mining industry, would
recognize a hazard warranting corrective action
within the purview of the applicable regulation.
Id. at 2129. This approach was likewise followed in U.S. Steel Corp.,
S-FMSHRC 3 (January 1983), where we held that the adequacy of an operator's
efforts to comply with a general standard should be evaluated by reference
to an objective standard of a reasonably prudent person familiar with the
mining industry and the protective purpose of the standard. Id. at 5. We
conclude that the same interpretive course is appropriate in the present
case. Applying this construction to the standard before us defines the
applicability of the standard in terms of whether an informed, reasonably
prudent person would recognize a danger of falling warranting the wearing
of safety belts and lines.
The administrative law judge's decision in this case was issued prior
to our decisions in Alabama By-Products and U.S. Steel. The judge applied a
version of the reasonably prudent person test to the standard, but his test
incorporated a higher threshold, that of a conscientious safety expert.
Although the test applied by the judge differed from that articulated by the
Commission, applying the law to the facts, as we do below, leads us to conclude that the judge's use of a conscientious safety expert test constituted
harmless error because substantial evidence supports the judge's finding of
a violation under the Commission's less stringent test.
Great Western argues that the skill of a miner is a relevant factor in
determining whether there is a danger of falling because the miner's skill
defines the scope of the hazard presented. We find that such a subjective
approach ignores the inherent vagaries of human behavior. Even a skilled
employee may suffer a lapse of attentiveness, either from fatigue or
environmental distractions, which could result in a fall. The specific purpose of 30 C.F.R. § 57.15-5 is the prevention of dangerous falls. Kerr-McGee
Corp., 3 FMSHRC 2496, 2497 (November 1981). By adopting an objective interpretation of the standard and requiring a positive means of protection whenever
a danger of falling exists, even a skilled miner is protected from injury. We
believe that this approach reflects the proper interpretation and application
of this safety standard.
That is not to say that the miner's skill is totally immaterial. The skill
of a miner may be a relevant factor in determining an appropriate civil penalty
for a violation. In making work assignments and giving instructions to its
employees, the amount of reliance which an operator places on the relative
skills of its employees may be an indication of the operator's negligence
concerning the violation. A miner's skill may also influence the probability
of the occurrence of the event against which a standard is directed, and so
affect that element of gravity. 2_/

'ii

The parties stipulated to the appropriateness of the proposed penalty
if a violation were found. Therefore, we find no er~or in the judge's
penalty assessment.

842

At the hearing, the parties elected to submit the case based upon
stipulated facts. In arriving at his findings of fact and conclusions of
law, the administrative law judge relied on the stipulations presented to
him by the parties. 4 FMSHRC at 1646. It is undisputed that the miner in
question was 12 feet above the ground and was not wearing a safety belt
and/or line, although he could have been tied off. The miner's shoulders
were outside the uprights of the ladder, arms outstretched, with both hands
involved with installing the light fixture. The photographic exhibits
indicate the size of the fixture involved.
We conclude that, under the reasonable person test appropriately
applied to the standard, substantial evidence supports the judge's finding
of a danger of falling and a violation. The miner was standing on a ladder,
his physical center of gravity was shifted to one side and both of his
hands were preoccupied with installing a large light fixture. A slight shift
in balance or lapse of attention might have resulted in a fall. In that
event, the miner would not have been protected. His position twelve feet
above the ground presented a substantial height from which to fall.
By our decision, we do not hold that on every occasion when a miner
works from or travels on a ladder he must be secured by a safety belt and
line. If this is the Secretary's intended approach in addressing all falling
hazards associated with the use of ladders, proper notice to the industry
would be necessary before such a wide-ranging change in industrial work
practices could be imposed.
Accordingly, we affirm the judge's decision. 6/

• Collyer,

6/
Commissioner Nelson did not participate in the consideration or disposition of this case.

843

Distribution
Anna L. Wolgast
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
John A. Snow
Van Cott, Bagley, Cornwall & McCarthy
50 South Main Street
Salt Lake City, Utah 84144
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
333 West Colfax Ave., Suite 400
Denver, Colorado 80204

844

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 26, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 80-292

v.

SHAMROCK COAL COMPANY
DECISION
This civil penalty case arises under the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 801 et seq. (1976 & Supp. V 1981), and involves
two alleged violations of a roof control standard for underground coal
mines, 30 C.F.R. § 75.200. lf The administrative law judge held that the
operator, Shamrock Coal Company, violated the standard and assessed
penalties. !) We. granted review of Shamrock's petition for discretionary
review on the issue of whether the operator violated its roof control
plan, and thus the cited standard, by failing to (1) install appropriate
roof support, and (2) drill a test hole. For the reasons that follow, we
affirm in part and reverse in part.

1_/

The standard provides in pertinent part:
Section 75.200 Roof control programs and plans.
[STATUTORY PROVISIONS]
Each operator shall undertake to carry out on a continuing basis a program to improve the roof control system
of each coal mine and the means and measures to accomplish
such system. The roof and ribs of all active underground
roadways, travelways, and working places shall be supported
or othet'Wise controlled adequately to protect persons from
falls of the roof or ribs. A roof control plan and revisions
thereof suitable to the roof conditions and mining system of
each coal min~ and approved by the Secretary shall be
adopted and set out in printed form •••• The plan shall show
the type of support and spacing approved by the Secretary.
Such plan shall be reviewed periodically, at least every
6 months by the Secretary, taking into consideration any
falls of roof or ribs or inadequacy of support of roof or
ribs.

]j

The judge's decision is reported at 3 FMSHRC 1858 (July 1981) (ALJ).

83-5-22

On October 30, 1979, a roof fall at Shamrock's No. 18 underground
coal mine in Clay County, Kentucky, resulted in the death of Shamrock's
second-shift foreman, Floyd D. Burke. After an investigation, a Mine
Safety and Health Administration inspector issued a citation alleging
two violations of section 75.200. The citation stated:
The roof contror plan was not being complied
with in that additional support such as timber or
cribs was not being used along with metal straps
where abnormal conditions were encountered in the
No. 4 entry of 005 section, and a test hole was
not drilled.
Shamrock has a "full bolting" roof control plan. In addition to roof
bolts, the plan also requires conventional support (e.g., crossbars, posts,
etc.) under some circumstances. The pertinent provisions of Shamrock's roof
control plan state:
Crossbars to be used when pots, slips, horsebacks or hillseams are encountered. A minimum of
2 crossbars to be used at each location. At least
one post to be used under each end of the crossbars and the posts are not to be more than 14 feet
apart. Crossbars to be installed on 4-foot centers,
and the foreman in charge shall determine when the
installation of crossbars is to be discontinued.
Steel straps pre-drilled on not more than 4-foot
centers and installed with roof bolts on not more
than 4-foot centers may be used in lieu of wood crossbars, as stated above, in areas where the roof structure is of such nature that it will provide adequate
anchorage for roof bolts.
In areas where steel straps have been utilized
in lieu of wood crossbars where abnormal roof conditions are encountered, the area shall be supported
with cribs, and/or posts set on 4-foot centers on
each side of a 16-foot wide roadway.
Safety Precautions For Full Bolting and Combination Plans
1. This is the minimum roof control plan and
was formulated for normal roof conditions and the
mining system(s) described. When subnormal roof
conditions are encountered, indicated or anticipated, additional roof support such as longer and/or
additional roof bolts, posts, or crossbars, shall
be installed.

*

*

*

*

12. During each production shift at least one
roof-bolt hole in each active working place shall
be drilled to a depth of at least 12 inches above
the anchorage horizon of the bolts being used ••••

846

The roof fall occurred in the roof in the No. 4 entry. Prior to
the accident, that roof was supported by 36-inch conventional roof bolts
on four foot centers, and by 10 to 12 metal straps secured by additional
roof bolts. These metal straps covered four hillseams, or cracks, in
that entry. 3/ The entry was 20 feet wide in the immediate fall area.
Shamrock installed the roof bolts and supplementary metal straps during
the day shift immediately preceding the accident. As was its normal
practice, it did not install any cribs or posts in the area prior to the
accident, although it set them afterwards to permit recovery.
There were numerous cracks and hillseams throughout the mine and in
the fall area. Hillseams were more likely to be encountered and to pose
a hazard the closer an entry was to the outcrop. 4/ The accident area
was approximately 100 feet from the outcrop boundary. Three or four
small falls had previously occurred in the accident area near the outcrop.
There was disagreement as to the condition of the roof in the immediate
accident area and the hazards posed by hillseams. Where roof control in
the mine was difficult or impossible, Shamrock usually declined to mine,
or abandoned, those entries.
On the shift before the accident, James Napier, the day-shift foreman, observed the hillseams in the No. 4 entry. Toward the end of his
shift, he instructed a roof bolter to drill a test hole in the entry, at
what was later the accident site, to determine the extent of the hillseams.
That test hole apparently was not drilled because the bolter had no
drill steel. Whether a test hole in the No. 4 entry was drilled during
the earlier part of the day shift is a major factual question in this
case. (From the beginning of the second shift to the time of the accident, it is undisputed that no test hole was drilled.)
At about 2:50 p.m., Napier also sounded the roof in the entry with
a hammer (about 30 to 32 inches of the immediate roof could be sounded),
and determined to his satisfaction that it was solid. At the end of his
shift, Napier informed Burke, the second shift foreman, of the hillseams,
but neither recommended particular action nor mentioned his order to
drill the test hole. He warned Burke, however, "to watch that night and
be careful."

3/
There was some disagreement at the hearing as to the exact definition of a "hillseam." Everyone agreed that, basically, it is a crack
in the roof, often filled with earth or mud. Some witnesses described
it as a crack extending all the way to the surface. See also Dixie Fuel
Co., 7 IBMA 71, 76-77 n. 3 (1976).
4/
An outcrop is defined as the "part of a rock formation that appears
on the surface of the ground." Bureau of Mines, U.S. Department of the
Interior, A Dictionary of Mining, Mineral, and Related Terms 778 (1968)
( "DMMR T") •

84t/

The day shift had advanced the No. 4 entry about 70 feet from the
beginning to the end of the shift. The second shift advanced approximately an additional 20 feet to the accident site. The accident occurred
about 2-1/2 hours into the second shift, during normal mining operations,
and without significant prior warning. As the continuous miner operator
and the shuttle car operator loaded out a shuttle car of coal from the
crosscut, they noticed mud and loose rock falling from the roof. Almost
immediately the roof fell, killing Burke instantly. The area of the
roof fall was approximately 20 feet wide, 40 feet long, and 20 to 36
inches thick. The fallen mass weighed about 100 to 150 tons, and covered
most of the intersection of the entry and crosscut where it occurred.
The judge found two violations of section 75.200. First, he concluded that Shamrock violated its roof control plan because it continued
to mine in the presence of abnormal conditions, i.e., hillseams, without
using the type of roof support required by its plan under such conditions.
Second, he concluded that Shamrock failed to drill a test hole in the
No. 4 entry during the day shift as required by its plan. We affirm the
judge as to the roof support violation, but reverse as to the alleged
test hole violation.
The roof support violation
On review, Shamrock repeats arguments previously made before the
judge. The operator stipulates that the roof in No. 4 entry was supported solely by roof bolts and metal straps secured by additional roof
bolts. Shamrock argues that its roof control plan requires cribs and
posts to supplement metal straps only where miners encounter abnormal
conditions. Because, in Shamrock's view, hillseams are not per se
abnormal conditions and because these particular hillseams were not
abnormal, its failure to use cribs and posts did not violate the plan.
It is clear that the first paragraph of the plan quoted above
requires the use of crossbars supported by posts when "pots, slips,
horsebacks, or hillseams are encountered." 5/ It is also clear that the
second paragraph permits the use of metal straps secured by roof bolts
as an alternative means of support, in lieu of the crossbars permitted
by the first paragraph, when any of the conditions listed in the first
paragraph are encountered. The parties do not dispute the meaning
5/
A pot is defined as a round piece of shale separated from the rest
of the roof by a crack. Tr. 68; DMMRT 850. Slips and horsebacks are
defined as joints or faults in the roof, which may be slippery and likely
to fall. Tr. 68-69; DMMRT 1027. See also definitions of kettle bottom
(often a synomyn for slip or horseback): "A smooth rounded piece of rock,
cylindrical in shape which may drop out of the roof of a mine without
warning and sometimes causing injuries to miners"; and seam: "A joint,
cleft, or fissure." DMMRT 609, 976. Seen. 4 for definition of a
hillseam. The inspector testified that all these conditions were "abnormalities." Tr. 32-33, 68-69, 70-71. This evidence and these
accepted definitions indicate that hillseams and the other listed
conditions are generally regarded as abnormal roof conditions in mining.

848

of these two paragraphs. Rather, the dispute centers on the third
paragraph. "In areas where steel straps have been utilized in lieu of
wood crossbars where abnormal roof conditions are encountered, the area
shall be supported with cribs, and/or posts set on 4-foot centers on
each side of a 16-foot wide roadway."
The judge rejected Shamrock's interpretation of the third paragraph. He construed the paragraph as requiring the supplemental use of
cribs and posts whenever the second paragraph's metal strap alternative
is utilized. He thus reasoned that the "abnormal conditions" referred
to in the third paragraph are synonymous with the "pots, slips, horsebacks, or hillseams" referred to in the first paragraph. Stated otherwise, he concluded that hillseams are "abnormal" or "subnormal" conditions \within the meaning of Shamrock's plan. He further determined,
relying in large part on the testimony of the inspector and Napier, that
these particular hillseams in the No. 4 entry were abnormal.
Under his construction of the plan and the evidence presented, the
judge concluded that Shamrock "fail[ed] to comply with the ··~ plan by
using steel straps to support the roof without supplemental cribs and
posts being utilized." 3 FMSHRC at 1868-69. He also found, however,
that there was not enough space to use cribs and posts while the continuous miner and the shuttle car were working in the cited area. He
expressed the opinion that Shamrock could either have used crossbars
instead of the metal straps, or declined to mine the area. Because
the operator did neither, the judge concluded it had violated its roof
control plan, and thus the cited standard. 3 FMSHRC at 1865-67. We
agree with the judge that Shamrock violated its plan, but we do not
endorse all of the judge's reasoning.
We first construe the requirements of Shamrock's plan. We agree
with the judge's determination that the third paragraph refers back
to the first two and is to be read in conjunction with them. Read
together, the three paragraphs require that when abnormal conditions
such as hillseams are encountered, either crossbars or metal straps are
to be used, but if the straps are used they must be supplemented by
cribs and/or posts. Thus, hillseams and the other listed conditions
are "abnormal" or "subnormal" roof conditions within the meaning of
the plan. The plan uses the term "abnormal" in a qualitative not
quantitative sense, and does not distinguish between serious and less
serious roof abnormalities. In sum, regardless of the frequency or
varying seriousness of hillseams in the mine, the plan requires the
installation of the support indicated above when the hillseams are
encountered.
The foregoing construction is consistent with the plan's purpose,
structure, and grammar. The plan makes clear that it is a "minimum roof
control plan" and that when "subnormal" roof conditions are encountered,
"additional roof support ••• shall be installed." The interpretation
adopted by the judge, and affirmed by us, furthers this purpose. The
sequential arrangement of the three paragraphs and their internal crossreferences also support reading them as an interrelated whole. As the

849

judge correctly reasoned, because the crucial phrase in the third paragraph
("where steel straps have been utilized in lieu of the wood crossbars
where abnormal roof conditions are encountered") has a comma only after the
final word "encountered," the phrase must be read as a unit. It is merely
a reference back to the first two paragraphs and does not add new qualifications. Finally, as noted above, the testimony in this case and
accepted definitions show that conditions like hillseams and pots are
regarded as roof abnormalities, and we reject Shamrock's contentions
to the contrary.
Applying the above construction of the plan to these facts, we
first note Sh~mrock's concession that it did not provide cribs and/or
posts to supplement the metal straps. The evidence overwhelmingly
supports a finding that hillseams were encountered. The testimony of
Napier, the day-shift foreman who was concerned about the hillseams,
is decisive on this point. Because the hillseams were encountered
and the metal strap alternative was used, the plan required supplementation by cribs and/or posts. In addition, Napier's actions--his
sounding of the top, his ordering of the test hole, and his warning to
Burke--all indicated his concern that these particular hillseams in the
fall area were potentially dangerous. Shamrock offered no credible
evidence in rebuttal. We also note that the No. 4 entry was near the
outcrop, where hillseams were potentially most dangerous, and that other
roof falls had occurred nearby.
We agree with the judge that the evidence shows there was not enough
space to use cribs in the same area as the continuous miner, but we
disagree with his statement that crossbars were a feasible alternative.
The first paragraph of the plan requires that crossbars be supported by
posts no more than 14 feet apart. Thus, the crossbars arguably would
present the same problem posed by the cribs. The third paragraph,
however, allows the supplemental use of posts alone as an alternative
to cribs. Contrary to the judge's rather general statements with
regard to "cribs and/or posts," the evidence does not clearly show
that supplemental posts on each side of a 16-foot roadway would have
rendered continuous mining impossible. Thus, it may have been possible
to supplement the metal straps with posts alone, as authorized by the
third paragraph. We need not resolve that question. The operator did
not try to use posts, and if it found its approved and adopted plan to
be impractical, it could either have sought revision of the plan or
declined to mine the area in question. Shamrock explored none of these
alternatives and instead departed from the requirements of its plan. We
therefore affirm the judge's conclusion that Shamrock violated the standard
by failing to comply with its plan. ~/
6/
We merely construe Shamrock's plan, although we note that it may
well have certain practical defects. For example, the plan does not
distinguish between dangerous and minor hillseams, etc., but requires
the designated support whenever these conditions are encountered. The
plan also does not acknowledge practical difficulties of using certain
types of support. The sole issue before us is whether Shamrock complied
with its plan, not the plan's intrinsic merits. As noted above, Shamrock
could have sought revision of the plan. Ue also note that the issue in
this case is not whether extra or different support would have prevented
the accident, but whether the plan was followed.

850

The test hole violation
The judge determined that because the cited area, the No. 4 entry,
was inby an active working place on the first shift, Shamrock's roof
control plan required a test hole to be drilled in the No. 4 entry
during that shift. 7/ He found that the test hole ordered by Napier
toward the end of the first shift was not drilled. The judge, however,
did not satisfactorily resolve the question of whether a test hole was
drilled anytime during the day shift, i.e., whether a test hole had
been drilled earlier in the day shift at some location in the No. 4
entry other than the immediate fall area. 3 FMSHRC at 1861, 1863-64.
Shamrock's plan requires: "During each production shift at least
one roof bolt hole in each active working place shall be drilled •••• "
The plan is unambiguous on its face, and the parties do not question
its meaning. We therefore interpret the plan to require that, in an
active working place as here (3 FMSRHC at 1863), Shamrock was required
to drill at least one test hole "throughout the continuance or course
of" or "at some point in the course of" the day shift. Webster's Third
New International Dictionary 703 (1971). The plan does not specify
where in the working place, or when during the shift, the test hole must
be drilled, and thus grants the operator considerable flexibility in
testing. Hence, drilling a test hole anywhere in the active working
place, the No. 4 entry, during the day shift would have satisfied the
plan.
The question before us is factual. The Secretary did not establish
Shamrock's failure to drill a test hole anywhere along the 70 feet of the
No. 4 entry advanced during the day shift. Before the judge, the Secretary's
evidence pertained only to the immediate fall area. See Tr. 38-39, 43-45,
161-62. We reject the Secretary's unsupported assertion that Shamrock's
employees checked the entire entry and could find no test hole; the evidence
shows only that there was no test hole in the immediate fall area. We also
reject the Secretary's speculative argument that, because the roof bolter
had no drill steel at the end of the shift, he also had none earlier and
could not have drilled a test hole. Given the Secretary's failure to
establish a prima facie case, Shamrock was under no obligation to prove
it actually drilled a test hole. Consequently, while the evidence supports

2/

The citation did not specify on which shift the alleged violation
occurred. The judge accepted Shamrock's argument that there could be
no violation for any failure to drill a test hole on the second shift
because.the plan merely required a test hole "during" each production
shift, and it was conceivable that the operator could have drilled a
hole sometime during the remaining five hours of the second shift.
3 FMSHRC at 1863. We concur. (The Secretary does not dispute that
determination, hut argues only that Shamrock failed to drill a test
hole on the first shift).

851

the judge's finding that no test hole was drilled in the immediate fall
area, we conclude that substantial evidence fails to support a finding
that no test hole was drilled anywhere in the active working place during
the first shift. ~/
Accordingly, on the bases discussed above, we affirm the judge's
determination that Shamrock violated its roof control plan and thus
the standard by failing to provide appropriate roof support in the
presence of abnormal roof conditions. We reverse the judge's conclusion\ that the operator violated its plan by failing to drill a test
hole in the No. 4 entry during the first shift, and vacate the $750
penafty assessed for that violation.

A. E. Laws

~
~on,

Commissioner

!

\

~/

We note that, on grounds remarkably simil~r to those articulated in
this dec-ision, a Commission judge recently vacated a citation alleging
that Shamrock failed to drill a test hole at another of its mines.
Shamrock Coal Co., 4 FMSHRC 2037 (November 1982)(ALJ). Similar, or
identical, test hole plan provisions were in effect. The judge
concluded:
It seems clear to me that on the facts of this case
the inspector issued the citation [during his inspection on the second shift] because he found no test
hole had been drilled on the first shift. He and
the second shift foreman looked for the hole in an
area where it would normally have been drilled.
They apparently did not look at the area where the
first shift foreman stated it was located.
4 FMSHRC at 2041 (emphasis added). The Secretary must either require more
specificity in Shamrock's plan as to exactly when and where test holes will
be drilled, or must inspect more thoroughly for indications of test holes.

852

Distribution
Ann Rosenthal
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Neville Smith
P.O. Box 441
Manchester, Kentucky

40962

853

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703} 756-6210/11/12

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Peti.tioner

t1AY

4 1983

Civil Penalty Proceeding
Docket No. WEVA 83-41
A.O. No. 46-05793-03503

v.

Mine No. 14

WESTERN COAL CORPORATION,
Respondent
DECISION
Statement of the Case
These proceedings concern civil penalty proposals filed by the
petitioner against the respondent pursuant to Section llO(a) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. 820(a), seeking
civil penalty assessments for five alleged violations of certain
mandatory safety standards promulgated pursuant to the Act.
Respondent filed a timely answer contesting the proposed assessments,
and pursuant to notice the matter was scheduled for hearing in Logan,
West Virginia, May 11, 1983. However, by motion filed April 15, 1983,
pursuant to Commission Rule 30, 29 CFR 2700.30, the parties seek approval
of a proposed settlement of the matter. The citations, initial assessments,
and the proposed settlement amounts are as follows:
Citation No.

Date

30 CFR Section

Assessment

Settlement

907844
907845
907845
907846
907847

12/8/81
12/8/81
12/8/81
12/8/81
12/8/81

50.10
50.12
77.1607(b)
77 .1605 (b)
77.1104

$ 644
644
259
192
126
$1865

$ 112
112
250
98
126
$ 707

Discussion
In support of the proposed settlement, counsel for the petitioner
states that she and respondent's counsel have discussed the six statutory
civil pena_lty criteria found in section llO(i) of the Act. With regard

855

to Citation No. 907844, counsel states that it was issued because the
respondent failed to notify MSHA of a nonfatal truck haulage accident
that occurred on December 7, 1981. Counsel asserts that a further
investigation has revealed that a reduction in the assessed civil
penalty would be appropriate in that the gravity of the violation should
be ra:luced to show that there was no likelihood that an event posing a
risk of injury or illness would have occurred as a result of this
violation. Additionally, counsel points out that the respondent's
negligence should be reduced from reckless disregard to low negligence
in that the respondent did in fact prepare a report for MSHA on the day
of the nonfatal accident. However, the report was not officially
received in the district MSHA office until the following morning because
the respondent was under the impression that it had in fact complied
with the regulation by filling out the report on the day of the incident.
Counsel indicates that the inspector has deleted the "significant and
substantial" finding in order to reflect low negligence and to show
that an injury or illness was not reasonably likely to occur if the
violation was not corrected.
With regard to Citation No. 907845, counsel states that it was
issued because the respondent had not taken measures to prevent the
altering of the scene of the December 7, 1981 accident in that the scraping
of the road resulted in the removal of tire tracks, and the lectro haul
truck had been removed from the scene of the accident. Counsel asserts
that a reduction in penalty would be appropriate as a result of further
investigation which indicates that the gravity of the violation should
be reduced to show that there was no likelihood that an event posint
a risk of injury or illness would have occurred as a result of this
violation. Additionally, counsel asserts that the respondent's negligence
should be reduced from reckless disregard to low negligence in that it
had altered the scene of the accident because a fuel truck had been
involved and damaged, and the respondent wanted to prevent any further
danger or incident from occurring. By removing the truck, the site was
unintentionally changed, and in view of these subsequent findings, the
inspector deleted his "significant and substantial" finding.
Regarding Citation No. 907846, counsel asserts that it was issued
because the truck driver of the lectro haul truck failed to maintain
control of the truck in that it hit a fuel truck on a radius curve causing
a nonfatal injury to the driver. Counsel states that the respondent's
negligence was moderate in that the driver had been instructed by the
respondent on how to maintain control of the vehicle, but due to excessive
speed, a collision occurred.
With respect to Citation No. 907847, counsel stated that it was
issued because the parking brake on the fuel truck was inoperative.
Counsel argues that a reduction in penalty would be appropriate in
light of a further investigation which indicates that the driver of
the truck revealed that he discovered that the parking brake had become

856

inoperative at the beginning of the shift, but he did not report it
to management or to a mechanic, nor did he record it in the daily
inspection book as he had been trained by the respondent to do whenever the brakes became inoperative. Under.the circumstances, counsel
states that mine management had absolutely no knowledge of this condition,
had no means for ascertaining this information prior to the inspector's
observation of the condition, and had in fact taken reasonable steps
during the training of the driver to avoid such a condition. Additionally,
this condition was not present during the prior shift, and thus had not
been recorded on the previous shift. Counsel concludes that the respondent's
negligence should be reduced from moderate to very low, indicating that
the respondent could not have known of this condition, but that the
gravity of the violation was accurately assessed as reasonably likely
in that injuries resulting in lost workdays or restricted duty to two
miners could have occurred.
Finally, petitioner's counsel states that Citation No. 907848 was
issued because materials such as diesel fuel were present on the tank
and bed of the fuel truck. Counsel states further that the violation was
originally assessed at $126, that the respondent has agreed to pay the
penalty in full, that one miner would be affected by any injury, but
that the respondent's negligence was low.
Petitioner's counsel has also submitted information reflecting
that the respondent is a medium-to-small operator, that all of the citations
were abated within the time fixed by the inspectors who issued them, and
except for five prior citations of section 77.1104, and three for section
77 .1605 (b ), 1±e respondent has no history of prior citations for infractions
of the other standards which were cited in this case.
After careful consideration of the arguments presented by counsel
in support of the proposed settlement, I conclude and find that they
support the proposed reductions in civil penalties as noted. ·However,
with regard to Citation No. 907844, charging the respondent with a violation
of section 50.10, Title 30 CFR, I take note of the fact that section 50.10
requires a mine operator to innnediately contact the appropriate MSHA
district or subdistrict office in the event of an "accident" as defined
at section 50.2(h)(l) through (h)(l2). If contact with these local MSHA
offices cannot be made, the regulation requires innnediate contact with
MSHA's Washington, D.C.~office by a toll free telephone call to the
number listed therein.
I find nothing in section 50.10 that requires a mine operator to
fill out a written form or to otherwise notify MSHA of an accident by
submitting something in writing. Under the circumstances, I fail to
understand the relevance of petitioner's assertion that a penalty reduction
is warranted simply because thr respondent prepared a report the day
of the accident but did not file it·until the next day because of its
belief that it was in compliance when it filled out the report the day
of the accident. The clear language of the cited standard requires an
"innnediate contact" with MSHA, and not the preparation or filing of any
written report.

85?

On the facts of this case, it seems obvious to me that the respondent
failed to immediately contact MSHA as required by the cited section 50.10.
As a matter of fact, in its answer to the petitioner's proposal for
assessment of civil penalty for this violation, respondent "admits this
violation and accepts the penalty assessed". In addition, I take note
of the fact that even though the inspector who issued the citation stated
on the face of his citation form that the respondent "failed to notify
MSHA", in the termination notice issued by another inspector abating
the violation, he stated that "MSHA has been notified on the proper forms,
according to Part 50.10, 30 CFR". Thus, it would appear to me that this
inspector believed section 50.10 required a written report, and that
fact is what is relevant insofar as mitigating circumstances are concerned.
In short, if an inspector believes that section 50.10 requires a written
report to achieve compliance, then a mine operator should be able to
rely on that representation in arguing that it too believed it. More
importantly, for purposes of future application, as between these same
parties, I suggest that petitioner's counsel take the necessary steps
to insure that both the inspector and the mine operator are clear as to
precisely what section 50.10 requires a mine operator to do when there
is an accident at its mine.
Conclusion
After careful review and consideration of the pleadings, arguments,
and submissions in support of the motion to approve the proposed
settlement of this case, I conclude and find that the proposed settlement
disposition is reasonable and in the public interest. Accordingly,
pursuant to 29 CFR 2700.30, the motion IS GRANTED and the settlement IS
APPROVED.
ORDER
Respondent IS ORDERED to pay civil penalties in the settlement
amounts shown above in satisfaction of the citations in question, and
payment is to be made within thirty (30) days of the date of this
decision and order. Upon receipt of payment by the petitioner, these
proceeding is dismissed. The scheduled hearing is cancelled.

ArL
a~·
G~~IKout~as
~
.

Administrative Law Judge
Distribution:
Covette Rooney, Esq., U.S. Department of Labor, Office of the Solicitor,
3535 Market St., Philadelphia, PA 19104 (Certified Mail)
S. H. Johnson, Esq., Johnson & Johnson, P.O. Box 470, Paintsville, KY
41240 (Certified Mail)

853

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/11 /12

DANNY HENDERSON,
Complainant

MAY

9 1983

Complaint of Discrimination
Docket No. SE 82-62-D

v.
KING COAL COMPANY,
Respondent
DECISION
Appearances:

Frederick T. Kuykendall, III, Esquire, Cooper, Mitch
and Crawford, Birmingham, Alabama, for the complainant;
Richard 0. Brown, Esquire, Constangy, Brooks & Smith,
Birmingham, Alabama, for the respondent.

Before:

Judge Koutras
Statement of the Proceeding

This matter concerns a discrimination complaint filed by the complainant
Danny Henderson pursuant to Section 105(c)(3) of the Federal Mine Safety
and Health Act of 1977. Mr. Henderson is a miner employed by the respondent
at the subject mine and he also serves as president of his local UMWA
union. The complaint was initially filed pro se after Mr. Henderson was
advised by the Secretary of Labor, Mine Safety and Health Administration,
(hereinafter MSHA), that its investigation of his complaint disclosed
no discrimination against him by the respondent. Mr. Henderson subsequently
retained counsel to represent him, and pursuant to notice a hearing was
convened in Birmingham, Alabama, on February 2, 1983, and the parties appeared
and participated fully therein. Post-hearing briefs were filed by the
parties and the arguments advanced in support of their respective positions
have been fully reviewed and considered by me in the course of this decision.
The Complaint
The complaint filed by Mr. Henderson in this case concerns an assertion
by him that the respondent violated the anti-discrimination provisions
·of the Act when mine management decided to idle the mine for several days.
As a result of this action, Mr. Henderson claims that since he was scheduled
to work during all or part of this period that the mine was idled, the action

859

taken by mine management has resulted in his loss of pay. In addition,
Mr. Henderson claims that the idling of the mine was a decision made by
management to prevent or somehow inhibit the miners working at the mine
from exercising their safety rights on matters concerning the work place.
Issues
The issue presented in this case is whether the decision by mine
management to idle the mine in question was made in retaliation for
miners exercising any protected rights under the Act, and whether that
decision was motivated by management's desire to inhibit or otherwise
interfere with. the right of miners in the exercise of any protected rights
under the Act. Although Mr. Henderson's complaint was in the nature of
a "class action" on behalf of a number of miners who signed a "petition"
affixed to his .complaint, my pretrial rulings limited my adjudication of
this case to the qvestion of whether Mr. Henderson's rights under the
Act may have been violated. Additional issues raised by the parties are
identified and discussed in the course of this decision.
Applicable Statutory and Regulatory Provisions
1.

The Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 301

et~·

2. Sections 105(c)(l), (2) and (3) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. §§ 815(c)(l), (2) and (3).
3.

Commission Rules, 29 CFR 2700.1, et ~·

Complainant's testimony and evidence
Danny Henderson confirmed that he is employed by the respondent as
a bulldozer operator and serves as president of UMWA Local 1865. He
confirmed that on Wednesday, April 21, 1982, he was at work removing
overburden behind the dragline in an area known as "the pit", and he
indicated that his work location at that time was "where the drill is
and where the dragline is soon to be" (Tr. 27). He fixed the location
of the dragline in relation to where the shots were being loaded as 900
feet away from the shot area (Tr. 38). He confirmed that he was not working
on Friday, April 23, becquse he was at an arbitration hearing in Birmingham.
He was scheduled to w0rk~on Satu~day, April 24, but when he reported to
the mine a security guard infornedhim that the mine had been idled. He
observed the position of the dragline that day, and it was in the same
location as it was on Thursday (Tr. 39). He was not scheduled to work
Sunday, and did not work Monday because he was not called to come to work
and the mine was still idle. He believed that partial crews were called
back Monday, but that full production did not resume until 4:00 or 4:30 p.m.
Monday or Tuesday (Tr. 40).
Mr. Henderson stated that on Tuesday, April 27, respondent's VicePresident and Manager Lynn Strickland requested a meeting with him and the
safety committee concerning the event of the previous Thursday and Friday.

860

Mr. Strickland did not advise those in attendance as to why he had ordered
the mine idled, and stated that if "the problem we had with that 103" came
up again he would idle the mine again until an inspector arrived. When
asked how he took that statement, Mr. Henderson replied "if we got into
the habit of filing 103s and we couldn't get an inspector, we would be
idled until one came" (Tr. 41).
Mr. Henderson confirmed that at no time while he was working at
the pit area on Wednesday or Thursday, was he ever exposed to any hazardous
or excessive dust (Tr. 42). He confirmed that the entire mining operation
was idled on Friday, including reclamation work going on three quarters of
a mile or a mile from the pit, welders working in the shop area approximately
4 mines from the pit, and the dragline itself (Tr. 43). Referring to a
chart labeled "exhibit C-1", Mr. Henderson identified these areas, and
he confirmed that.- prior to and after April 21, the dragline had operated
closer to where shots were being fired than the 900 feet where it was
located at the time in question. He confirmed that as of February 1, 1983,
the dragline was located approximately 11 27 to 29 steps" from.where a shot
was put off, and he paced the distance off himself. However, he confirmed
that the dragline did not operate all day since it was down for repairs
(Tr. 48).
On cross-examination, and in response to a question as to why he
believed the respondent's action in idling the mine has adversely impacted
on the miners' safety rights, Mr. Henderson replied "if you're in the
habit of getting idled if you exercise your safety rights, you would soon
learn that you are going to lose money by doing it, not to do it, some
peopled would" (Tr. 49). Mr. Henderson confirmed that he lost three work
days, namely Saturday, Monday and Tuesday, and he believed that five
employees came back to work on Monday, and full production resumed on
Tuesday (Tr. 51). He also confirmed that he is an alternate member of
the mine safety connnittee (Tr. 52).
Mr. Henderson stated that he estimated the 900 feet distance concerning
the location of the dragline on Thursday, and that when he next observed
it on Saturday it had not moved far, but believed it was closer to the shot
area "by one day's tripping" (Tr. 56(a)). He confirmed that he was paid
by the union for attending union business on Friday, and that he was
called to come back to work at the mine either on the following Tuesday
or Wednesday (Tr. 58).
With regard to the meeting with Mr. Strickland, Mr. Henderson stated
that Mr. Strickland said nothing about the dragline being too close to
the loaded shot, and Mr. Henderson confirmed that he was not working
around the dragline or the drills on Wednesday and Thursday, April 21 and 22
(Tr. 60). He also confirmed that on the occasions when the dragline was
closer to loaded shots than it was on Friday or Saturday, the mine was
never idled, and he did not believe he was in any danger when he did
work where the shots were fired on Thursday, and it is normal procedure
to move away from the area where shots are fired (Tr. 62).

861

With regard to the shot which was loaded and fired on February 1, 1983,
Mr. Henderson confirmed that he had no actual knowledge of how that shot
was wired and shot, nor does he know whether the wiring and shot were
accomplished "in an unsual manner" (Tr. 63). He also confirmed he actually
met with Mr. Strickland on Tuesday, April 27,·and that was a scheduled
work day, and his actual lost days of work were only two days (Tr. 65).
Ronald Smith, testified that he has worked for the respondent for
over seven years, that he is a certified Shooter, and that he was performing
these duties on Wednesday, April 21, 1982. He described his duties that
day, including the loading of shots after the holes are drilled by someone
else. He stated that he was familiar with the Reed and Joy Drills, and
he confirmed that on April 21, he requested other work due to the dust
conditions, but that he did not request a section 103(g) inspection (Tr. 90).
He did not work the next day, but returned to work Friday at 7:00 a.m.,
and the shot pattern had been drilled and he prepared to load th,e shots.
However, he was instructed to load the holes which had been drilled with
the Reed Drill, and since they were dusty he asked to see the safetty
committee for the purpose of requesting a section 103(g) inspection. He
was later advised that no MSHA inspector was available to come to the
mine, and he was given other work. At that time the dragline was some
800 feet from the loaded shot area (Tr. 92). Later that day, he was
informed that the mine had been idled, and he was told to report back
to work the following Monday, and he did so (Tr. 95). During the ·
intervening weekend, the dust problems were negated by the rain, but
the shot was fired on Monday when he returned to work (Tr. 95).
Mr •. Smith confirmed that he was at the safety committee meeting
held with Mr.· Strickland on Tuesday, April 27, and he stated that
Mr. Strickland stated that he had idled the mine because he could not put
the shot off (Tr. 97). He also confirmed that the dragline has since
operated closer to the shot, and in his opinion, no one would be in danger
if it were operating within 500 feet of the shot (Tr. 98).
Mr. Smith e:Xplained the drilling operation, the loading operation,
and he explained the reasons for the presence of dust during these
operations. He confirmed that approximately a month after April 26, 1982,
he did in fact file a request for a section 103(g) inspection, and that
MSHA investigated the alleged dust problem and its ruling was not in
his favor. Since that time he has filed no other requests for section
103(g) inspections (Tr. +06).
Mr. Smith confirmed that the mine conditions on April 21 and 23
were "unusual" in that there was an "abnormally high wind", ar.id while
the respondent furnished him with a respirator, he did not wear it
because he doesn't like them (Tr. 108,109). He confirmed that he had
a respirator when he refused to work in the dust, but opted not to wear
it and chose to request a section 103(g) inspection instead (Tr. 111).

862

Mr. Smith confirmed that during the time the most recent shot
was loaded, the dragline was located some 100 feet of the shot on
February 1, 1983 '(Tr. 115). He believed that was an unusual situation
because the dragline was down and it could not be turned in a direction
away from the shot (Tr. 115). Although he believed personnel were safe
during this shot since everyone was removed from the pit, he did not
believe that the equipment was safe because of the close proximity
to the shot (Tr. 116). He confirmed that equipment has been damaged
in the past by shots, but he could not recall how close to the shot
the equipment was located (Tr. 118).
Mr. Smith confirmed that the respondent has never been cited
by MSHA for being out of compliance with the applicable dust standard
(Tr. 127). When asked whether Mr. Strickland had ever told him
that he had decided to idle the mine because someone had filed a
section 103(g) complaint, Mr. Smith testified as follows (Tr. 129-132):
A. He said that when we -- first of all he
said he was disappointed in the Safety Committee
because they d·id not file a 103 (g) and also
he said that in the future that if we have
this situation, a similar situation with the
103(g) that he would idle the mines until someone higher than him told him to put the mines
back to work.
A. Well, when you saw fit to file your 103(g)
Complaint a month later, did he idle the mines?
A.

No, sir.

Q.

Why not?

A.

I don't know.

Q. Well, at th~ time you filed that complaint
did you expect him to idle the mines?
A.

I didn't k~ow.

Q.

What was that subsequent complaint over,
dust again?

A.

Yes, sir.

Q.

On this very same drilling device?

863

A.

Yes, sir.

Q.

And did someone actually come out from the --

A. (Interposing) Yes, sir, the Federal Inspector
came and run a dust sample.

Q.

On you?

A.

Yes, sir.

Q.

Hung a sampler on you?

A.

Yes, sir, me and the driller.

Q. And the driller and found that they were in
compliance?
A.

Right.

Q.

And they told you that that was the end of that.

A.

Right.

Q. Did you, at that time, explain to him the problem
you were having with the dust and everything?
A.

Correct.

Q. Was that inspector aware of previous, of this
particular complaint being filed?
A.

Yes, sir, I believe he was.

Q.

If you heard Mr. Strickland say that he was a little
concerned about the 103(g)s, you weren't intimidated
in any way, were you, a month later when you filed yours?

A.

(No response)

Q. Did you feel intimidated or did you feel threatened by
him that he would idle the mines if you did it again?
A. Yes, sir, at the time he said that, but I went ahead
because I felt like I wanted to know whether they were
in compliance or not and if I could still see the difference
and I didn't know if he would idle the mine.

Q.

But, that didn't prevent you from doing it?

A.

No, sir.

864

Q. Did you say anything to Mr. Strickland before you
filed that 103(g) a month later?
A.

No, sir, I don't believe so.

Mr. Smith testified that he had no reason to disbelieve Mr. Strickland's
assertion that he could not fire the shot on Friday, because he could see
that it was not loaded and ready to shoot that day (Tr. 133). However,
Mr. Smith saw no reason to idle everybody, and were it his decision to make,
he would not have idled the miners working on reclamation or those working
in the shop (Tr. 134). He confirmed that the reason the shot was not
loaded and ready .to fire on Friday was because he refused to do it (Tr. 138).
Respondent's testimony and evidence
Arthur W. Burks, respondent's resident engineer and safety director,
testified that he is familiar with the complaint filed in this case. He
confirmed that after being informed that Mr. Smith was having problems
with dust on Wednesday, April 21, 1982, during the loading of a shot,
he instructed the pit foreman to have him wear a respirator, and a call
was placed to MSHA's office in Bessemer by mine management for the purpose
of requesting an MSHA inspection of the asserted dust problem. MSHA
informed the company that a section 130(g) inspection had to be requested
by a miner or his representative and not the company (Tr. 146-150).
No inspector came to the mine, and Mr. Smith requested, and was given,
a union "benefit day" off and left the mine (Tr. 150). Mr. Dennis Myers
was then called to the mine and assigned the shooter's duty the next day,
Thursday. While on the phone with MSHA and mine management concerning
a second request by management for a section 103(g) inspection, Mr. Myers
stated that he was having no dust problems that day and he refused to
request an inspection (Tr. 153).
Mr. Burks identified a mine map, exhibit R-1, and testified as to
where he believed the dragline was operating during the week in question.
He indicated that by Monday, April 26, the dragline would have been within
100 to 200 feet of the partially loaded shot (Tr. 156-159). He confirmed
that the shot could not he put off because the holes could not be loaded,
and he believed this pos~d a dangerous situation because the dragline
was moving closer to the shot by Monday (Tr. 160-161). In light of this
situation, and in view ot the fact that he did not believe he could get
an MSHA inspector to the:mine over the weekend, he apprised Mr. Strickland
that by Monday, the dragline would "be on top of that partially loaded
shot", and Mr. Burks believed that this posed an unsafe condition (Tr. 161).
On cross-examination, Mr. Burks confirmed that the position of the
dragline was surveyed and plotted on a daily basis on the mine map, and
that this is done for the purpose of determining the coal inventory
in the pit area in front of the dragline, and he located the position of
the dragline on the map (Tr. 164-169). He estimated that on Friday,
April 23, the dragline was some 500 feet from the shot location (Tr. 169).
He confirmed that at an advance rate of 100 feet a day, he and Mr. Strickland
and Mr. Earnest believed that by Monday, the dragline would have been
dangerously or periously close to where the loaded shot was located.

865

Mr. Burks stated that he did not know why Mr. Strickland idled
the welders in the shops or the reclamation workers, and when asked
whether the operation of the dragline affected their work he responded
"nothing I don't guess" (Tr. 175). He confirmed that the personnel directly
involved in operating the dragline in firing off the shot would be the
dragline crew, the shooter, the benching dozers, and drills. The welders
and mechanics would be involved in the event of equipment b.reak-downs.
He confirmed that the dragline has been down in the past, but that mine
policy does not necessarily dictate that everyone goes home. He did
not know whether t~e same dragline had been idled in the past (Tr. 176-177).
Mr. Burks testified that the Reed Drill was a new piece of equipment,
and that salesmen and factory mechanics were present at the mine to
demonstrate the drill to the miners (Tr. 179). He also alluded to the
dust problems and generally described the operation of the drill (Tr. 180185).
William Lynn Strickland, confirmed that he is the mine general manager,
and that he was advised by a telephone call on Wednesday, April 21, from
mine superintendent Earnest, t.hat there was a problem concerning the
loading of certain holes . which"tiad
been drilled by the Reed SK-60 Rotary
\
Drill, and that the shooter Rona~d Smith had requested other work becomes
of certain dust _problems (Tr. 187). Mr. Strickland confirmed that the
dust control system on the drill in question met MSHA's standards and
had been approved by MSHA (Tr. 188). He also confirmed that during
the period April 21 through 23, 1982, the Reed Drill and a Joy Drill were
both being operated in the pit, and that drill comparison tests were being
conducted so that the company could decide whether to purchase the Reed
Drill (Tr. 189).
Mr. Strickland confirmed that the mine conditions were dusty during
the week in question, and in view of the reluctance of the shooters to
operate the Reed Drill, mine management made attempts to contact MSHA
for an inspection of the drill, and no interruption in the work flow was
anticipated prior to Friday, and the company had no objection whatsoever
to an MSHA inspection (Tr~ 192). When he learned that MSHA could not
send an inspector to the ~ine in response to a union request made on
Friday, he met with Mr. Burks and Mr. Earnest at noon on Friday to discuss
the fact that a shot had been partially loaded on Friday, but that it could
not be fired (Tr. 194). ~He discussed the situation which he faced as
follows (Tr. 194-195):
A. Yes, sir. We discussed the situation that was
in front of us; we had no reason to believe that
we were going to be able to get an inspector
available to us; we had every reason to believe
that we had a problem with the shot there that was
partially loaded that we were not going to be able
to shoot; we had scheduled for the machine to run

*/ The name "Strickland" is spelled "Stricklin" by respondent's counsel
in his post hearing brief.

866

along with some of the other pieces of equipment,
drillers, welders, I don't remember just exactly
who had been posted to work; we knew that we would
continue working that night and work on Saturday, we
would have the shift come in on Sunday night, we
would have
another 8-hour shift there; we had no
assurance that there would be an inspector on the
property on Monday morning, we only knew that it had
been requested, we had no guarantee that there would
be an inspector there on Monday morning.

* * * Well, _Mr. Burks, who was in charge of preparing
the map, Mr. Earnest, who knew from looking at the
map where the dragline was sitting, where the shot
was, we addressed the fact of that if we continued to
proceed with the dragline that there was a possibility
that we would be endangering the machine. We realized,
we felt like there was no safety danger as far as
personnel was involved because we would move them out
of the area of the shot, as that's our practice and
custom, but we felt like we would be endangering the
machine itself.
And, at Tr. pgs. 196-201:

Q.

Did you hear Mr. Burks estimates of distances as
far as where the shot area was located and where the
dragline was located?

A.

Some 4-500 feet.

Q.

Do you agree with that?

A.

Yes, sir.

Q.

Is it an accurate reflection of the movement of
the dragline as well as the other items which are
noted on it?
A.

Yes,

Q.

It's kept in the normal' course of business?

A.

Everyday.

Q.

Do you depend on that map or maps like it?

A.

Yes, sir.

Q.

sir~

Did you depend on that map in making your decision
in this instance?

A.

Yes, sir, it was utilized in the decision.

Q. As I understand you listened to Mr. Earnest,
you listened to Mr. Burks and you had personal
knowledge of what had occurred, what was your
conclusion?
A. My conclusion was that each segment of the
operation in the mining of King Coal Company is
dependent upon the other segment, before the dragline
could come through the area has to be drilled and
shot; for a coal loader to perform his function the
overburden has to be removed; so each segment is
dependent upon each other, so if one function was
not going to be able to operate, then it would
subsequently, at some later time, cause a delay
or a failure of the other functions to be able
to operate. On that basis I determined to idle
the entire mine.

Q. Was that decision, in any way, based on any
animosity that you held toward any miner or any
action with respect to a safety complaint?
A. No, sir. It was an economic decision. It costs
us approximately $40,000.00 a day to operate that
mine.

Q.

Where is most of that money spent?

A.

A certain portion in labor and that balance
of it in materials.

Q.

If' the dragline were unable to operate as you
have testified you assumed it would be, could you
still operate the mining?
j

A.

Yes, sir, we could have, certain segments of it.

Q.

Why did de~ide not to do so?

A. In my determination at that time, that would have
only created a situation at a later date that those
segments would have been affected by the lack of
being able to shoot on that day and they would have
been idled at a future date.

Q.

So, in your mind at least in that point in time,
it was inevitable that at some point in time all the
functions of the operation would be affected?

8G8

A.

Yes, sir.

Q. . What did you do?
A. Sometime around 1:00 I instructed at the pits to
idle the mines.

Q.

Was that done?

A.

Yes, sir.

Q.

fild. anyone work on Saturday?

A.

No, sir.

Q.

Did anyone work on Sunday?

A.

No, sir.

Q.

Did anyone report to work on the third shift on Sunday?

A•. Yes, sir. We discussed that Friday, that knowing that
there had been a request made for an inspector, not knowing
whether they were going to come or not and knowing that
the problem at the mine, if there in fact was one, centered
around the drilling and shooting functions, that it was our
intention at that time to bring those people in and have
them working so that in the event an inspector was there,
a determination could be made if a problem existed.

Q.

Did you expect an inspector?

A. Well, we knew they been requested, we could only hope
that one would show up.

Q.

Who in fact worked?

A. I don't remember just exactly who was sitting in the
particular functions at that time; the driller would have
been in, the ~tility man on third shift, I'm not sure if a
dozer operato~ would have been or not, but Mr. Smith, the
shooter, was assigned to work along with the dayshift driller.

Q.

How about Monday morning?

A. The day shift persons associated with the drilling and
shooting process of which Mr. Smith was one.
With regard to the meeting of Tuesday, April 27, with the mine safety
committee, Mr. Strickland confirmed that he requested the meeting, and
he testified as follows as the discussion which took place (Tr. 203-204):

869

A.

I requested Mr. Naramore, Mr. Henderson and Mr. Smith
because those were the available people; Mr. Henderson
as Local President; Mr. Smith because he was the most
associated person with the problem; and Mr. Naramore as
his Safety Committeeman, some of the other Safety
Conunitteemen had gone and already left the parking lot.
I told them at that time that I was disappointed with
their actions as a Safety Committee, that I felt like
that there had been reason for them to have made the
request, we clearly understood that we could not make
the request, and I told them that I was disappointed
with their actions as the Safety Committee. Their
response to that was that if they chose to call somebody out, an inspector, say on the day when Mr. Meyers
was working, and that if he told them at that day or
any other time that he didn't have a problem that they
would look kind of foolish to have called somebody out,
so they didn't. In their opinion it was not their
responsibility to file on behalf of another employee.
I told them at that time the reason that we had idled
the mine, that I had idled the mine because it was my
decision, I think I told them something to the effect
that whatever it was a good decision or a bad decision
and that it was because we had the partially loaded
shot and we chose not to continue allowing the dragline
to move toward it.

Q.

Did they respond to that?

A. Well, just other than the fact that someone questioned
or either I offered, I don't exactly remember the extent
of this part of the conversation, but it was discussed
if it came up again in the future and I advised them at
that time, under the same given conditions and circumstances
that I felt like that the same decision would need to be
made to idle the mine until such time that we could give
a resolution.

Q. Did you ever, at any time, tell any of those individuals
during this meeting or at any other point in time that any
time they fil~d a 103(g) that you would idle the mine?
A. No, sir, a 103 had not even been filed at this time,
it had been requested for, but it had never been filed.

Q.

To your knowledge was it ever filed?

A.

No, sir.

Q.

Do you know why it was never filed?

A.

No, sir.

870

Mr. Strickland identified exhibits R-2 and R-3 as copies of MSHA's
findings concerning subsequent 103(g) inspections requested by the shooter
and driller for the Reed SK-60 Drill, and those·findings reflect that
no violations occurred (Tr. 207). He denied that any retaliatory action
was taken against the individuals who made those inspection requests
(TR. 207-208). He expressed the following opinion as to why the miners
objected to the use of the Reed SK-60 Drill (Tr. 210-211):
A. Mr. Brown, I have my opinion as to why the
classified employees took the position that they
did in relation to the Reed SK-60 Metroplex
dust control system. I assume that's where your
question is leading, the result of King Coal Company
utilizing that metroplex dust control system, one
of the areas of responsibility for a utility person,
classif.ied employee, a member of the bargaining
unit at King Coal Company was to furnish water to
the drill, that drill, being prior to April of 1982
the Joy rotary drill. The end result of that was that
when the Company purchased the drill and made a
reduction in work force, the result was that its
classified employees were reduced at the Ryan Creek
Mine. This had to have had· an impact on the bargaining
unit at King Coal Company.
They had a loss in reduction of numbers, but this had
no affect on the Company's decision to purchase the
Reed SK-60. It was done for a means of controlling
the dust which was approved and therein we made the
decision to buy the Reed SK-60 drill.

Q. So at the time you ·purchased the SK-60 with the
metroplex system, you were aware or had investigated this
system and MSHA's attitude.toward it, is that true?
A. We only knew from the suppliers of the drill that
the metroplex was an approved system.

Q. Do you have any reason to doubt, at this point,
particularly ~n light of the two subsequent 103 charges
and investig~tions by MSHA that there is any problem
with the Metroplex system?
A.

No, sir.

On cross-examination, Mr. Strickland confirmed that on April 23, 1982,
he was at his office some 18 to 20 miles from the pit location, but based
on the mine map and log book, he could estimate that the dragline was
some 400 to 500 feet from the location of the shot on that day (Tr. 219).

871

He confirmed that the work schedules posted at the mine site on Thursday
called for drillers, dozers, and the dragline to work on Saturday, but
he was not sure about the welders (Tr. 220). He confirmed that he was
responsibile for determining who will work and who will not work, and
he confirmed that welders normally work in the shop area some 3 or 3 1/2
miles from the pit area, and that the mechanics would go around the entire
operation (Tr. 222). He confirmed that the subject of the dragline working
on Saturday was discussed with Mr. Earnest and Mr. Burks during their
meeting on Friday, and while he personally did not see the posted work
schedule, Mr. Earnest was instructed to schedule the dragline for work
on Saturday (Tr. 223-228). However, he conceded that he did not know
what was
on t.he work schedule which was posted on Thursday because he
did not see it (Tr. 224). No Sunday work was posted, and none is required
to be posted (Tr. 228). He denied that Mr. Henderson was scheduled to
work on Sunday (Tr. 229).
Mr. Strickland again reiterated his reasons for idling the entire
mine, and he conceded that the dragline had operated closer to the loaded
shot in the past (Tr. 230). He did not know how many holes were loaded
on April 23, 1982, and confirmed that it was a "partially loaded shot"
(Tr. 230). He also indicated that each "shot situation" is different,
and the question as to whether one would be more dangerous than another
is dependent on a number of circumstances (Tr. 231-240).
Stipulations
The parties stipulated to certain facts (Tr. 33-34), and these
are as follows:
On Wednesday, April 21, 1982 King Coal was
using a Joy Brand drill with a water dust
control system and a Reed brand drill with
a dry "metroplex" brand dust control system.
The two drills were operating in the same
area, drilling holes in parallel patterns
for purposes of comparison.
At approximately 1:30 p.m. on Wednesday,
April 21, Mr. Ronald Smith, the shooter, complained about the dust which he stated was
created by th~ dry dust control system,
ref used to load the Reed drilled holes and requested work in a less dusty area. Mr. Smith's
request was granted, and no further shooting
was performed in the area.
Late during the day shift of April 21 Hr. Ronald
Smith came by the mine office and stated he was
going to take a benefit day the next day.
(Mr. Burks was present.) Mr. Dennis Myers was
called in for the next day as shooter.

872

On April 22 at approximately 8:00 a.m., Mr. Earnest
(in Mr. Burks' presence) asked Mr. Henderson to
call the MSHA office and request a 103(g) inspection
because the company's earlier request could not be
honored. Mr. Henderson refused to make the call as
requested and stated he had no problem with dust
and the employee then working as shooter would not
file. Mr. Henderson again refused to make the request.
Later that day (in Mr. Burks' presence) Mr. Earnest
and Mr. Danny Henderson, local union president,
telephoned the MSHA office. Mr. Burks was present
while Mr. Earnest and Mr. Henderson spoke with the
MSHA officials on a telephone with an extension.
Mr. Henderson told the MSHA officials that he did not
have a problem with dust, that the safety committee
did not have a problem with dust, and that Mr. Myers
who was on the shooter's job that day would not file
a 103(g), and that no 103(g) inspection was being
requested. Mr. Earnest was again told that MSHA
could not come out without a union or miner request.
On the morning of Friday, April 23, Mr. Ronald Smith
returned to the job of shooter. Mr. Smith refused to
load the Reed holes and requested to see the safety
committee and requested a 103(g) inspection. Smith's
request for work in a less dusty area was granted.
The safety committee, chaired by Mr. Naramore went
to the mine office and Mr. Earnest called the MSHA
office. No inspector was available, but a message
was left for Jim Sanders to call as soon as possible.
On Monday morning, April 26, no inspector arrived, and
Mr. Strickland personally talked with Mr. Ronald Smith
who stated that he had no problem that day because it
had rained and there was no dust. Mr. Strickland
went on the explain to Mr. Smith the basis for the
original decision to shut down the operation. Mr. Smith
loaded and shot the entire shot pattern. Mr. Strickland
then ordered _that all miners be recalled and the mine
be put back if1 operation.
Complainant's post-hearing arguments
In his post-hearing brief, complainant's counsel argues that the
idling of the mine was totally unncessary and was done in retaliation
to the filing of a section 103(g) complaint. Counsel asserts that
Mr. Henderson was discriminated against because of a co-employee's
attempt to exercise his rights under section 103(g)(l) of the Act, and
as a result of the idling of the mine, Mr. Henderson lost several days'

873

wages. Counsel suggests that the clear message the respondent was sending
to its employees was "Exercises your right under the law, and you will
pay", and counsel submits that the respondent's idling of the entire mine
not only violates both the letter and spirit of the Act, but has a chilling
effect on the future exercise of the statutory rights of miners for a
safe environment in which to work.
In response to the respondent's arguments that the decision to idle
the mine was based on safety considerations, complainant asserts that
the record here clearly establishes that on the day the mine was idled
the dragline was operating approximately 500 feet from the shot area,
and that prior to and since that time, it has operated closer to a shot.
Complainant's counsel asserts that this defense "is incredulous" and an
"artificial defense set up by the Company at trial", and that no
justification or rationale was offered by the respondent to explain why
shop and reclamation workers miles from the pit area were idled.
Counsel concludes that Mr. Henderson has made out a prima facie
case of discrimination, and that the respondent has failed to rebut
this fact. Counsel takes note of the fact that while the testimony
in this case failed to establish the exact distance of the dragline on
the day in question, records were available to the respondent which would
have given the exact location of the dragline and the pit, and that the
only inference that can be drawn from the respondent's failure to produce
them is that it had something to hide.
Respondent's post-hearing arguments
In his post-hearing brief, respondent's counsel maintains (1) that
Mr. Henderson is not a member of the class of persons Congress intended
to protect when it enacted section 105(g) of the Act, (2) that he has
offered no proof that he was ever singled out for retaliatory treatment,
(3) that he has failed to establish any nexus between any of his actions
and a retaliatory act by the respondent, and (4) there is absolutely
no evidence of any intent to retaliate or any act of retaliation by
the respondent in this case.
Counsel argues that section 105(c)(l) of the Act provides protection
to miners who either: (1) file or make complaints under the Act; (2) are
the subject of medical ~valuations and potential transfer under section 101
of the Act; (3) institute a proceeding under the Act; (4) testify or
are about to testify in a proceeding under the Act; or (5) exercise a
statutory right under the Act. Counsel maintains that a prima facie case
under the Act is only perfected when a Complainant takes action which
places him within one of the categories of persons protected by the Act,
and the mine operator then retaliates by discriminating against him based
on his protected status. Counsel concludes that on the facts of this case,
Mr. Henderson has failed not only to show the nexus between his protected
status and the purported harm suffered, but has also failed to show that
he took any action which brought him within the Act's umbrella of coverage.

874

In response to Mr. Henderson's assertion that the idling of the
mine on Friday, April 23 was an act of retaliation against him in that
the respondent's actions were based on Ronald Smith's attempt to file a
request for a section 103(g) inspection, respondent's counsel argues
that if the respondent here had retaliated against Mr. Smith, Mr. Smith
would have grounds to file a complaint. However, since Mr. Henderson
did not even work on April 23, he was not even present to take any
action against which the respondent could have retaliated. Further,
counsel asserts that Mr. Henderson has provided no evidence of any
action on his part which could conceivably be construed to bring him
within the parameters of the coverage of the Act, and that he never complained
or filed a compl~int on his behalf or as a miner representative. Counsel
points out that Mr. Henderson refused to file a complaint.
In response to Mr. Henderson's assertion that Mr. Strickland's
statements made during the April 27 meeting with the safety committee
somehow "chilled'i his rights under the Act, respondent's counsel argues
that even assuming that Mr. Henderson's "tortured interpretation" of
Mr. Strickland's remarks is credited, such a statement is not cognizable
under the Act since actual interference with Mr. Henderson's. statutory
rights is required. Further, counsel argues that Mr. Henderson offered
no evidence of any chilling effect on himself or any other employee.
Counsel points to the fact that Ronald Smith testified that he filed a
section 103(g) complaint approximately one month after the incident in
question in this case and that the respondent took no retaliatory action
against him. Counsel also argues that evidence of subsequent section 103(g)
complaints concerning the drilling and shooting operations was presented
at the hearing (exhibits R-2 and R-3), and this evidence establishes that
similar dust complaints were subsequently filed with MSHA and MSHA found
no violations existed, and there was no retaliatory action or threat
by the respondent because of these complaints.
Respondent argues that the evidence in this case clearly establishes
that it actually made numerous requests for a. section 103(g) inspection
between April 21 and April 23, and on various occasions asked the substitute
shooter, the head of the Union Safety Committee, and Mr. Henderson to
request such an inspection. Given these efforts on its part to initiate
such an inspection, respondent maintains that Mr. Henderson's contention
that it threatened to take adverse action against any miner who subsequently
filed a complaing "mus~ be viewed as absolutely incredible" •

.

With regard to the purported "safety issue" concerning the use of
the Reed and Joy Drills, respondent asserts that although Mr. Smith testified
that he requested and was granted reassignment based on the dust condition
which was created by the use of the Reed metroplex dust control system,
the totality of the evidence shows that Mr. Smith's complaint was not
based on concern for his safety. In support of this conclusion, counsel
points to Mr. Smith's testimony that, to his knowledge, the Reed Drill
was the first one operated by the respondent without a water dust control
system and that his complaint and the complaint of other employees was
based on their disenchantment with the use of a waterless dust control
system (Tr. 125-126).
·

875

Respondent points out that on April 23, ~he Reed Drill was operated with
an MSHA approved dust control system, an~ that the Joy Drill was operated
. without a dust control system of any type'. Thus, while the Joy Drill
presented an infinitely greater potential hazard, Mr. Smith refused to
load the Reed drilled holes and testified that he did not and would not
have refused to load the dustier Joy drilled holes. Furthermore,
respondent maintains that even after repeated requests from mine manageme~t,
Mr. Henderson, the Chairman of the Safety Committee, and the April 22
substitute shooter refused to file a 103(g) inspection request, and denied
both to mine management and to the local MSHA office that a dust problem
existed for anyone but Ronald Smith. Under the circumstances, respondent
concludes that the 103(g) inspection request was based on motivation other
than the Safety Committee's concern over the dust problem. Since the
purchase of the Reed drill with the metroplex dust control system resulted
in the layoff of two classified employees, and the purchase decision was
not subject to the grievance and arbitration provisions of the labor
agreement, respondent concludes further that the safety complaint was
used as a mechanism to prevent the purchase of the drill.
In response to Mr. Henderson's contention that Mr. Strickland's
decision to idle the entire mine was motivated by his desire to retaliate
against the miners, respondent points out that Mr. Henderson's contention
in this regard is based in part on his unreliable estimates of a cable
which was spread between the dragline and the shot area, and in part on
comparisons between the mine operating conditions on April 23 and the
mine operating conditions on subsequent occasions when circumstances were
in no way comparable. As an example, respondent refers to the shot
detonated the day before the hearing in this case. Respondent maintains
that Mr. Henderson ignored the fact that the shot detonated at close
distance to the dragline involved both powder wHich had lost strength
because it had been subjected to rain and a relatively shallow layer
of overburden. Furthermore, respondent points ·to the testimony of
Mr. Smith, an experienced certified shooter, who confirmed that flyrock
could be thrown up to 1, 500 feet and that he ~as unabl.e to predict the
distance such rock would travel on a given occasion. Mr. Smith also
confirmed that each time a shot is put off judgment must be exercised
to determine which areas are endangered. (Tr. 111-112).
In response to Mr. Henderson's contention that Mr. Strickland's
idling of the immediat~ly affected area would have been a more appropriate
response, and that he went too far when he idled the entire operation,
respondent maintains that it is unrefuted that every operation in the
mine would have been ultimately idled by the shooter's refusal to put
off the shot, and that Mr. Strickland's decision simply idled all functions
at one time and thus avoided both the danger which would have been
created by continued operation of the dragline and the economic loss
which would have resulted from partial operation of the remaining mining
functions.

876

Respondent asserts that 'in reality, after less than 23 days on
the job as Vice President and General Manager, Mr. Strickland was
presented with a problem he had not previously encountered. Between
12:00 noon and 1:00 p.m. on April 23, all blasting was suspended
because the only classified shooter refused to load and detonate holes
drilled by a new piece of equipment. MSHA had not responded to an
inspection request, and an MSHA inspector was not expected until the
following Monday. The only dragline in the mine was 400 to 500 feet
away and advancing toward the shot area. The dragline had previously
been damaged by flyrock from a shot put off by the same classified shooter
who refused to load and blast because of the dust. The Mine Superintendent
and the Resident. Engineer/Safety Director advised Mr. Strickland that
continuing to operate the dragline over the weekend would
place the dragline in danger when the shot was finally detonated. A
partially loaded ~hot endangered personnel and equipment operating in
the area. Because of the integrated nature of the mining operation, every
function -- including those not in the immediate blasting area -- would
ultimately be affected by a cessation of the blasting. Thus, Mr. Strickland
exercised his judgment and directed that the entire mining operation
be idled.
Finally, respondent concludes that Mr. Strickland's decision to idle
the mine was based on sound business judgment, and not on any retaliatory
motive. Respondent suggests that had retaliation been his mqtivation,
Mr. Strickland would not have reassigned Mr. Smith (the only employee
who complained about dust) and then scheduled him to work on the following
Monday even though the mine was otherwise shut down. Respondent maintains
that Mr. Strickland had no reason to retaliate against any other employee
because no other employee had made a safety complaint. Mr. Strickland
simply concluded that continued partial operation of the mine under the
prevailing circumstances was neither safe nor economically feasible.
Findings and Conclusions.
Section 103(g)(l) of the Act provides in pertinent part as follows:
Whenever a repr~sentative of the miners or a miner in
the case of a coal or other mine where there is no such
representativeJias reasonable grounds to believe that a
violation of th_is Act or a mandatory health or safety
standard exists, or an imminent danger exists, such
miner or representative shall have a right to obtain
an immediate inspection by giving notice to the Secretary
or his authorized representative of such violation or
danger. Any such notice shall be reduced to writing,
signed by the representative of the miners or by the
miner, and a copy shall be provided the operator or his
agent no later than at the time of the inspection, except
that the operator or his agent shall be notified forthwith

if the complaint indicates that an innninent danger
exists. * * * * Upon receipt of such notification,
a special inspection shall be made as soon as possible
to determine if such violation or danger exists * * *·
There is no dispute as to the facts and circumstances ·which led
to the filing of this complaint, and as correctly stated by the respondent
in its post-hearing brief, the decision by mine management to idle the mine
on Friday afternoon, April 23, 1982, is the focal point of the dispute.
During the course of the hearing, complainant's counsel argued that the
actions taken by mine management in this regard were overly broad and
out of proportion to the risks involved in continuing the mining operation,
and counsel characterized the idling of the mine as "a brash attempt to
punish miners who were trying to exercise their rights under the Act"
(Tr. 26). Counsel conceded, however, that the events of Wednesday and
Thursday prior to the idling o"f the mine did not involve any discriminatory
action on the part of the respondent, and he also conceded that the idling
of the mine affected all miners, and that mine management did not selectively
choose Mr. Henderson for any special treatment (Tr. 23-24).
This case presents ·a rather unusual situation in that the respondent
mine operator is essentially being accused of taking retaliatory action
against the entire rank-and-file miners, and specifically Mr. Henderson
in this case, because of a refusal by one of the miners complaining
about certain dust problems, and Mr. Henderson, as president of the local,
to file a request with MSHA for a section 103(g) inspection. At the same
time, Mr. Henderson complains that the respondent mine operator discriminated
against him when company Vice President and General Manager Lynn Strickland
discontinued mining operations at approximately 1:00 p.m. on Friday,
April 23, 1982, "idled the mine", thus reeulting in Mr. Henderson's losing
two days' pay for the following Saturday and Monday, April 24 and 26, 1982,
days on which he normally would have been scheduled to work. Mr. Henderson
concludes that thfs action by Mr. Strickland was "a blatant act by the
company to have us sacrifice our right to a safe place to work".
Mr. Henderson confirmed that in the eight years that he has worked
at the mine, while there have been differences with mine management over
certain problems, they were all worked out through MSHA or through the
Union's Safety Inspector.(Tr. 66). He also confirmed that under the Union
contract, the respondent:may idle the mine "when he gets very well pleased
to do so", and that the present controversy does not fall under the normal
Union-Management grievance procedures (Tr. 67). He confirmed that at no
time during the time periods Thursday through Tuesday, April 22 through 27,
1982, did he ever personally attempt to register a section 103(g)
complaint with MSHA (Tr. 71), and he confirmed that the respondent did
nothing to intimidate or keep the miners affected by any dust conditions
on Wednesday or Thursday from filing complaints (Tr. 83). Mr. Smith,
who has worked at the mine for over seven years, and who serves as an alternate
safety connnitteeman, testified that past safety differences with mine
management have been resolved through mutual discussions, and that "sometimes we'd have to get the District to come up" (Tr. 137).

878

Mr. Henderson's complaints make reference to a "safety issue".
His first complaint, sighed by him on May 5, 1982, at page 4, contains
a statement .by Mr. Henderson that "the employees were upset over being
idled because of a safety issue". At page 5 of that complaint of
Mr. Henderson states "we do not want our fellow workers to compromise
their safety rights in order to earn a living for themselves and their
families." A second complaint, signed on May 25, 1982, on ·his own
behalf, and on behalf of other miners listed in an attachment to his
complaint, states that the idling of the mine "was done over a safety
issue in which we strongly feel did not necessitate this type of
discriminatory action against the employees of the Ryan Creek Mine."
It seems obvious to me from the record in this case that the
"safety issue" is directly related to mine management's decision to
'
purchase a new Reed SK-60 Rotary Drill
which was equi ppe d wi t h a IImetrop 1ex II
brand dust control system. Although the drill had the capability for
a water induced dust control system, mine management opted not to use
the water method and believed that the "metroplex" system was more
desirable for dust control purposes. In any event, the Reed Drill, as used
at--the mine with· the "metroplex" dust control system, apparentiy had
MSHA's stamp of approval, and there is no evidence to the contrary.
The record in this case establishes that during the period April 21,
1982, through April 23, 1982, the Reed Drill, with the "metroplex"
system,was used with a Joy Drill equipped with a water dust control
system, to drill certain holes in preparation for loading and firing a
shot. The drilling process being conducted at this time with the Joy
and Reed drills was under normal mining operations, and the drilling
was being conducted at a time when mine management had under consideration
the possible purchase of the Reed Drill. The two drills were operating
in the same area, drilling holes in parallel patterns for comparison
purposes in order to test the operational effectiveness of the two drilling
devices. In short, the Reed Drill was being used for "on the job testing
purposes", and its· effectiveness obviously met with mine management's
approval since the drill was subsequently purchased and is still in
operation at the mine. Conversely, it seems obvious from this case, that
the decision to purchase that drill did not meet with the approval of
some miners who had to wotk around it, and that is at the very heart of
this discrimination case.
The record in this case establishes that on two occasions when
Mr. Smith was asked to load holes which had been drilled with the Reed
Drill he refused and asked to be reassigned to work in a less dusty area.
The first incident involving Mr. Smith occurred on Wednesday, April 21, 1982,
at approximately 1:30 p.m., when he complained about the dust created
by the Reed dry dust control system. Mine management granted his request
for other work and no further shooting was performed in the area. Later
that day, Mr. Smith informed mine management that he was taking a contract
"benefit day" off the next day, Thursday, April 22, 1982, and he did not
work that day.

879

The second incident involving Mr. Smith took place on Friday,
April 23, 1982, when he returned to his shooter's job. He was instructed
to load certain holes which had been drilled by the Joy and Reed drills.
He refused to load the holes drilled by the Reed Drill, and requested
and was granted other work. At the same time, he requested to see the
mine safety committee and requested a section 103(g) inspection. The
safety committee, chaired by Archie Naramore, went to the mine office and
superintendent Earnest called the MSHA office. He was informed that no
inspector was available, but a message was left for Inspector Sanders
to call as soon as possible.
Mr. Smith's reluctance to load and shoot the holes drilled by the
Reed Drill stemmed from his belief that the drilling with that drill
resulted in dry dust which had accumulated around the holes which had
been prepared for_loading and shooting. Mr. Smith testified that when
he attempted to walk around and shovel the dust into the holes after
they were loaded, the dust was dispersed into the air, and coupled with
the unusual wind conditions which the parties agreed prevailed on April 21
and 23, 1982, created such a dusty environment around him, and resulted in
his requests to be assigned other work.
Mr. Smith confirmed that his reluctance to load and shoot holes
drilled by the Reed Drill did not affect his decision to load and shoot
holes drilled by the Joy Drill. He stated that the water induced dust
control system on the Joy Drill rendered the dust moist and prevented
it from being dispersed when he worked around the holes drilled with that
drill. In short, Mr. Smith obviously was satisfied with the Joy Drill,
but was- not too enchanted with the Reed Drill, even though it had an
approved dust control device, namely the "metroplex" system. Although
the "metroplex" system was designed to separate the respirable dust
from other dust particles, Mr. Smith's reluctance to work around that
drill was based on the fact that he could not visually distinguish the
differences in the-dust which was present. In short, he obviously believed
that holes drilled with the Joy Drill presented no dust problems, but
that holes drilled with t~e Reed Drill did. I can only assume that
had the Reed Drill been provided with a water suppression dust control
system, Mr. Smith would nJt be reluctant to work around holes drilled
with that drill.
Although Mr. Smith refused to load the holes drilled with the Reed
Drill, he confirmed that at the time of these refusals on April 21 and 22,
he had available to him a dust respirator which had been furnished him
by the respondent. However, Mr. Smith indicated that he did not use the
company provided respirator because he "does not like to wear one." He
also confirmed that when he was called back to work on Monday, April 26,
he did not complain about any dust problems while loading holes drilled
with the Reed Drill because it had rained and there were no dust problems.

380

The record in this case reflects that on at least three occasions,
Mr. Henderson, when presented with certain facts indicating that miners
were experiencing some problems with certain dusty mine conditions,
opted not to file a section 103(g) inspection request with MSHA, and
these are discussed below.
The first opportunity for Mr. Henderson to file a section 103(g)
complaint came on Thursday, April 22, 1982, when substitute shooter
Dennis Myers, filling in for the regular shooter Ronald Smith, questioned
Mr. Henderson about Mr. Smith's request for other work on the previous
day, and asked for Mr. Henderson's advice. Mr. Henderson advised Mr. Myers
that the decision to request a section 103(g) inspection was his to
make, and that he should be the one to decide whether to go ahead and
load the holes or file a complaint and request an inspection. Mr. Myers
decided to go ahead and load and shoot the holes which had been drilled.
Respondent's safety director Burks testified that after Mr. Henderson
refused to request a section 103(g) inspection, Mr. Earnest called the
MSHA office and spoke with Inspector James Sanders about the situation.
While he was on the phone, Mr. Myers entered the office, and after being
given the phone by Mr. Earnest, Mr. Myers advised Mr. Sanders that he had
no problems with dust. Under these circumstances, MSHA refused to act
on Mr. Earnest's request for a section 103(g) inspection.
The second opportunity for Mr. Henderson to file a section 103(g)
complaint came on Thursday, April 22, 1982, when mine superintendent
Sammie Earnest asked Mr. Henderson to call the MSHA district office
and request ari inspection. Mr. Earnest's request was made because a
previous telephone request to MSHA by mine management the day before
was denied by MSHA on the ground that a section 103(g) inspection could
only be made upon request by a miner or his representative and not by the
mine operator or mine management. Mr. Henderson refused to call MSHA
as requested by Mr~ Earnest, and he did so because he personally had
no problem with dust, and the substitute shooter Dennis Myers would not
file a section 103(g) request on his own.
The third opportunity for Mr. Henderson to request a section 103(g)
inspection came later in the day on Thursday, April 22, 1982, when
Mr. Earnest and Mr. Henderson placed a conference telephone call to MSHA
officials, and Mr. Burks listened in on an extension phone. During
that conversation Mr. Henderson advised the MSHA officials that he did
not have a problem with dust, that the mine safety committee did not
have a problem with dust, that Mr. Myers would not file a section 103(g)
inspection request, and that no such inspection was being requested.
Contrary to Mr. Henderson's assertion that miners are reluctant
to file complaints, Mr. Ronald Smith confirmed that a month or so after
the incident which precipitated the instant complaint, he did in fact

381

file a request with MSHA for a section 103(g) inspection, that MSHA
conducted an inspection concerning his complaint of dusty conditions,
but ruled against him (Tr. 106), and that the mine was not idled as
a result of his request for an MSHA inspection (Tr. 130).
Exhibit R-2 is an MSHA letter dated June 21, 1982, advising the
respondent of the results of a s~ection 103 (g) (1) inspection· requested
by the UMWA. The purpose of the inspection was to investigate a May 24,
1982 complaint filed by a representative of the miners at the Ryan Creek
Mine alleging that the driller and shooters work positions were exposed
to too much dust. MSHA's findings were that the dust exposures for the
two positions were tested and that the test results indicated that the
respondent was in compliance and that no citations for noncompliance
with the required dust levels were issued.
Exhibit R-3 is an MSHA letter dated September 7, 1982, advising
the respondent of the results of a section 103(g)(l) spot inspection
requested by the UMWA. The purpose of the inspection was to investigate
an August 18, 1982, complaint by a representative of the miners alleging
a dust problem on the Reed SK-60 Drill work position and the shooters
work position, MSHA's findings were that the results of its testing and
sampling indicated that the respondent was in compliance with the applicable
dust exposure requirements and that no citations for noncompliance were
issued.
In my view, on the facts of this case it appears to me that the
respondent did everything humanly possible to meet the perceived safety
concerns faced by the miners as a result of the use of the drill in question.
Not only did mine management accomodate the miner who complained about
the dusty conditions by assigning him other work, but management also
provided him with a dust mask which he refused to wear.
With the regard to the question of requesting section 103(g) inspections,
I find nothing in this record to support a conclusion that mine management
ever attempted to intimidate, harass, or otherwise prevent miners, or
the safety committee, fro~ filing such requests. To the contrary, in
the instant case, mine management asked the safety committee to request
such an inspection, and e~en made the mine phone and office available
to the committee, all to no avail. Further, as indicated above, on two
subsequent occasions whe~ miners saw fit to file section 103(g) requests
with MSHA, mine managemen~ did nothing to prevent them from doing so,
and there is absolutely no evidence that management ever retaliated
against anyone, or did anything such as again idling the mine, because
of those complaints. As a matter of fact, the record here establishes
that the inspections conducted by MSHA in response to the 103(g)
complaints disclosed that the respondent was in compliance with the
applicable MSHA dust standards in question. One of those complaints
concerned the very same Reed SK-60 Drill which is involved in the instant
case.
Based on the testimony of Mr. Strickland, which I find credible,
it would appear that the mine was idled from approximately 1:00 p.m.

882

Friday, April 23, 1983, until the third shift on Sunday when several
workers were called back. By Monday, April 26, the day shift crew
associated with the drilling and shooting process was called back
to work, and by 4:00 or 4:30 that afternoon, the majority of the miners
came back to work after the blast was completed (Tr. 202). Mr. Henderson's
assertion that Mr. Strickland did not tell him why the mine was idled
during the meeting held with the safety committee is contradicted by
the testimony of Ronald Smith. Mr. Smith, who was present at that same
meeting, testified that Mr. Strickland explained that he idled the mine
because "he couldn't put the shot off" (Tr. 97, 117). In addition,
contrary to the complainant's argument at page 4 of his brief that the
respondent has offered no justification or rationale to explain why it
was necessary to idle the shop and the reclamation workers who were far
removed from the pit area, Mr. Strickland's testimony in this case
includes an explanation as to why he made the decision to idle the entire
mine. Therefore, the question is whether or not that explanation is
believable.
At the heart of the complainant's argument that there was unlawful
discrimination in this case is the assertion that Mr. Strickland's
explanation as to why he idled the mine, and in particular his statement
that it was somehow dictated by safety concerns, is totally unbelievable,
particularly in light of the fact that the dragline had been operated in
close proximity to a shot before and after the incident in question and
the mine was not idled on those occasions.
While it is true that the dragline in question had in the past
operated closer to a shot area, and in fact did so on February 2, 1983,
the fact is that the circumstances which prevailed when Mr. Strickland
decided to idle the mine on Friday, April 23, were not the same as those
which may have been present on other occasions. For example, the
complainant's assertion at page 4 of its brief that the dragline "could
have been operated" on February 2d, is tempered somewhat by Mr. Henderson's
own testimony that the machine did not run all day because it was down
for repairs, and that he had no knowledge as to whether it was in operation
on February 1st because he was at a meeting in Birmingham, and was not
at work (Tr. 48). In addition,
as testified to by
Mr. Strickland, the
I
.
question as to whether one shot is more or less dangerous than another is
dependent on a number of circumstances, including the size of the shot, the
number of holes loaded, ~roximity of men and equipment, and the like.
Absent any credible showirtg by the complainant that the circumstances
which faced Mr. Strickland at the time he made the decision in this case
to idle the entire operation were the same as those which prevailed in
the past when the operations were not idled, I cannot conclude that his
decision was unreasonable or went too far.
After careful consideration of all of the testimony and evidence
adduced in this case, I cannot conclude that Mr. Strickland's decision
to idle the mine was made for the purpose of intimidating or punishing
the miners for their exercise of any rights protected under the Act.

883

After viewing Mr. Strickland on the stand, I find him to be an honest
and credible witness. I accept his explanation as to why he idled the
entire mine, including the fact that this decision brought production
to a grinding halt at a substantial economic loss to the respondent
during the period the mine was idled. Since Mr. Strickland was responsible
for the entire mining operation in question, he had the authority to take
the action in question, and I conclude and find that his decision in
this regard was a proper and legitimate management decision, and I reject
the complainant's assertion that Mr. Strickland's explanation and justification
for the.decision was somehow concocted to cover up his intent to punish
the entire work force at the mine.
Conclusion and Order
In view of the foregoing findings and conclusions, I conclude and
find that the record in this proceeding does not establish by a preponderance
of any reliable, credible, or probative evidence that the respondent
discriminated against the complainant because of any protected safety activities
on his part. Under the circumstances, the complaint IS DISMISSED, and
the relief requested IS DENIED.
-~

Distribution:
Richard 0. Brown, Esq., Constangy, Brooks & Smith, Suite 1015, First
Nat'l-Southern Natural Bldg., Birmingham, AL 35203-2691 (Certified Mail)
Frederick T. Kuykendall, III, Esq., Cooper, Mitch & Crawford, Suite 201-409,
North 21st Street, Birmingham, AL 35203 (Certified Mail)

884

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

May 9, 1983
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
on behalf of
GERALD D. BOONE,
Complainants

COMPLAINT OF DISCHARGE,
DISCRIMINATION, OR
INTERFERENCE
Docket No. WEVA 80-532-D

v.

HOPE CD 80-67

REBEL COAL COMPANY,
Respondent
INTERIM DECISION AND ORDER APPROVING SETTLEMENT
AND SCHEDULE OF PAYMENTS
This case was remanded to the undersigned on April 28,
1983, to resolve the disputed issue of back pay and interest
due the Complainant, G6rald Boone, for periods after October 9, 1981. The initial decision finding unlawful discharge of Mr. Boone was issued July 8, 1981, and damages
were awarded by order dated January 11, 1982. The Secretary
of Labor· subsequently intervened on behalf of the Complainant on a peti~ion for enforcement of the final commission
order.
The U.S. Court of Appeals for the Fourth Circuit
granted the Secretary's petition for enforcement and directed the Commission to resume jurisdiction in the event
the precise amount of back pay could not be agreed upon by
the parties. The parties could not agree and expedited
hearings were thereafter held on this matter in Charleston,
West Virginia, on May 5, 1983. During the course of the
hearings, the parties proposed a settlement agreement which
included payment of $15~000 under a schedule of payments to
be made by Respondent through January 1, 1984 (Exh. A).
It
was further agreed that the undersigned would retain jurisdiction in the matter until final payment is made under the
agreement.
Accordingly, this Interim Decision and Order is
not the final disposition of the proceedings. See Commission Rule 65, 29 CFR § 2700.65.
ORDER
The proposed settlement is approved and Rebel Coal Company is Ordered to pay to Mr. Gerald Boone as back pay and

885

2

interest for· periods after October 9, 1981, the following
amounts in accordance with the following schedule:
June 1, 1983
July 1, 1983
August 1, 1983
September 1, 1983
October 1, 1983
November 1, 1983
December 1, 1983
January 1, 1984

$1,000.00
2,000.00
1,000.00
1,000.00
2,000.00
2,000.00
2,000.00
3,117.95

It is further Ordered that thet\Rebel coal Company pay
District No.
the amount of $882.05 for costs and\' xpenses t
17, United Mine Workers of America,\ n January 1,

\\

\

I

r

\\

Gary Melick:
Assistant Cl\ ef

\at.
J\,,

Law Judge

\

\l

Distribution:

By certified 1. ail.

Douglas D. Wilson, Esq., Gardner, Moss,'.
P.O. Box 13606, Roanoke, VA 24035

rown & Rocovich,

Larry Harless, Esq., United Mine Workers of America, P.O.
Box 1313, Charleston, WV 25325
Mr. Gerald Boone, Robertson Subdivision, Prichard, WV

25555

Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 ~ilson Boulevard, Arlington, VA 22203
Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203

886

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 13 l~

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 83-62
A/O No. 46-05793-03504

v.

Mine No. 14

ENERGY COAL CORPORATION,
Respondent
DECISION
The parties move for approval of their amended motion to approve
settlement of the five violations charged. The original motion (in
the amount of $148.00) was denied by the trial judge on the ground
that the amounts proposed for the backup alarm violations were
insufficient to insure future compliance.
The widely shared view that backup alarm violations are not
significant and substantial in the absence of a showing that miners
were actually endangered by the unsafe condition is erroneous. In
Brown&. Root v. OSHRC, 639 F.2d 1289, 1294 (5th Cir. 1981), the court
held the Secretary need not prove a specific employee was actually
endangered by the operator's failure to provid"e an operable backup
alarm, "but only that it was reasonably certain that some employee
was or would be exposed to that danger." Thus, if the potential for
contact with a piece of mobile equipment is reasonably forseeable a
serious injury is probable. Because the consequences of such a
preventable condition are so· grave, a penalty of $20.00 fails to
reflect the proper regulator~ concern. As the court noted: "The
goal of the Act is to prevent the first accident, not to serve as a
source of consolation for the first victim or his survivors. Hence,
no proof of specific instances where employees were exposed to the
hazardous condition is necessary to support a finding of violation."
Id.
Accordingly, and in the exercise of his power and duty to ensure
that settlements are in accord with the purposes and policy of the
Act, the trial judge recommended the penalties for the two backup
alarm violations be increased from $68 and $20 respectively to $200
each. The amended motion accepts this.

88'7

Based on an independent .evaluation and de ~ review of the
circumstances, I now find the settlement proposed is in accord with
the purposes and policy of the Act.
It is ORDERED, therefore, that the motion to approve settlement
be, and hereby is, GRANTED. It is FURTHER ORDERED that the operator
pay the settlement agreed upon, $460.0
on or before Friday, June 3,
1983, and that subject to payment the
ptioned matter be DISMISSED.

Distribution:
Thomas A. Brown, Esq., Office of the Solicitor, U.S. Department of
Labor, 3535 Market St., Philadelphia, PA 19104 (Certified Mail)
William G. Francis, Esq., Francis, Kazee and Francis, 111 East Court
Street, Prestonsburg, KY 41653 (Certified Mail)

888

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204 .

MAY t 7 \983
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)

CIVIL PENALTY PROCEEDING

)

Petitioner,

)

DOCKET NO. CENT 81-269-M

)

v.

)
)

OZARK LEAD COMPANY,

)
)

Respondent.

)
)

~~~~~~~~~~~~~~~~~~~

Appearances:
Robert S. Bass, Esq., Office of
Tedrick A. Housh, Jr., Regional Solicitor
United States Department of Labor
Kansas City, Missouri 64106
For the Petitioner
Gerald T. Carmody, Esq.
Bryan, Cave, McPheeters & McRoberts
St. Louis, Missouri
For the Respondent
Before: Judge John J. Morris
DECISION
The Secretary of Labor, on behalf of the Mine Safety and Health
Administration, (MSHA), charges respondent, Ozark Lead Company (Ofark), with
violating Title 30, Code of Federal Regulations, Section 57.3-22 /, a
regulation adopted under the Federal Mine Safety and Health Act, 30 U.S.C.
801 ~~·

1/

The cited regulation provides as follows:

57.3-22 Mandatory. Miners shall examine and test the back, face, and rib
of their working places at the beginning of each shift and frequently
thereafter. Supervisors shall examine the ground conditions during daily
visits to insure that proper testing and ground control practices are being
followed. Loose ground shall be taken down or adequately supported before
any other work is done. Ground conditions along haulageways and travelways
shall be examined periodically and scaled or supported as necessary.

889

After notice to the parties a hearing on the merits was held on August
9, 1982 in St. Louis, Missouri.
The parties filed post trial briefs.
Issues
The issues are whether respondent violated the regulation and, if so,
what penalty is appropriate.
Admissions
Ozark admits it is a large operator subject to the Act (Tr. 6).
Petitioner's Evidence
William Burich, Gene Cowsert, and Steve Barton testified for the
Secretary. The evidence shows the following:
William Burich, an MSHA inspector experienced in mining, inspected the
Ozark lead and zinc mine on May 6, 1981 (Burich 11). Ozark was using the
Roman Pillar mining method. The area inspected was a working section of the
mine which was being mucked out at the time (Burich 11, 13, 18). There were
no employees in the heading when the inspection party arrived. The loader
operator had left about 30 to 40 minutes before they arrived, (about 10:55
a.m.) (Barton 47, Burich 32).
Since Gene Cowsert, the loader operator, was at lunch the inspector
didn't see loader No. 179 under the loose. However, Cowsert had been working
under the brow for four hours (Burich 19, 20).
Inspector Burich didn't know if the loose had been present when the
loader operator went to lunch. But in the inspector's view, Ozark violated
that portion of the regulation requiring proper testing and observation
before proceeding. (Burich 21).
Burich was accompanied by Jack Cottrell and Mike Roderman, both management representatives, as well as other persons (Burich 17).
Burich pointed out loose material in the brow of the drift. Roderman
and Steve Barton (miner's representative) also saw the loose (Burich 17;
Barton 38-39, 45).

890

Loose material (sometimes simply referred to as "loose"), is material
that is detached from the host rock. It can be~ome unstable to a point where
it cannot be supported by the surrounding mass_/ (Burich 13).
The inspector photographed the loose which had a chalky appearance.
Cracks usually develop and the chalky appearance occurs with the passage of
time. Temperature variations cause this appearance (Burich 14, 15; P2). It
is impossible to determine the exact amount of time loose takes to dry out
and turn chalky in appearance (Burich 16).
The citation was immediately terminated. Scalers brought down about
half a ton of raw rock. In this area it was 18 feet from the ground to the
brow (Burich 18).
The loader operator, who had been mucking in the area, stated to the
MSHA inspector that he didn't know the loose was there. He further stated
that in any event he was working on the opposite side [of the passageway],
away from the loose 3 / (Burich 24, 25, 29). The mucker operator (Gene
Cowsert) had been assigned to work in this area at 7:30 a.m. and he returned
from lunch at 11:45 a.m. (Burich 32).
In the inspector's opinion the loose material he observed was in the
state of drying out. But he didn't know how long the oxidation process had
taken. It had been there more than a couple of minutes. It forms instantaneously and then dries out (Burich 34, 35).
Gene Cowsert, the 179 Caterpillar loader operator, had been assigned to
muck out the area that had been blasted in the morning of May 6th (Cowsert
52). He arrived at the muck pile about 8 a.m. and checked the area. He
didn't observe any loose material (Cowsert 54).
The operator went to lunch about 10:45 a.m. and returned about 11:30
a.m. The inspection team was then present (Cowsert 56, 57). Cowsert had
looked at the area at the start of a shift and two or three times thereafter
(Cowsert 59). Cowsert didn't observe any loose. He had been trained by
Ozark to examine for loose (Cowsert 59).

2/

A similar definition in an industry dictionary states:

Loose ground. a. Broken, fragmented, or loosely cemented bedrock
material that tends to slough from sidewalls into a borehole. Also called
broken ground. Compare breccia, b. Long. b. As used by miners, rock that
must be barred down to make an underground workplace safe; also fragmented or
weak rock in which underground openings cannot be held open unless artificially supported, as with timber sets and lagging. Compare broken ground,
b. Long. Bureau of Mines, U.S. Department of Interior, A Dictionary of
Mining, Mineral and Related Terms (1968).
3/ A credibility issue arises as to whether the operator knew he was
operating his loader under the discolored loose. On this issue I credit
Cowsert's testimony. He would know where he operated his loader on this
particular day. Further, with 15 years experience, he appears to have a
healthy respect for loose (Cowsert 61).

891

Cowsert told Roderman he hadn't seen any loose. Roderman asked Cowsert
to confirm that fact in a written statement (Cowsert 57, 58).
Respondent's Evidence
Clifford Cauley, Mike Roderman, and Ronald Thomas (by deposition)
testified for Ozark.
Between 8 a,m, and 9 a.m. on the date of the inspection Ronald Thomas,
Ozark's general foreman, inspected the area where the loose was discovered by
the MSHA inspector (Thomas deposition 8-10). When he had inspected this
precise spot earlier in the day there was no loose in the area except up
close to the face (Thomas 9). Foreman Thomas and the Ozark drill blast
foreman used a 12 volt light attached to their hard hats to make their daily
inspections (Thomas 13, 15; Cauley 77). If Thomas sees cracks in the ground
he sounds the area. He didn't use a scaling bar or a sounding bar at the
time of his early morning inspecton on May 6 because the ground looked good
to him (Thomas 16). Thomas agrees there was loose present at the time of the
inspection (Thomas 16-17, 29).
Cowsert had been assigned in this area before the day of the inspection.
He would have traversed the area under the brow in operating his loader
(Thomas 17, 19).
Ozark's superintendents inspect the ground daily. Any loose ground is
taken down before work is done. The production foreman had instructed .
Cowsert, the loader operator, to examine and test the back, face and ribs
(Thomas 9-11).
The area, an active heading, had been shot four or five hours before the
citation was issued (Thomas 9-10, 12). The blast could have caused the
loose. Thereafter oxidization by the air could have caused it to become
white or the oxidation could have been caused by the heat generated by the
exhaust from the front end loader (Cauley 79, 80).
Thomas has seen loose thousands of times, but he couldn't say how long
it takes to develop. Heat will cause loose to form (Thomas 24).
Clifford Cauley, Ozark's drill blast foreman, was responsible for this
heading (Cauley 69). He inspected this area twice before he was called to
the heading where the MSHA inspector and Ozark's safety team observed the
loose (Cauley 69-70). Cauley's initial inspection of the area was about 7:45
a.m. and his next inspection was about 10:30 a,m, (Cauley 71).
When he inspected Cauley particularily looked for loose, cracks, or
discoloration in the rocks (Cauley 70, 71). He observed no loose on his two
early inspections (Cauley 72). Due to stress points and air flow loose has a
tendency to form with a greater degree of frequency here than at our place in
the heading (Cauley 72, 73).
The loose was present on the third occasion which was at the time of the
MSHA inspection (Cauley 71-72).

·~
89 ~

-~

•.

Loose, an everyday occurrence, can form instantly. Cauley had no
opinion as to how long it took the loose in this heading to form (Cauley 73,
74). It can exist before the chalky white coloring causes it to be noticed
(Roderman 84).
Cowsert, the loader operator, had been instructed to observe and scale
down any loose material. Training classes stress this subject (Cauley 75).
According to Cauley, in this particular heading, the miner examined and
tested the back face and rib of the working place at the beginning of the
working shift and thereafter (Cauley 75).
Mike Roderman, Ozark's safety inspector, saw the loose for which the
citation was issued (Roderman 81, 82). The loose was in the process of
drying out and changing color (Roderman 82). At the time of the inspection
the loose didn't have its characteristic noticeable white color to it. It
didn't look like it had dried out over an [extensive] period of time
(Roderman 83).
Ozark enforces a policy to discipline a miner for working under loose.
Ozark's discipline commences with a verbal reprimand. Then a written reprimand is followed by an additional written reprimand and suspension. Termination can result (Roderman 84, 85).
Roderman was told by Cowsert that he didn't see the loose. When
Roderman asked Cowsert for a written statement to that effect the operator
initially agreed to do so. Later he changed his mind (Roderman 83, 84).
Discussion
The regulation, Section 57.3-22 imposes multiple requirements. A breakdown of the regulation indicates it imposes the following broad directives:
"Miners are to examine and test the back, face, and rib of the working
place at the beginning of each shift and frequently thereafter."
Further, "supervisors shall examine the ground conditions during daily
visits to insure that proper testing and ground control practices are being
followed."
Further, "loose ground shall be taken down or adequately supported
before any other work is done."
Finally, "ground conditions along haulageways and travel ways shall be
examined periodically and scaled or supported as necessary."
The pivitol evidence in the case arises in the testimony of Ozark's
loader operator Gene Cowsert. The evidence clearly establishes that Cowsert
visually inspected and checked the working place (Cowsert 54, 59, 60, 61,
63-64). But there is no evidence that Cowsert met the additional requirement of the regulation that he "test" the back, face, and rib.
The regulations themselves do not define "examine" or "test" § 57.2.
But the ordinary meaning of these words would indicate that to examine is to
"inspect closely", whereas "test" is "a critical examination, observation or
evaluation" Webster's New Collegiate Dictionary, 1979.

893

In describing his activities involved in his initial inspection to
determine the presence of loose the loader operator stated:
I got off the loader, walked around the muck pile, underneath the brow, and checked in front and behind the brow.
(Transcript at 66).
Further, in the examination of Cowsert, the following question was
directed to him:
With respect to this particular heading on that morning,
Mr. Cowsert, this regulation states, which is 57.3-22 that
miners shall ·examine and test the back face and rim of their
working places at the beginning of each shift and frequently
thereafter."
Did you do that?
A. I visually inspected the back.

I could not reach the back.
(Transcript at 59-60).

Since the terms "examine" and "test" are used in conjunction they both
have a meaning. I consider that "examine" in the regulation means to "look
at" and "test" in this factual setting means to sound out the area with a
scaling bar or other such device.
Ozark argues that no evidence establishes that work was performed while
loose was present.
I agree with Ozark's view of the evidence. No credible evidence
establishes that work was performed in the presence of loose. But Ozark
should only prevail if the "loose ground shall be taken down" after it is
discovered eliminates the necessity of the miner "to examine and test." As
previously indicated I believe the regulation imposes multiple and separate
obligations.
Further, on this record, it is quite possible that testing the working
place might not have revealed any loose. But Cowsert's testimony establishes
the reason for the testing requirement.. You can look at loose and not see it
(Cowsert 67). In fact, while the scalers were barring down the loose after
the violative condition was observed, an amount of loose that was not discolored, and could not be seen, also fell from the left side of the 32 foot
brow (Barton 41-46, 49).
It accordingly follows that Cowsert, the loader operator, did not comply
with those conditions imposed on the "miner" as set forth in the first
portion of the regulation. Having failed to do so, a violation is
established.
In arriving at the conclusion that a violation occurred, I necessarily
reject that portion of the testimony of respondent's witness Cauley that "the
miner (Cowsert) examined and tested the back, face and rib of this working
place at the beginning of the working shift and frequently thereafter" (Tr.
75).

894

I reject the foregoing evidence because Cauley's testimony on this point
is somewhat hedged. Further, since he wasn't present at all times he
wouldn't have any way of knowing what Cowsert did by way of examining and
testing the back, face and rib.
A violation also exists notwithstanding the testimony of mine
superintendent Thomas and drill blast foreman Cauley to the effect that they
checked for loose on the day the citation was issued. Thomas between 8 a.m.
and 9 a.m. (Thomas 8); and Cauley at 7:45 a.m. and 10:30 a.m. (Cauley 71).
The obligation of the supervisors arises under the second portion of the
regulation.
Ozark contends that the Secretary is attempting to establish strict
liability for the existence of loose anywhere in a mine. Ozark focuses th"is
argument because the Secretary claims that a violation exists regardless of
whether a miner was in the area. Ozark argues such a position would work an
injustice on a prudent, safety conscientious operator.
As hereafter noted, I do not acquiesce in the Secretary's pos1t1on but
I disagree with Ozark's argument. To the contrary I conclude the Secretary
in this portion of Section 57.3-22 is merely attempting to require a miner to
test for loose, in addition to visually inspecting for it.
Ozark, in its post trial brief, cites several authorities in support of
its views. These cases follow:
Ozark Lead Company, CENT 81-102-M, January, 1982 (unpublished): This
unreviewed decision is not controlling. The citation before Judge Gary
Melick charged "a violation of that part of the mandatory safety standard
that provides that loose ground shall be taken down or adequately supported
be fore any other work is done."
In this case the citation states as follows:
There was loose material on the east side of the brow that lead to
the 208-583 North Heading. Loader No. 179 had been operating under
the loose material. There was sufficient loose involved that could
cause serious injuries to persons under it in the event it fell.
In short, Judge Melick's decision is not controlling because the issues
raised in the case did not give rise to a violation of the "examine and text"
portion of§ 57.3-22.
Ozark Lead Company, 4 FMSHRC 539 (1982): There is such a paucity of
facts in this unreviewed decision that I am unable to determine the relevent
rule of law that may be involved.

895

Pennsylvania Sand Glass Corporation, 1 FMSHRC 1191 (1978): Ozark
asserts this case stands for the proposition that the MSHA inspector must
personally observe a violation to issue his citation. In this factual
situation Ozark apparently would require the inspector to observe a
non-event. That is, while observing the miner at work he must further
observe that he failed to "test" the working place.
The same point, that is, the "personal observation" issue was raised in
Arch Mineral Corporation, 3 FMSHRC 468 (1983). In Arch Mineral respondent
also relied on Pennsylvania Glass. The decision in Arch Mineral, applicable
here, basically holds that Pennsylvania Glass is not controlling.
In the instant case the MSHA inspector observed chalky white loose.
Some (undetermined) time elapsed between when the loose formed and when it
was seen by the inspector. These factors combined with the information that
this was an active heading. These facts constitute sufficient probative
circumstantial evidence to justify the inspector's belief that a violation
existed. Section 104(a), now 30 U.S.C. 814(a).
Homestake Mining Company, 2 FMSHRC 2295 (1980) is the only Commission
decision that construes 30 C.F.R. § 57.3-22. Concerning this decision Ozark
declares that the Commission's statement in its decision concerning exposure
to hazard is dictum and therefore not persuasive (2 FMSHRC at 152). I agree
that the Commission's statement is dictum but I do not agree that it is of no
precedential value. In Homestake the Commission was considering the third
requirement of§ 57.3-22, namely, that miners examine a working place for
loose ground before commencing work. In this circumstance the Commission
ruled that "the presence of loose rock in the working place establishes the
violation regardless of whether the miners-were actually exposed to the
danger exposed by the rock" (2 FMSHRC 157, footnote 7).
The instant case, as previously discussed, involves a failure of the
miner to test. I arrive at the same conclusion reached by the Commission:
No exposure to the hazard is required. In fact, there need not be a hazard
and there would be none if there is no loose. Simply restated, the regulation requires the workplace to be tested.
Asarco, Incorporated, 2 FMSHRC 920 (1980): This case, authored by the
writer, proports to establish an exception to the enforcement of§ 57.3-22.
The exception: Miners are not required to expose themselves to an additional
hazard of standing on a muck pile to bar down loose and unconsolidated
ground, 2 FMSHRC at 924. ASARCO is an unreviewed decision. Assuming ASARCO
establishes a permissible defense, Ozark failed to prove the defense. The
drawing illustrating the testimony here indicates the loose ground was not in
close proximity to the muck pile (Cowsert 53; Exhibit P3).
I note that various unreviewed Judges' decisions have construed § 57.322. The decisions include Magma Copper Company, 3 FMSHRC 345, 352 (1981);
(Carlson, J). Held: No loose existed within the meaning of the regulation
because it took fifteen minutes to bring down part of the wall. See also
Climax Molybdenum, 2 FMSHRC 3158 (1980); Day Mines, Inc., 2 FMSHRC 1720
(1980); and St. Joe Zinc Company, 1 FMSHRC 1699 (1979).

888

Finally, Ozark states that the interpretation urged by the Secretary
overlooks the clear language of§ 57.3-22, namely:
Loose ground shall be taken down or adequately supported
before any other work is done.
(Emphasis added)
down.

Ozark insists that the work only proceeded after the loose was scaled
Therefore, Ozark states it complied with the regulation.

Yes, Ozark complied with one of the requirement of§ 57.3-22.
failed to comply with the "test" portion of the regulation.

But Ozark

Two additional matters concern the Secretary's arguments in his post
trial brief. He petitions the Commission, based on Homestake to declare that
"a violation is established by proving that loose was present in a working
area" (Brief at 3).
Such a broad and sweeping interpretation of this multif~ceted regulation
is not warranted. The Commission recognizes that loose ground is a fact of
everyday mining, especially after blasting.
The Secretary's brief further states that the pertinent portion of
§ 57.3-22 in this contest is the portion that reads:
Loose ground shall be taken down or adequately supported
before any other work is done.
For the reasons previously indicated I do not find that the above cited
portion to be pertinent in this factual setting.
In sum, the citation should be affirmed.
CIVIL PENALTIES
Section llO(i) of the Act [30 U.S.C. 820(i)] provides for the criteria
to be considered in assessing a civil penalty.
Neither party urges any position concerning a civil penalty. After reviewing the record and in view of the statutory criteria I deem that the
penalty proposed by the Secretary is appropriate.
The Solicitor and Ozark's counsel filed detailed briefs. These have
been most helpful in analyzing the record and defining the issues. I have
considered these excellent briefs. But to the extent they are inconsistent
with this decision, they are rejected.

897

Based on the foregoing findings of fact and conclusions of law I enter
the following:
ORDER
Citation 543889 and the proposed civil penalty therefor are affirmed.

Judge
Distribution:
Robert S. Bass, Esq.
Office of the Solicitor
United States Department of Labor
911 Walnut Street, Room 2106
Kansas City, Missouri 64106
Gerald T. Carmody, Esq.
Bryan, Cave, McPheeters & McRoberts
500 North Broadway
St. Louis, Missouri 63102

898

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
.Petitioner

HAY 17 l9'B

Civil Penalty Proceeding
Docket No. LAKE 80-83-M
A/O No. 11-01176-05005

v.

Barry Plant No. 8
Dredge and Mill

MISSOURI GRAVEL COMPANY,
Respondent
DECISION
Statement of The Case
Upon remand of this matter, the five guarding violations charged came on for hearing in St. Louis, Missouri on
November 4-5, 1982. l/

After an evidentiary hearing, tenta-

tive bench decisions issued dismissing three of the citations.
Whereupon, the Secretary stipulated that unless his position
:wi.th .respe.ct t.o the app.licahle .standard .0£ liability is upheld
on appeal all of the violations will be dismissed.

~/

17 In my sunnnary decision of July 8, 1980, I rejected the
Secretary's claim that "iiny concei;vable exposure" to moving
machinery parts is per se a violation of the uniform moving
machinery parts standar~found at 30 C.F.R. 55/56/57.14-1
and 75.1722(a) and 77.40~(a). I found that due to the presence
of existing guards or physical location each of the nip or
pinch points cited was so inaccessible that it was highly
improbable that in the course of performing his routine or
assigned duties any normally prudent miner was likely to
come in-contact with moving machinery parts. The Commission
reserved decision on whether I "properly interpreted and
applied the standard" but reversed on the ground there was a
genuine dispute of material fact with respect to the "potential
for contact and injury." 3 FMSHRC 2470, 2471, 2473, n. 3 (1981).
2/ See the parties' stipulation of April 7, 1983 and posthearing
oriefs in support of and opposition to the tentative decisions.

899

The dispositive issue is whether, as the Secretary contends,
the "use of machinery" standard imposes strict or absolute
liability on an operator to provide expanded metal guards around
pulleys where exposure to contact with nip or pinch points is, in
any way, conceivable or possible,

ll or whether, as the operator

contends, such guards are not required unless it is reasonably
predictable or forseeable that miners performing their routine
or assigned duties in a normally prudent manner may accidentally,
inadvertently or negligently be exposed to contact and injury.
Operator's Br., p. 7.

Prior to trial the Secretary vacated the finding that the
violations were "significant and substantial" because, it was
conceded, none of the conditions cited created a "reasonable
likelihood that "the hazard contributed to [i.e. , a ·contact]
would result in an injury . . . of a reasonably serious nature"
(Tr. 105-108).

Compare, Cement Division, National Gypsum Co.,

3 FMSHRC 822, 825 (1981)

The Secretary also conceded the

violations involved "only a minor.qegree of gravity."

This

was congruent with the inspector's finding, made at the time he

3/ Trial counsel's articulation of the standard for liaoility was "any reasonable chance" for contact and injury.
Secretary's Br. p. 5. In his earlier appeal, the Secretary's
appellate counsel embraced a "reasonably forseeable" standard
and eschewed an interpretation that would include liability
for totally irresponsible or aberrational behavior that
resulted in exposure to contact and injury (Tr. 143, 210-212).

900

issued each of the 104(a) citations, that the likelihood of
contact and injury was "improbable," (GX 3, 5, 6) i.e., unlikely
that even without the expanded metal guards contact would occur
or that if it did it would necessarily result in an injury
(Tr. 185-186).

Over the objections of his counsel, the inspector

said he evaluated the likelihood of contact as "improbable"
because other inspectors had approved the guards previously
installed by the operator and because he believed that while
there was a "chance" that in the long run some one might be
hurt there was just as good a "chance" that no one would get
"caught" in the cited pinch points (Tr. 81-86).

Having trivialized the charges, the Secretary proceeded
to trial

on the theory that the standard in question imposes

strict liability for an operator's failure to guard pinch points
so as to eliminate every "reasonable chance" or "possibility"
of contact and injury, including the chance that such contact
and injury may result from thoughtless, foolhardy, or even
deliberate acts of misconduct or misbehavior unrelated to a
miner's routine or assigned dutie~.

I dismissed the charges

on the ground that it was not reasonably forseeable that a
miner performing his routine or assigned duties in a normally
prudent fashion would be likely to accidentally, inadvertently,
thoughtlessly or negligently contact the pinch points in
question.

901

Findings and Conclusions

Citation 367379

On August 7, 1979, a federal mine inspector issued this
citation for a violation of 30 C.F.R. 56.14-1. 4/

The charge

was that the drive pulley on the main incline belt conveyor
at the Barry No. 8 Plant, Pike County, Illinois, was not guarded.
It was further charged that a start/stop switch or button
was located approximately one and one-half feet (18 inches)
from the pinch point of the pulley (GX-3).

The evidence showed the pinch point in question was
located atop a 50 foot high piece of equipment the main
access to which was up a steep 200 foot ramp.

None of the

seven miners employed at the sand and gravel operation was
regularly assigned to work or travel in the area near the pinch
point.

The undisputed photographic: evidence and testimony

established that in order to abate a prior citation a guard
in the form of a 2-inch aflgle iron railing or barrier 40-inches
(waist) high and three and one-half feet (42 inches) from the

47 This and the other use of equipment standards read as
follows:
Gears, sprockets; chains; drive, head, tail, and
take-up pulleys; flywheels; couplings, shafts;
sawblades; fan inlets; and similar exposed moving
machine parts which may be contacted by persons,
and which may cause injury to persons shall be
guarded.

902

pinch point had been installed.

~/

In addition, the emergency

stop-start switch was 26 inches from the protective railing
(18 inches from the pinch point) and could easily be reached
without going inside the barrier.

The emergency switch could

be activated without placing a miner's torso closer than
42 inches and his hand closer than 18 inches to the pinch
point.

The inspector testified it would be "almost impossible"

for a miner to contact the pinch point while standing outside
the barrier (Tr. 121).

The inspector thought the only way a

miner might become entangled in the pinch point without going
inside the protective railing was if he would "topple" or fall
over the 40-inch waist-high barrier.

I find this suggestion too

unlikely, remote and speculative to rise to the level of a
reasonably .forseeable probability, although it was, of course,
a possibility.

The inspector's imaginative suggestion was also

at odds with the Secretary's and his concession that a contact
was "improbable" or that if a contact did occur it would not in
all probability result in an injury of a reasonable serious nature.
5/ Assessment Office conference notes of October 1979 submitted
as part of the Secretary's:prehearirtg submission stated that
the penalty was reduced from $78 to-!;i36 because "Inspectors
Rostler and Osborne had previously accepted this (2" angle iron
barrier) as this had been used to abate Mr. Rostler's citation"
for a chain and sign guard. The record does not show the date
of Inspector Rostler's citation. An identical chain and sign
guard was cited by Inspector Ogden on May 24, 1979, only two
months before the inspection under review. On contest the violation charged was sustained by Judge Fauver on the ground that
the guard was inadequate to prevent contact by miners who might
slip and fall while performing their regularly assigned duties.
Missouri Gravel Company, 3 FMSHRC 1465 (1981).

903

The citation was terminated after the operator installed
an expanded metal screen around the front of the pulley nearest
the stop-start switch (RX-1, 3).

As the photographs graphically

show the "guard" approved for abatement did not purport to
enclose the pulley motor, gear box or sprocket.

Thus, the

partial screening provided would not prevent a miner from
working near exposed moving machinery parts while the pulley
was in motion (RX-1_, 3; Tr. 203-204).

If, as the inspector believed, miners will take a chance
and perform maintenance or other work on a pulley and its motor
while it is in motion, the partial guard which the inspector
required would only create a greater hazard as it severly
constricted the area in which such work must be performed.

For

these reasons, I find the method of abatement required failed
t,o ..p,rovide. the fa.il'Safe, ·:foolproof prot"ection for which the
Secretary contends and, if anything, created a more serious
hazard than existed before the protective railing barrier was
outlawed.

Returning to the question of the adequacy of the protective railing, the principle conflict in the testimony related
to how often miners were required to go inside the protective
railing to lubricate or do maintenance work on the drive pulley.
The inspector, who had no personal knowledge, guessed a miner
might have to go inside the barrier once or twice a day.

90<1

On

the other hand, the plant superintendent, who had nine years
experience as a supervisor at this plant persuasively pointed
out that to his personal knowledge the pulley required lubrication and maintenance only once or twice a year ~/ but that in
accordance with the company's safety policy which paralleled
the mandatory safety standards, the conveyor belt and pulley
were required to be deenergized and locked out while maintenance
work was being performed.

II

I find there is no probative

evidence to support a conclusion that the operator was evading
or ignoring approved lockout procedures when maintenance was
nerformed on this equipment.

The inspector also testified that unidentified informants
told him that they would on occasion go inside the protective
railing to lubricate or do other maintenance work on the conveyor

belt and the·pu:lley while the machinery was in motion. 8/

The

inspector said these miners told him they sometimes did this on

6/ The plant operated only seven or eight months a year from
April to November.
7/ See 30 C.F.R. 56.12-16, 56:-14-29, 56.14-34, 56.14-35. An
exception to this is found in 30 C.F.R. 56.14-6 which permits
machinery to be operated without guards during testing. In
Union Rock and Materials Corp., 1 MSHC 2377 (1980), the trial
judge held this exception applies to testing or repair of
mechanical parts due to a malfunction. Nothing in Inspector
Aubuchon's testimony in this case indicated a recognition of
this exception.
8/ Counsel refused to allow the witness to disclose the names
of informants on the ground it was against departmental policy
to do so.

their own initiative but that at other times they were told
to ignore company policy and the safety standards by their
"boss" (Tr. 114-117, 126,-138).

The inspector admitted he

had never seen a miner working on the equipment while it
was in motion and there is no evidence that a "hot line" or
103(g)(l) complaint was ever received by MSHA about such a
practice.

Nevertheless, the inspector thought that because

it was human nature to take chances, or because of the pressure
for production, a miner might (1) on his own, (2) because he
thought it was expected of him, or (3) because he was directed,
go inside the protective railing or barrier to work on the
pulley or other equipment while the machinery was in motion.

I can, of course, give no weight or credence to an
inspector's uncorroborated hearsay recitals of what unidentif ied informer-accomplices allegedly said or did or their
motivation for doing so.

~/

These recitals are relied upon

by the Secretary as proof that the protective railing did not

9/

There is nothing in; the inspector's contemporaneous notes
or other written statements to support his hearsay recitals.
With respect to credibility, the record is replete with the
inspector's flashes of hostility and resentment toward both
his fellow inspectors and the operator over their differences
with respect to the adequacy of the protective railing guard.

806

preclude work on the machinery while it was in motion. 10/
The Secretary argues that because miners are inclined, regardless of the personal risk, to work on machinery while it is
in motion in the absence of failsafe, foolproof guards, "the
operator must install a guard that will physically prevent the
employee from contacting the machinery while it is in operation."
Secretary's Br. p. 11.

Because of the highly prejudici:al and

incriminating nature of the informers' assertions, fundamental
fairness required the Secretary identify and permit cross-examination
of the miners who allegedly furnished this information.

The informer's privilege is no excuse for the Secretary's
refusal to identify these individuals.

In Roviaro v. United

States, the Supreme Court recognized that a limitation on the
assertion of the informer's privilege arises from the dictates
cff fundamental fairness.

352 U.S. 53, 60 (1957).

There the

Court held that where disclosure of the identity of an informer
is relevant and helpful to the defense of an accused, or is
essential to a fair determination of a criminal case, the
privilege must yield to the re·quirements of due orocess and
and the right of cross-examination.

The same exception applies

10/ As we have seen, even the guard installed to achieve
abatement did not preclude work on the machinery while it
was in motion. In fact, no guard will preclude access to
machinery while it is in motion, since all guards are removable. The partial expanded metal guard installed to abate
was merely bolted and wired to a frame mounted on the front
of the pulley and was easily removed.

to civil and administrative proceedings.

United States v.

Hemphill; 369 F. 2d 539, 542 (L?.th Cir. 1966); Massman-Johnson
(Luling), 7 OSHC 1369, 1371 (1980).

The exception is particularly applicable where, as here,
the informers were themselves reputedly wrongdoers or were
allegedly coerced to participate in or set up and carry out
activity that, at least in the inspector's mind, rendered the
protective railing, or indeed any removable guard, inadequate.
Compare, U.S. v. Ayala, 643 F.2d 244, 246 (5th Cir. 1981);
U.S. v. Varella, 692 F.2d 1352, 1355 (5th Cir. 1982); Supreme
Court Standard 510(c)(2) (Reprinted in 2 Weinstein's Evidence,
510-1, 1982).

For these reasons, I found "extraordinary circumstances"
for identification existed (Rule 59), and upon the Secretary's
continued refusal ordered the hearsay recitals stricken.

I

see no reason to change that ruling now.

I am willing to

-

co~cede

t:hat it is reasonably predictable

and f orseeable that miners will engage in isolated acts of
conscious, knowing or willful self-endangerment.

What I cannot

find on this record is that the standard in question imposes
upon an operator a duty to prevent such aberrational, abnormal
or potentially self-destructive conduct by an employee.

In

fact, I cannot find and have not been advised of anything in
the statute or the administrative history of the standard

908

that warrants the imposition of a duty to provide an
absolutely risk free workplace.

11/

It is one thing to provide strict liability, i.e., liability without fault for reasonably forseeable and preventable
acts of ordinary negligence or thoughtlessness by miners
performing assigned duties in accordance with the mandatory
safety standards," common sense, and safe mining practices.

It

is quite another to impose such liability for conscious acts
of endangerment.

Even miners with room temperature intelli-

gence and a modicum of natural caution should have been given
pause by the protective railing, the ready availability of
the stop-start switch, their presumed knowledge of the mandatory
requirement for shutting the machinery down before performing
maintenance work, and their employer's instructions.

The Secre-

tary discounts these considerations and the protective railing
because of the ease with which it could be circumvented.

At

the same time, the Secretary asks me to ignore the ease with
which the metal screen can be removed while the machinery is in
motion.

As the photographs and testimony show the screen was

only partially bolted to the angle iron frame.

A twisted

metal wire held the two components of the screen together and
11/ The standard is an administrative not a statutory reguIation issued under the authority of section 6 of the Federal
Metal and Non-Metallic Mine Act of 1966, 30 U.S.C. § 725
(1976.ed.). See also 34 F.R. 12511 et seq. July 31, 1969.
The administrative history indicates the standard was
originally intended to prevent "inadvertant" or "accidental"
contact with moving machine parts. See References 7 through
10 attached to Secretary's Brief.

909

to the angle iron frame at a point just opposite the pinch
point (RX-1, 3).
~ork

It is obvious that maintenance or any other

could be performed on the pulley with or without removing

the guard (Tr. 203).

Consequently, if failsafe protection

was the justification for requiring the new screen guard it
was clearly not achieved.

Reasonable men can and did disagree over the adequacy of
the various methods of guarding the pulley.

Inspectors Horn

and Rostler thought the protective railing was adequate.

Even

Inspector Aubuchon admitted that a miner acting in a safetyconscious manner would not go inside the barrier while the pulley
was in motion (Tr. 64).

With the normative criteria in such

disarray, unguided discretion cannot be accepted as affording the
operator fair warning of what was required.

As the Supreme Court

has remarked, "Where, as here, there are no standards governing
the exercise of discretion . .

the scheme [of enforcement]

permits and encourages arbitrary and discriminatory enforcement."
Papachristou v. City of Jacksonville, 405 U.S. 156, 170 (1972);
2 Davis, Administrative Law Treatise, § 7:26 at 131 (1979) .. 12/

12/

Professor Davis contends that,
Lack of standards or rules to guide discretion, in
almost any setting, may encourage arbitrary and discriminatory action, as in the Papachristou case.
Vagueness of enforcement policy or of any other
policy may be unconstitutional because it permits
arbitrary and discriminatory action; courts may
accordingly require that the vagueness be corrected
by guiding standards or rules. Id.

DlO

Aside from the suspicion of knowing evasion of the
guards planted by the miner-informers, the inspector claimed
to be privy to the fact that MSHA management had determined
to upgrade the protection on pulleys because "they" believed
the "barriers weren't doing the job" (Tr. 141).

Because no

objective or s_tatistical evidence was adduced to support
this conclusion, I find such loose, anecdotal evidence is
entitled to little or no weight. 13/

I do take notice of the fact that because of the policy
and political difficulties that attend the protracted rulemaking process in an era of deregulation, MSHA has increasingly
turned to adjudication as the best hope for improving or
upgrading the mandatory standards, especially the general
standards. 14/

In many instances it is easier to eschew the

neg.at.fare policy . p.i.tf.alls .of .r.ulemaking . and .to ..p.rocee.d with
ad hoc litigation because the choice is discretionary, largely
unreviewable, and has been broadly approved by the Supreme
Court, the courts of appeals and the Commission.

SEC v.

Chenery Corp., 332 U.S. 194, 202 (1947); NLRB v. Bell
13/ The record in neither this nor the rulemaking proceeding
snows any correlation between the frequency of citation of this
standard and the incidence of fatal or disabling injuries
attributable to contacts with pinch points. How MSHA decided,
therefore, that the protective railing barriers are inadequate
is somewhat of a mystery. The determined effort to "upgrade"
this standard without empirical evidence to support the need
therefor is another instance in which the regulators seem to
be engaged in an unceasing effort to build an ever expanding
and intrusive body of rules from what appear to be unproven,
if not unrealistic, premises.
14/ The metal and nonmetal standards are, however, the subject
of a revised rulemaking proceeding that commenced in March

n11

Aerospace Co., 416 U.S. 267, 294 (1974); Voegele Co. v.
OSHRC, 625 F.2d 1075, 1079 (3d Cir. 1980); Arkansas-Best
Freight Systems, Inc. v. OSHRC, 529 F.2d 649, 654 (8th
Cir. 1976); United States Steel Corp., 5 FMSHRC 3, 5 (1983);
Alabama By-Products Corporation, 4 FMSHRC 2128, 2129 (1982).

With respect to this standard MSHA is proceeding on
both tracks.

The_notice of rulemaking specifically notes

that the "most frequent public criticism of the standard is
the impreciseness of the language and lack of clear
definition of the terms" in which it is couched.
10190, 10196 (March 9, 1982). 15/

47 F.R.

Some of the more frequent

of the public criticisms of the "imprecision" of the standard
are to be found in the decisions of the Commission's trial
judges and more recently the Commission itself.

Mathies Coal

.·:Company.,, .. 5 ,FMSHRC ·3-00. {1983)., ;appeal.ipending,; .»John P.eterson,

fn. 14 (continued)
1980. The proceeding reached the preproposal stage on
February 11, 1983. Time for comment on the preproposals
expired April 15, 1983. Comments on the preproposals will
be considered and then an improved standard will issue to be
followed by a further period for hearings and comment by the
industry. Thereafter, ~inal revisions will be issued to become
law. It is expected this is at least a year or more down the
road.
15/ In response to industry's expressions of concern over
tne ambiguity in the standard, MSHA's preproposal draft of
.14-1 would change the standard to state that "exposed
moving machine parts which may be contacted and which could
cause injury shall be guarded to prevent a miner from
inadvertently contacting those parts. Guarding is not
required where the exposed moving parts are physically
inaccessible and located out of the reach of miners." Mine
Safety & Health Reporter, Current Report, p. 444, 2/23/83.
The industry continues to press for a "reasonably foreseeable"
standard. Mine Safety & Health Reporter, Highlights, p. 572,
4/20/83.

912

d/b/a Tide Creek Rock Products, 4 FMSHRC 2241 (1982); Basic
Refractories, 2 MSHC 1597, 1598 (1981); Kincheloe and Sons, Inc.,
2 FMSHRC 1570, 1571 (1980); Applegate Aggregates, 1 MSHC
2557 (1980); Texas Utility Generating Company, 2 MSHC 1028
(1980); FMC Corporation, 2 FMSHRC 1315, 1320 (1980); Lone
Star Industries, 1 MSHC 2520 (1979); Massey Sand and Rock
Company, 1 MSHC 2111, 2112 (1979); Central Pre-Mix Contrete
Co., 1FMSHRC1424, 1430-31 (1979).

One need not agree with everything in these decisions
to conclude there is a broad spectrum of concern on the part
of the trial judges and among the commissioners over the
imprecision of the language of the standard and the subjectivity of judgements made in citing guarding violations. 16/
Compare, Peabody Coal Company, 2 MSHC 1262-63 (1981).
.-.dis~tillati:on ·of ..:theS'e ·prece·dents ·leads

A

me to conclude they

foreshadow a holding by the Commission that the penumbra of
liability does not extend to exposures that may result from

16/ In Mathies Coal, supra, the Commission in circumscribing
'Elie reach of the standard noted that:
Like other statutes and regulations which allow
monetary penalties against those who violate them,
an occupational safety and health standard must
give an employer fair warning of the conduct it
prohibits or requires, and it must provide a reasonably clear standard of culpability to circumscribe
the discretion of the enforcing authority and its
agents. Quoting from Diamond Roofing Co. v. OSHRC,
528 F.2d 645, 649 (5th Cir. 1976). Accord, Phelps
Dodge Cor). v. FMSHRC, 681 F.2d 1189, 1193 (9th
Cir. 1982 .

913

isolated, aberrational conduct or from a foolhardy or reckless
disregard by a miner for his safety.

Since such conduct is

not forseeable or preventable, I find the condition cited
fails to meet the reasonably prudent person standard fashioned
by the Commission and the courts to save such charges from the

void for vagueness ban.

Mathies Coal, supra, and cases cited

therein.

While remedial legislation is to be liberally construed,
it cannot be stretched to cover every imaginative contingency
that an inspector or MSHA can conjure up. 17/

A close reading

of the Commission's precedents show there is an overwhelming
consensus for limiting liability under this standard to
contacts .that may occur accidentally or inadvertently, i.e.,
negligently or thoughtlessly, by miners performing their
routine or assigned duties in a reasonably, i.e., rationally,
prudent manner.

I have deliberately refrained from any hair-splitting
discussion of the meaning of the terms "guard" and "may."
think it clear beyond doubt that the protective railing or
barrier was a "guard" within both common and dictionary

177

This does not mean that in an appropriate case upon
competent evidence an operator may not be held liable for
knowingly, or willfully ordering or authorizing a miner
to expose himself to contact with moving machinery parts.
See section llO(c), (d) of the Act.

814

I

understanding. 18/

I also find the word "may" connotes in

the abstract the mere possibility of a contact. 19/

What

I have been unable to find is that when read in the context
of due process notice it connotes a possibility, no matter
how unforseeable or unpreventable of a deliberate, intentional or foolhardy contact.

On the contrary, I find the

barrier in question would cause even the most absent minded
miner to stop, look and think.

If then his thought was to

proceed through heedless of the risk, I would absolve the
operator of all ~esponsibility in the absence of a showing
that management had a hand in the action.

It is, of course,

reasonably forseeable that a foreman or other member of
management may order or coerce a miner into disregarding any
guard.

Here, however, the Secretary failed to carry his

18/ The applicable generic definition is a "fixture or
attachment designed to piotect or secure against injury."
Webster's 3d International Dictionary, p. 1006.
19/ In Mathies Coal, sutra, Judge Merlin's decision (3 FMSHRC
I998, 2002) found that t e phrase "may be contacted" meant "to
be capable of being contacted" but that this did not include
an "indeterminate degree of probability" and certainly not a
"miner's aberrant behavior which could not be forseen or
prevented by the operator anQ. which harmed only himself."
The finding of liability by ~he trial judge was predicated
on his determination that the condition cited was hazardous
to a miner "while performing his regular duties in a
prudent manner." Id. 2001. Liability for a forseeable
hazard having beenestablished, the miner's "wantonly reckless and irresponsible behavior" served only to mitigate
the operator's negligence and the amount of the penalty
warranted. On appeal, the Commission reversed on the issue
of liability finding the language of the standard too
imprecise to cover the type of moving machine parts involved
in the claimed violation.

915

burden of showing by competent evidence that such conduct
on the part of this operator was forseeable or that the
operator's standing safety instructions were a mere hollow
mockery.

The Secretary, of course, had the burden of

showing the inadequacy of the barrier due to the likelihood of knowing or willful noncompliance by management.

Strict liability for noncompliance in providing no guard
should not be levitated into an insurer's liability for
unforseeable, unpreventable isolated and, on.this record,
wholly speculative incidents of idiosyncratic behavior by a
supervisor.

Compare, Ocean Electric Corporation v. OSHRC,

594 F.2d 396, 401 (4th Cir. 1979); Mountain States Tel. & Tel.
v. OSHRC,· 623 F.2d 155, 158 (10th Cir. 1980).

This is not a

case, therefore, for uncritical application of the rule that
because the Mine Act is a strict liability statute it matters
not that the mine operator exercised every reasonable precaution
or that the violation was unforseeable.
3 FMSHRC 2345, 2348 (1981).

Domtar Industries,

When a violation is unforseeable

because the standard fails to provide fair notice of what is
prohibited the contention that unforseeability is immaterial
encounters a due process limitation.

I do not, therefore, read

the Commission's decisions upholding nofault violations as
mandating a holding that.this standard imposes an open-ended
liability to protect against . t):le most remote, speculative and

916

aberrational kinds of conduct.

Furthermore, if it does

provide for such liability, I find the Secretary failed to
carry his burden of showing that the new guard an improvement over the old guard or provided any greater protection
against the real or imagined hazards testified to by the
inspector.

Finally, I find the Commission's decisions on

strict liability 20/ can and must be harmonized with the
fair warning requirement of the due process clause.

For these reasons, I reject as contrary to the intent
of the standard the Secretary's claim that the operator is
absolutely liable for even the most remote possibility
imaginable of a harmful contact with the pinch point in
question.

Such a position is too arbitrary, capricious and

subjective to merit adoption as a universal rule on this recor.d.
Instead, I find that under the Commission's decisions a rule
of reason must prevail and that the Secretary must shoulder
the burden of showing that an injurious contact is reasonably
forseeable.

The Secretary failed to carry that burden.

conclude, therefore,

~hat

I

since the guard provided was

adequate to prevent negligent or even thoughtless employee
contact with the pinch point in question the violation cited
did not, in fact, occur.
20/ See, Nacco Mining Como an~, . 3 FMSHRC 848 (1981); El Paso
Rock Quarrier, 3 FMSHRC 35, 3 (1981).

Citation 362882

The Secretary's evidence showed that a miner who stooped
under the five foot high frame of the belt conveyor and then
reached or stood up to a height of five feet five inches
(65 inches) could bring his head, arms or some other part of
his anatomy into contact with the self-cleaning tail pulley
on the log washer conveyor.

Based on this, the Secretary

argues that whether or not it is reasonable to assume that a
miner working in the vicinity of the conveyor frame would
negligently or consciously contort himself so as to make
contact with the pinch point a violation was shown because
the pulley was not physically inaccessible. 21/

The operator's evidence showed that because the conveyor
frame was only five feet high a miner could not thoughtlessly
or negligently walk into the pinch point but would have to
consciously stoop over and then reach or stand up to make
contact.

It further showed that when the pulley was in

motion varying amounts of water, sand, and gravel fell off
the end of the pulley and thus, in addition to the design
of the equipment, this effluent provided a further natural
deterrent against the likelihood that any miner acting

21/

The inspector found that contact was improbable and the
Secretary conceded the violation was not such as to create a
reasonable probability of a reasonably sertous injury, supra
p. 2.

918

rationally would negligently or inadvertently place himself
under the five foot high frame of the belt conveyor while
the pulley was in motion.

There was no dispute about the physical dimensions
involved in the alleged violation.

Accordingly, I find that

because of the design and particular location of the pinch
point in question it was not reasonably forseeable that it
would be contacted by a miner performing his routine or
assigned duties in a reasonably prudent manner.

I agree

that as the operator contends there was no possibility·of a
contact that might injure a miner when the machinery was not
in motion and that to make a contact a miner would have to
bend over to place himself under the five foot high frame
(Tr. 2_79-280). 22/

I further find that while it was possible

for a miner acting in a crazed or foolhardy manner to do
this and to place his .head or arms in contact with the pinch
point while the conveyor was in motion and while water,
sand, and gravel was falling in his face it was not reasonably
forseeable that this would occ~r (Tr. 283-284).

22/ Where there was a conflict between the testimony of
the inspector and the operator on the opportunity for
contact and injury it was resolved in favor of the operator.
I found the inspector's testimony too contradictory to lend
credence to his speculation as to how contact and injury
might occur (Tr. 282).

919

For these reasons, I find there was no reasonably forseeable potential for contact and injury. Compare Basic
Refractories, 2 MSHC 1597, 1598 (1981); Duval Corp., 1 MSHC
2520, 2521 (1980); Texas Utility Generating Company, 2 MSHC
1028 (1980); Lone Star Industries, 1 MSHC 2167 (1979).

As I have previously indicated, it is one thing to
impose strict or no-fault liability for reasonably forseeable
possibilities but quite another to impose such liability for
unforseeable, unpreventable acts of idiosyncratic or aberrational behavior amounting to conscious or reckless disregard
for one's personal safety.

On the one hand liability is

imposed for failure of an operator to recognize as hazardous
a condition which a reasonably prudent person familiar with
all the facts, including those peculiar to the mining industry,
would have recognized.

On the other, liability .is imposed

on the basis of speculation that isolated, idiosyncratic
behavior may occur.

Again the Secretary seeks to subsume

no-notice liability under the rubric of strict no-fault
liability.

The Secretary's attempt to impose no-notice

liability under the guise of no-fault or strict liability
violates fundamental tenents of fairness.

The Secretary as

enforcer of the Act has the responsibility to state with
ascertainable certainty the outer limits of liability under
a general standard.

When he seeks to expand those limits

920

under the canon of liberal construction to no-notice
liability he exceeds the limits of his authority and faces
the salutary ban on arbitrary regulatory action erected by
both administrative and constitutional due process.

2

Davis, Administrative Law Treatise, § 3:19 at 180 et seq.
(1978); NLRB v. Majestic Weaving Co., 355 F.2d 854, 859-61
(2d Cir. 1966).

Thus, even if the distinction between a reasonably
forseeable and unforseeable potential for contact an·d injury
does not make safety-sense it is the standard as written
which must bear the blame.

The purpose of the Mine Act is

to obtain safe and healthful working conditions in the
nation's metal and non-metal mines by telling operators what
they must do to avoid hazardous conditions.

To strain the

plain and natural meaning of the phrase 11 which may be contacted"
to embrace any pinch point that is physically accessible for
the purpose of alleviating a perceived lack of safetyconsciousness on the part of miners or management is to delay
the day when the regulation will be written in clear and
concise language that all operators will be better able to
understand and observe.

See, Diamond Roofing v. OSHRC,

528 F.2d 645, 649-650 (5th Cir. 1976); Kroop Forge Co. v.
Sect. of Labor, 657 F.2d 119, 122-124 (7th Cir. 1981);

921

Phelps Dodge Corp. v. FMSHRC, 681 F.2d 1189, 1192-1193
(9th Cir, 1982); Mathies Coal Company, 5 FMSHRC 300 (1983).

In Mathies Coal the Commission embraced the rule that
the canon of liberal construction for remedial statutes does
not override the requirements for "fair warning" citing the
Phelps Dodge case supra.

In Phelps Dodge the court applied

the traditional ruie that regulations that apply penal
sanctions are to be narrowly construed, notwithstanding the
fact that they appear in remedial statutes.

And in Kropp

Forge the court held that "without adequate notice in the
regulations of the exact contours of his responsibility" an
operator cannot be held liable for violating a safety standard.
Compare Dravo Corporation v. OSHRC 613 F.2d 1227, 1234 (3rd
Cir. 1980).

As I have indicated, I do not believe adjudication should
be used as a substitute for rulemaking when it comes to
promulgating substantive changes to the mandatory standards. 23/
Compare, Morton v.

Ruiz~

415 U.S. 199 (1974).

The duty of the

Commission is to "construe these regulations, not create them
23/ The elaborate consultative procedures found in § 101 of the
Act for the formulation of "improved" standards represented the
Congressional answer to the fears expressed by industry and
labor over the prospect of unchecked administrative discretion
to make substantive changes. Zeirler Coal Company v. Kleppe,
536 F.2d 398, 402-403 (D.C. Cir. 976).

922

ourselves."

Marshall v. Anaconda Co., 596 F.2d 370, 377,

n. 6 (9th Cir. 1979).

Further I find it unreasonable to

construe this standard as imposing strict liability for an
operator's failure to provide failsafe, foolproof guards
around the moving machine parts of drive, head, tail, and
take-up pulleys. 24/

In language apropo of these circum-

stances, the Third Circuit noted that:

In an adjudicatory proceeding, the Commission
should not strain the plain and natural meaning
of words in a standard to alleviate an unlikely
and uncontemplated hazard. The responsibility
to promulgate clear and unambiguous standards
is upon the Secretary. The test is not what he
might possibly have intended, but what he said.
If the language is faulty, the Secretary has
the means and the obligation to amend. Bethlehem
Steel v. OSHRC, 573 F.2d 157, 161 (3d Cir. 1978).

Finally I reject as a justification for an "expansive"
reading of the standard the oft repeated refrain that because
experience shows that mine operators treat their workforce
as mindless automatons the principles of fair warning and
24/ The comparable OSHA standard clearly and unambiguously
requires pulleys be guatded by guards made of "expanded metal,
perforated or solid sheet metal, wire mesh on a frame of angle
iron,. or iron pipe securely fastened to floor or to frame of
machine." 29 C.F.R. 1910.219(d)(m)(o). This comes much
closer to describing the type of foolproof guard the Secretary
contends for than anything in the existing MSHA standards. I
would think that without doing undue violence to the territorial imperative of either bureauracy the Secretary of Labor,
who presides over both, might persuade MSHA and OSHA to
consider adopting a unitary standard. I may be wrong but I
would assume that whether it appears in an MSHA or an OSHA
facility a pinch point is a pinch point is a pinch point.

923

notice with opportunity to comply should yield to what
amounts to a post hoc rationalization for imposing liability
without fault and without notice.

As the Supreme Court

observed in American Textile Mfrs. Inst. v. Donovan, 452 U.S.
490, 539 (1981), such post hoc rationalizations of an agency
cannot serve as a sufficient predicate for an enforcement
action.

Citation 362889

The undisputed evidence shows that in July 1976, Inspector
Harvey Osborn cited the operator fo,r lack of a guard on the
drive pulley of the dewatering screen--the same pulley involved
in this citation which issued on August 9, 1979 some three years
later (Tr. 376-377).

Mr. Osborn suggested two pipe railing

,baririe"J;s .be .installe& t'o bar

ina-dvertan t acce·s·s to ·the drive

pulley pinch point and when this was done the violation was
deemed abated and the citation wa·s terminated;

The adequacy of this gua~d was not questioned thereafter
until Inspector Aubuchon decided the barrier approved by
Inspector Osborn was inadequate and insisted it be replaced
with two locked gates.

The inspector's action was a self-

initiated effort to upgrade or improve the guard because
neither the standard nor the nature of the hazard had changed

924

in any way in the intervening three years.

What had changed,

of course; was the inspector.

Inspector Aubuchon sought to justify the requirement for
the locked gates on the ground they would render the pulley
area physically inaccessible, at least to his mind.
wrong.

He was

Mr. Rhos, the plant superintendent, convincingly

testified that neither the locked gates nor the pipe barriers
would make the pinch point inaccessible. 25/

Each of the

plant's seven employees had keys to the gates.

Furthermore,

the gates, like the pipe barriers, could easily be circumvented by climbing over, under or through them.

Neither guard,

therefore, provided failsafe, foolproof protection against
thoughtless, foolhardy or wantonly reckless conduct by an
employee.
to .st.op

At best they would afford an employee an opportunity
.l.o.ok .and think aho.ut .the .r.i.sk .and .t.o .r.e.call tha.t ..the

operator's standing safety instructions and the mandatory
standards prohibited proceeding beyond the barrier while the
machinery was in motion.

25/ An expanded metal guard was impractical because of the
neavy vibration of the aewatering screen. This vibration
would shake loose the welds or bolts of such a guard within
a very short time, necessitating a burdensome replacement
requirement. Both inspectors obviously recognized the costbenefit of such a requirement could not be justified. Inspector
Aubuchon found the potential for contact and injury was
improbable and the Secretary conceded' there was no reasonable
probability of a reasonably serious injury.

925

I find Mr. Aubuchon's testimony as to the claimed
improvement in protection and diminution in the potential
for contact and injury was impugned by the undisputed
evidence as to the physical circumstances and therefore,
of no probative value.

For these rea~ons, I conclude the Secretary failed to
prove by a preponderance of the reliable, probative and
substantial evidence the violation charged.

Compare, Basic

Refractories, 2 MSHC 1597, 1598 (1980); Lone Star Industries,
1 MSHC 2167 (1979).

I further conclude that in the absence

of proof that the ·operator had notice as to the claimed
insufficiency of the original guard and an opportunity to
contest or comply, the inspector's action in issuing this
citati:on ·was in excess of statutory authority,· a cl·ear abuse

of discretion, and a violation of the right to fair warning
of prohibited conduct.

Diebold, Inc. v. Marshall, 585 F.2d

1327, 1335-1338 (6th Cir. 1978); Auto Sun Products, 9 OSHC
2009, 2012 (1981).

Opinion

I fully realize .that a general standard like the guarding
standard must be applied in a myriad of circumstances.

926

But

·so must common sense.

As the C9mmission has held "even

a broad standard cannot be applied in a manner that fails
to inform a reasonably prudent person that the condition
or conduct at issue was prohibited by the standard."

Mathies

Coal Company_, 5 FMSHRC 300 (1983), appeal pending.

In this case we have circumstances in which guards had
either previously been approved as adequate or the design and
placement of the equipment was such that no person acting in
a rational manner could be endangered.

Further, the record

shows that the so-called "improved" guards provided no additional protection against individuals bent on foolhardy,
wantonly reckless or deliberately self-destructive acts.

For

these reasons, I. ~onclude the standard as applied in each of
these circumstances was so impermissibly imprecise as to fail
to give t:he o·pera:tor fair warning of· the conduct or condition
prohibited.

The claim that the operator had notice of MSHA's change
in the guarding requirement is without merit.

The two

publications identified in the record as Government Exhibits 1
and 2 were issued long after the citatiorts in question.
Government Exhibit 2-A, which issued a year before the
challenged citations, was an internal memorandum directed to
district and subdistrict managers.

There is no evidence the

operator was aware of this document which in any event

927

addressed only the adequacy of chain barriers and warning
signs, not protective railings or pipe barriers.

Inspector

Aubuchon's alleged verbal warnings were so vague, indefinite
and contradicted by other inspectors and the prior pattern
of administrative enforcement as to be unworthy of credence by
the operator.

I find therefore that at the time of issuance

of these citations, in August 1979, the operator was not
aware, nor should he have been aware, of any authoritative
administrative, Commission, or judicial interpretation of
the standard as requiri~g failsafe, foolproof guards. 26/

In a closely analogous factual context, the court of
appeals in Diebold, Inc., supra, 585 F.2d 1335-1337, held that
if on the basis of a prior pattern of enforcement an employer
is led to. believe that he i.s. in .compliance :with .a guarding

standard, he cannot retroactively be held in violation of the
standard in the absence of a showing that he was aware of an

26/ Professor Davis has-preceptively observed that the true
vice of an enforcement policy based on unannounced and
uncontrolled discretion is that it encourages a regime of
arbitrary and discriminatory enforcement of the law. The
solution he suggests is judicially required rulemaking to
the end that the "enormous power of selective enforcement"
be brought under the intelligible control of a responsible
governmental authority. 1 Davis, Administrative Law Treatise
§§ 3:9, 3:15, pp. 180-181, 213-215 (1979). Section 101 of the
Mine Act reflects an attempt by Congress to assure that
enforcement policy is set in accordance with publicly
announced policy to the end that operators be judged by
uniform principles rather than administrative whim.

928

authoritative change in the enforcing agency's interpretation
of the standard.

Consequently, even if I were persuaded that

the proffered interpretations of the standard are correct, that
would not inexorably lead to the conclusion that the standard
may be applied in the instant case.

As the court noted:

Among the myriad applications of the due process
clause is the.fundamental principle that statutes
and regulations which purport to govern conduct must
give an adequate warning of what they command or
forbid. In our jurisprudence,
because we assume that man is free to
steer between lawful and unlawful conduct,
we insist that laws give the person of
ordinary intelligence a reasonable opportunity to know what is prohibited, so that
he may act accordingly. Grabned v. rity
of Rockford, 408 U.S. 104, 1 8 (1972 .
The p~inciple applies with special force to statutes
which regulate in the area of First Amendment rights,
but the due process requirement of fundamental fairness is-· hardly limited to that context.

Even a r:egu...;

lation which governs purely economic or commercial
activities, if its violation can engender penalties,
must be so framed as to provide a constitutionally
adequate warning to ~hose who _activities are governed.
See Joseph E. Sea5ram & Sons, .Inc. v. Hostetter,
384 U.S. 35, 48-5 (1966); Boyce Motor Lines v.
United States, 342 U.S. 337, 340 (1952).
There is no doubt that the violation [charged] exposed
Diebold to penalties . . . Our concern, therefore, is
with the question whether the regulation gave Diebold
sufficient warning that press brakes were within the
scqpe of its point of operation guarding requirements.
The question is to be answered, of course, 'in the light
of the conduct to which the regulation is applied.'
United States v. National Dair Products Cor . , 372
U.S. 29, 36 (1963 . i Moreover, t e constitutional
adequacy or inadequacy of tne warning must be 'measured
by common understanding and commercial practice.'
(Citations omitted.)
·

929

The court then went on to hold that where an employer and
an agency have agreed on a method of guarding it would "indulge
a fiction having little relation to reality" to find it was
proper to impose a duty on the part of the employer to inquire
as to the adequacy of his compliance.

Citing McDonald v. Mabee,

243 U.S. 90, 91, the court held that "Great caution should be
used not to let fiction deny the fair play that can be secured
only by a pretty ~lose adhesion to fact."

Id. at 1337.

On the undisputed facts of this case, I am unable to
find that a duty of inquiry on the part of this operator had
been triggered.

The evidence shows that the Secretary's written

interpretations were either issued long after the alleged violations occurred, were not germane, or were not brought to the
operator's attention.

Further, the record shows there was sub-

-stantia:l ·d:i:s·pute between ·Inspector Aubuchon and his col.leagues

over what constituted compliance.

With the agency itself in

such disarray over what the guarding requirement was in August
1979, I conclude that it would indeed indulge a fiction having
little relation to reality to find Missou~i Portland had
received notice that MSHA had authoritatively determined that
failsafe, foolproof guards were required as protection against
the hazards presented by pinch points.

It may be experience has shown the only way to insure
.... against fatal or disabling injuries as the result of miners

930

becoming entangled in pinch points is to require all such
areas be guarded with foolproof enclosures.

If that is so,

advantage should be taken of the present rulemaking proceeding to promulgate an improved standard that specifically
mandates failsafe, foolproof guards.

This might be accomplished

by incorporating the MSHA Guide to Equipment Guarding (GX-1).
This guide, of course, was not in existence at the time the
conditions challenged in this case arose.

What is even more

disturbing, however, is the fact that the preproposal standard
issued February 11, 1983, long after this case was tried, makes
absolutely no reference,to the MSHA Guide.

Thus while the

Secretary urges me on the one hand to hold the operator to the
guarding requirements of the MSHA Guide he apparently thinks
so little •. 9f it that he has not incorporated it into his
proposal for an improved standard.

It is this type of uncoordi-

>nated, incon'Sisitent," standardless. en£orcememt aci:i:C'n that leads

to industry's cry for clarification, reform and more even handed
treatment.

Uncritical, some might say selective, enforcement

serves only to discredit the entite regulatory program.

In the case of each of these citations, it appears that
neither the inspector nor the solicitor was fully acquainted
with MSHA' s previous pattern of enforcement; .failed to
appreciate the _fact that the so-called improved guards did
not provide foolproof protection; and blindly assumed the

931

trial judge was required to find a violation because the
pinch points were physically accessible.

The solicitor

should realize .he assumes a heavy burden of persuasion when
he asks the trial judge to uphold redundant citations for
conditions previously abated without change in the hazards
addressed.

Sucti prosecutions prima facie do violence· to the

requirement of fundamental fairness and fair play.

A violation of due process can occur as much by harassment
as by other more obvious means.

The Government is not a ring-

master for whom individuals and corporations must jump through
a hoop at their own expense each time it commands.

Vigorous

enforcement is to be commended; vexatious enforcement must be
curbed.

Order

The premises conside~ed, it is ORDERED that the challenged
citations be, and hereby are, VACATED; the proposals for an
assessment of penalties DENIED:

an~

DISMISSED.

932

the captioned matter

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U.S.. Department
of Labor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified
Mail)
.
James A. Burstein, Esq., Chadwell & Kayser, Ltd., 8500 Sears
Tower, Chicago, IL 60606 (Certified Mail)

933

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY17lll3

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 82-328
A.C. No. 36-04281-03501

v.
Dilworth Mine
UNITED STATES STEEL MINlNG CO., INC.,
Respondent
DECISION
Appearances:

Covette Rooney, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for the Petitioner;
Louise Q. Symons, Esq., Pittsburgh, Pennsylvania, for
Respondent.

Before:

Administrative Law Judge Broderick

STATEMENT OF THE CASE
In this case, the Secretary seeks to have civil penalties assessed for
two alleged violations of mandatory safety standards: one cited on April 19,
19829 ·alleging a vicl~ftion of 3-0 C-.F~R. § 75·.316·; the uther c1:ted on June J..,
1982, alleging a violation of 30 C.F.R. § 75.400. A notice of hearing was
issued February 22, 1983, scheduling this case (and 5 other cases involving
the same.parties) for hearing' commencing April 27, 1983, in Uniontown,
Pennsylvania.
On March 31, 1983, the Secretary filed a motion to approve a settlement
agreement covering the two alleged violations. The motion stated that the
"significant and substantial" tjlaracterizat:l,on on the two citations had been
deleted and the penalty for eacji violation_was reduced pursuant to 30 C.F.R.
§ 100.4 to $20 from the original assessments of $158 and $112 respectively.
By order issued April 4, 1983, I denied the motion.
The case was heard on the merits on April 29, 1983. James Lough and
Robert Newhouse, Federal Coal Mine inspectors, testified on behalf of
Petitioner. James R. Williams testified on behalf of Respondent. Respondent
has submitted a posthearing brief on the issue whether the Commission is bound
by MSHA regulations providing a $20 penalty for violations which are not
significant and substantial. Petitio~er declined to file a brief on the issue.

934

FINDINGS OF FACT AND CONCLUSIONS OF LAW
The Respondent is a large operator. The parties have stipulated that
the imposition of penalties will not affect Respondent's ability to continue
in business. With respect to both citations, Respondent abated the violations
promptly and in good faith. Between June 1980 and June, 1982, Respondent's
history shows five paid violations of 30 C.F.R. § 75.316 and 10 prior paid
violations of 30 C.F.R. § 75.400.
CITATION 1144514
On April 19., 1982, a citation was issued to Respondent alleging a violation
of 30 C.F.R § 75.316. Respondent was cited for having a metal stopping separating the belt conveyor entry and the intake escapeway in violation of the
approved ventilation plan. The condition was abated and the citation terminated
by the construction of a masonry stopping between the two entries, within the
3-day abatement time.
There is no question but that the condition cited was a violation of the
ventilation plan. The fact that it had existed for many years without being
cited is not a defense. The inspector testified that the condition did not
pose a hazard, and on the basis of his testimony, I find that the violation was
not serious. However, the violation was known or should have been known to
Respondent. Therefore, it was caused by Respondent's negligence. Based on a
consideration of the criteria in section llO(i) of the Act, I conclude that an
appropriate penalty for the violation is $75.
CITATION 1146067
On June' 1, '1982, a d.tation··was--i:ssued ·to Respondent aJ.leging a v.i>oJ.a;t,ion
of 30 C.F.R. § 75.400 because of an accumulation of loose dry coal and float

coal dust under and around the tailpiece. The accumulations were up to
24 inches deep, 14 feet long and 6 feet wide. The mine was idle and the belt
was not in operation. Twelve miners including a foreman were working in the
area however. The section had been idle since March.24, 1982. Because of the
absence of sources of ignition,~the inspector was of the opinion that the condition did not pose "a significant hazard" of injury. The condition was obvious
to visual observation. It was _known or sho~ld have been known to Respondent.
Therefore it resulted from Resp}>ndent's negiigence. Based on a consideration of
the criteria in section llO(i) of the Act, I conclude that an appropriate penalty
for the violation is $75.
THE EFFECT OF 30 C.F.R. § 100.4 ON THE COMMISSION'S
JURISDICTION TO ASSESS PENALTIES
On May 21, 1982, MSHA adopted new regulations on the criteria and procedures
for civil penalty assessment.

935
•.

30 C.F.R. § 100.4 provides as follows:
An assessment of $20 may be imposed as the civil penalty where
the violation is not r·easonably likely to result in .a reasonably
serious injury or illness, and is abated within the time set by the
inspector. If the violat:iton is not abated within the time set by .
the inspector, the violation will not be eligible for the $20
single penalty and will be processed through either the regular
assessment provisions (§ 100.3) or special assessment provisions
(§ 100.5).
The Respondent argues (1) that any violation not cited as "significant and
substantial" comes under this provision and must be assessed as a "single
penalty" at $20, and (2) the Review Commissl.on is bound by MSHA's assessment
regulation. Respondent. asserts that in rejecting the proposed settlement in
this case, I attempted to create a violation undefined and unknown to the law
called a "token violation." In fact, the term token is a rather common adjective, the meaning of which is much more obvious than the term "single penalty."
Neither term, however, is included in the criteria in section llO(i) of the Act
by which I am bound in assessing civil penalties.
I conclude as follows:
1. Whether a cited violation is checked as a significant and substantial
violation is per ~ irrelevant to a determination of the appropriate penalty to
be assessed. As an aside, I believe it was a mistake for the Commission to
review the propriety of a significant and substantial designation on citations
in contested ·penalty cases.
2.

The Commission is not bound by the Secretary's regulations setting out
'Se1.1.ersburg "Stone, 'S 'FMSHRC
287, 291 (1983):

'\:i)ow 1 <he'''t>TOpo'Se·s· 'to -assess l'enalties. · ·secretary v.

"Thus in a contested case the Commission and its judges are not
bound by the penalty assessment regulations adopted by the
Secretary. Rather, in a proceeding before the Commission the
amount of the penalty to be assessed is a de novo determination
based on the six statutory criteria specified~section llO(i)
of the Act • • • • "
3. My assessment of the penalties herein is based on the following
criteria:
(a) Respondent is a large operator;
(b) Respondent was negligent in permitting each of the violations
to occur;
(c) a penalty will have no effect on Respondent's ability to
continue in business;
(d) the violations were not serious;
(e) Respondent has a moderate history O'f previous violations;
(f) Respondent showed good faith in attempting to achieve
rapid compliance.

936

ORDER
Based upon the above findings of fact and conclusions of law, Respondent
is ORDERED to pay the sum of $150 within 30 days of the date of this decision
for the two violations found herein to have occurred.

·f~ k8{/l?~Vl€'
James A. Broderick
. Administrative Law Judge

Distribution:

By certified mail

Covette Rooney, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480 Gateway Building, 3535 Market Street, Philadelphia, PA 19104
Louise Q. Symons, Esq., 600 Grant Street, Room 1580, Pittsburgh, PA 15230

937

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

t1AY 2 3 1983

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),

)
)

CIVIL PENALTY PROCEEDING

)

Petitioner,

)

DOCKET NO. WEST 79-122-M

)

v.

)

MSHA Case No. 42-00677-05005

)

RIO ALGOM CORPORATION,

)

MINE: Lisbon

)

Respondent.
)
~~~~~~~~~~~~~~~~·>
DECISION
Appearances:
James H. Barkley, Esq.
Office of the Solicitor
United States Department. of Labor
1585 Federal Buildin~, 1961 Stout Street
Denver, Colorado 80294
For the Petitioner
James M. Elegante, Esq.
Parsons, Behle & Latimer
79 South State Street
P .o. Box 11898
Salt Lake City, Utah 84147
For the Respondent
Before: Judge Virgil E. Vail
STATEMENT OF THE CASE
This proceeding arose through the initiation of an enforcement action
brought pursuant to section 105 of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801~~· (1978), (hereinafter the "Act"). The Secretary
of Labor, Mine Safety and Health Administration (hereinafter "the Secretary")
seeks an order assessing a civil monetary penalty against the respondent for

938

its violation of 30 C.F.R. § 57.3-22. 1/ Specifically, the Secretary
alleges that the part of the standard which was violated is that part which
requires: "Ground conditions along haulageways and travelways shall be •••
supported as necessary" (Pet. Br. at 1). Rio Algom Corporation duly
contested the proposed assessment, and a full hearing on the merits was held.
Both parties filed post hearing briefs. To the extent that the contentions
of the parties are not incorporated in this decision, they are rejected.
PROCEDURAL BACKGROUND
On January 29, 1979, in the course of an investigation of an unintentional roof fall at the respondent's Lisbon Mine, MSHA inspector Ronald
Beason issued· Order No. 336661, pursuant to section 107(a) and 104(a) of the
Act, alleging that respondent violated 30 C.F.R. § 57.3-22.
Respondent filed an application for review of the order issued under
107(a) of the Act and a hearing was held on September 5, 1979, before
Administrative Law Judge Forrest E. Stewart. The sole issue considered and
determined by Judge Stewart in that case was whether on January 29, 1979 an
imminent danger existed in the Lisbon Mine which warranted a·withdrawal of
the miners. Judge Stewart stated in his decision dated January 29, 1980· as
follows: "A finding need not be made, therefore, as to whether a violation of
section 57.3-22 existed. Such a finding would not be determinative of the
issues in this case." Judge ·Stewart decided that the issuance of a 107( a)
withdrawal order was the appropriate action taken in view of the facts
presented. Rio Algom Corporation, 2 FMSHRC 187 (January 1980)(ALJ) Docket
No. DENV 79-347.
On September 18, 1979, the Secretary filed a petition for the assessment
of a civil penalty based upon the Citation/Order No. 336661 issued January
29, 1979 alleging respondent violated 30 C.F.R. 57.3-22 of the Act and
proposing a civil penalty of $445.00.

1/ Mandatory. Miners shall examine and test the back, face, and rib of
their working places at the beginning of each shift and frequently thereafter. Supervisors shall examine the ground conditions during daily visits
to insure that proper testing and ground control practices are being
followed. Loose ground shall be taken down or adequately supported before
any other work is done. Ground conditions along haulageways and travelways
shall be examined periodically and scaled or supported as necessary.

939

On October 12, 1979, respondent filed an answer to the proposal for
assessment of civil penalty stating that it had received the order of
withdrawal No. 336661 but at no time was a citation issued. Respondent also
alleged that all issues were litigated in the case involving Docket No. DENV
79-374 before Judge Stewart and that petitioner is estopped from bringing
this action to enforce a civil penalty and is barred by laches from seeking
to issue a citation or impose a penalty based upon order No. 336661.
On January 28, 1981, respondent filed a motion to dismiss the proposal
for assessment of a civil penalty and to vacate the hearing based upon the
grounds that No. 336661 was an order of withdrawal and not a citation and
that the matter was so determined in the hearing before Judge Stewart.
Petitioner filed a memorandum in opposition to respondent's motion wherein he
contended an order and citation may be issued for the same facts and that
respondent was issued a citation and order concurrently for the same
conditions that gave rise to the 107 inrrninent danger order. Respondent filed
its reply alleging that the petitioner had included factual inaccuracies with
respect to the procedural background, that all issues concerning 336661 had
been litigated and are res judicata, and that these proceedings under Docket
No. WEST 79-122-M violated ·its rights.
On February 11, 1981, petitioner filed a motion for partial summary
decision requesting a decision be issued holding that respondent had violated
30 C.F.R. 57.3-22 based upon the findings of facts and conclusions of law in
Judge Stewart's decision and that only the amount of the penalty needed to be
tried in the present case. Respondent filed a reply arguing that the motion
was not timely filed and that genuine issues as to material facts remain in
the present proceeding.
On February 20, 1981, this Judge issued an order, having considered all
of the above motions and arguments, finding that in the prior case, Docket
No. DENV 79-347, Judge Stewart had denied a similar motion by respondent to
dismiss and vacate the citation, or, in the alternative for a summary judgment and had proceeded to hear and decide that case on the sole issue of
whether an inrrninent danger existed in the mine which warranted a withdrawal
of the miners. Further, Judge Stewart did not consider or dispose of the
issue as to whether a violation of a safety standard occurred. Also, the
Federal Mine Safety and Health Review Commission had considered a similar set
of facts and decided that the Act mandates assessment of a penalty for a
violation of mandatory safety standard whether that violation is alleged in a
citation issued under 104(a), or in a withdrawal order issued under section
104(d) or other section of the Act. Island Creek Coal Company, 2 FMSHRC 279
(February, 1980), Van Mulvehill Coal Company, Inc., 2 FMSHRC 283 (February,
1980). Both respondent's and petitioner's motions were denied.

810

Upon commencement of the hearing in the present case, respondent made a
motion in the nature of motion in limine to restrict the receipt of any
evidence in this case related to a violation of a standard and renewed the
arguments made in its earlier motions. I denied respondent's motion at that
time for the same reasons stated in my prior order dated February 20, 1981.
At this point, having had the benefit of hearing all of the evidence
presented at the hearing, reviewing the record in the prior case heard and
decided by Judge Stewart, and weighing the arguments of the parties presented
in their pleadings prior to the hearing and arguments at the hearing, I
conclude that my prior order of February 20, 1981 is valid and adopt its
reasoning and authorities therefore without restating the full text herein.
FINDINGS OF FACT
1. At all times pertinent to this proceeding, respondent was the owner
and operator of an underground uranitnn mine near LaSalle, Utah, known as the
Lisbon Mine.
2. The operator employed approximately 120 people including supervising
personnel. The mine operated on a 24 hour basis with the day shift
commencing at 8:00 a.m.
3. On Wednesday, January 24, 1979 2 / at approximately 10:30 a.m., a
roof fall occurred at the Lisbon Mine in-the 13 North and 18 North drift area
near the 911 shop. This is part of the 1 and 11 contract areas where
production of ore was in progress. The 911 shop was used to service and
repair the 911 loader.
4. The material from the roof fall extended for a distance of 40 feet
down the drift and was of such a height that a miner standing on the floor
of the drift could not see over it. It was as wide as the drift except for
an area on the east side that was open to passage by reason of cribs that
·remained standing after the fall (Tr. at 206).
5. Miners continued working in the 1 and 11 contract area following the
roof fall on January 24 until 10:00 a.m. on the following day January 25, a
period of 23 1/2 hours (Tr. at 162). Some miners set additional timbers near
the shop so that the 911 loader, tools, and equipment could be extracted.
Other miners continued working at driving the 13 North drift and in
production in the 18th North drift area.
6. On Thursday, January 25, Charles B. Pearson, respondent's safety
supervisor arrived at the mine and upon learning of the roof fal 1 proceeded
underground to inspect the area. At approximately 10:00 a.m. all miners were
withdrawn from the 13 North drift and 18 North drift area (Tr. at 216).

2/

All dates are in 1979.

941

7. On Sunday, January 28, MSHA inspector Donald L. Beason received a
report from a miner that a roof fall had occurred at the Lisbon Mine on
January 24. This occurrence had not been reported by respondent to MSHA as
of that date and time (Tr. at 29-30).
8. On Monday, January 29, Reason arrived at the Lisbon Mine to
investigate the reported roof fall and went underground accompanied by Mervyn
Lawton, manager and president ~f Rio Algom, John Vancil, mine superintendent,
and Charles Pearson. As a result of his inspection, Beason issued
Order/Citation No. 336661 to respondent citing four areas in the mine as
presenting an imminent danger to miners and a violation of mandatory safety
standard 57.3-22. The four areas were 13 North 4 East Pillar, 13 North 6
West, 13 North 7 West, and 13 North 7 West through 4 West.

'!./

9. During his inspection Beason observed in the 13 North 4 East area
ten 8 x 8 timber sets all showing caps pressed d.own into the posts with one
cap deflected and showing a 3 3/4 inch gap in the center. Also, 25 roof
bolts were without plates (Tr. at 38-39). At 13 North 6 West, Beason saw
five sets of 8 x 8 timbers with caps pressed down into the posts and·
"smashing" of the caps on the first set splitting the post (Tr. at 43-33).
Also, 13 roof bolts· of the split set type were observed with rings broken and
plates missing (Tr. It 45). At 13 North 7 West intersection, a caved area
was encountered which was 10 to 12 feet in width and extended 25 feet into
the 13 North drift. It occupied the full width of the drift but the
inspection party could climb over the muck pile to get by. The rock that
fell had extended above the anchor points of the roof bolts. This was not
the roof fall that occurred near the 911 shop area on January 24 but was a
fall that occurred sometime between January 25 and the day of the inspection
(Tr. at 46-47). In the 13 North haulage drift between 7 West and 4 West
crosscuts, Beason saw plates stripped off of the roof bolts and cracks in the
plates. The wire mesh incorporated with the roof bolts for roof control was
bowed out. This area is a travelway in the mine (Tr. at 49-50). Other areas
cited by the inspector were access routes in this area o.f the mine (Tr. at
51).

3/

These areas were located on Petitioner's Exhibit No. 1 as follows:
A" 13 North 4 East pillar (Tr. at 41).
"B" 13 North 6 West (Tr. at 43).
"C" 13 North 7 West (Tr. at 46).
"D" 13 North 7 West through 4 West (Tr. at 50).
II

942

10. On January 29, the day the imminent danger withdrawal order was
issued, no miners were present in the area covered by the order as all miners
had been withdrawn by the respondent four days prior thereto.
11. Beason had inspected the Lisbon Mine several times prior to the
roof fall on January 24. On August 1, 1978 he issued a citation and
suggested that the area described as 18 South haulage drift located near the
911 shop area should be monitored for roof support (Tr. 62 and Exhibit P-2).
On January 11, 1979, Beason issued a citation to the respondent covering an
area described as 18 South Main and 15 East Fuel drift and 5 East 11 North.
This is an area 50 to 75 feet from the 911 shop on the same haulageway. The
respondent was cited for loose unconsolidated material on the brow of 18
South main and also 5 East needing attention (Tr. 6 and Exhibit P-3). On
January 15, 1979, Beason returned to the 1 and 11 contract area of the Lisbon
Mine and walked the travelway into 13 North drift near the 911 Shop. Based
upon this inspection, he terminated the citation issued January 11 (Tr. at
134, 140).
ISSUES
The issues in this case are whether the respondent violated mandatory
safety standard 30 C.F.R. 57.3-22, and, if so, the appropriate amount of the
civil penalty which should be assessed for such violation pursuant to section
llO(a) of the Act.
DISCUSSION
The precise question before me is whether respondent violated that
portion of section 57.3-22 which states that "Ground conditions along haulageways and travelways shall be ... supported as necessary." Petitioner
contends that the roof fall in 13 North 7 West would not have occurred if the
roof had.been adequately supported and that the inspector's observation of
conditions in the other areas incorporated in the order/citation and a
history of two roof falls within five days in the area cited as indicative of
a lack of adequate support (Pet. Br. at ~).
Respondent has challenged the citation in controversy for the following
reasons: (1) the area affected by the citation did not involve a haulageway
or a travelway; (2) that there is no evidence that ground support was inadequate; and (3) that petitioner cannot penalize respondent for conditions
as they existed on January 29 when the inspector first observed them for the
reason that all mining had ceased and miners withdrawn from the area on
January 25.
Based upon a careful review of the testimony of witnesses, exhibits, and
arguments of counsel, I reject the respondent's arguments and find that a
violation of the cited standard occurred. The most credible evidence of
record shows that inspector Beason was experienced, both as a miner and mine
inspector, having worked ten years as a miner and. supervisor in various mines
and seven years as a mine inspector. Also, prior to the occurrence involved

943

in this matter, Beason had inspected the Lisbon Mine on several occasion~ and
i~sued citations and warnings to the operator's management regarding loose
ground along haulageways including the fuel drift near the 911 shop and the
area near where the second roof fall was discovered (Finding of Fact No. 11).
Beason testified that upon entering the mine on January 29 to investigate the first roof fall, he discovered that a second fall had occurred
sometime between January 25 and 29 in what is considered an access route of
the mine~ Also, he observed areas designated as 13 North 4 East, 13 North 6
West, and 13 North 7 West through 4 West showing evidence of ground movement.
This involved caps being mashed down on tops of posts, caps that were cracked
and roof bolts.being stripped of their plates.
Pearson, respondent's safety superintendent, testified that he accompanied Beason unde.rground on the January 29 inspection and observed a cap
on a post cracked and caps compressed on posts in the 13 North 4 East area,
the cave in the 13 North 7 West area which he hadn't seen before, roof bolts
with plates stripped in the 13 North 6 West area, and split sets stripped of
their plates in the 13 North 7 West area (Tr. 153-158). Pearson admitted
that he withdrew miners from the 1 and 11 contract areas on January 25 because he was concerned about the difficulty that could be encountered evacuating an injured person due to the fall at the 911 shop and also because of
the ground movement in the area (Tr. at 164).
In light of the foregoing, I am persuaded that the conditions observed
by Beason on January 29 and Pearson on January 25 indicated there was
unstable ground conditions in the area cited which indicated additional
support was needed in the travelways and haulageways. I have considered the
testimony of respondent's witness Lawton wherein he testified that the
conditions observed by Beason involving a "bent" cap or the cracked cap did
not indicate the area was taking excessive weight or had he observed any roof
bolts on split sets stripped of their plates or deflected caps along the
route he traveled on January 24. Also, Lawton stated that the first roof
fall had nothing to do with the second fall discovered on January 29 (Tr.
361-382). From a review of this conflicting testimony, I find that the
conditions observed and described by Beason on January 29 and Pearson on
January 25 are more credible as to the conditions in the area involved in
this citation.
Respondent contends that the conditions observed by Beason on January 29
should not be controlling as the miners had been withdrawn on January 25 and
mining discontinued in the cited area, Admittedly, Beason was not in the
mine on January 24 when the first fall occurred or January 25. However, I am
convinced that the more credible evidence in this case supports the basis
upon which the inspector issued the citation involved herein, Beason had
prior experience inspecting this area and had previously issued citations and
warnings for ground control. He had conversations with members of management
as to the conditions existing on January 24 and 25 and the opportunity on
January 29 to personally observe the conditions of the ground support in the
area including the caps that were cracked and the plates stripped from the
roof bolts.

944

The specific question is whether the travelways and haulageways in the
cited area were adequately supported between January 24 at 10:30 a.m., when
the first roof fall occurred at the 911 shop, and January 25 at 10:00 a.m.
when Pearson ordered the miners with.drawn from the ·area. This was a period
of time when miners continued working in the area in an attempt to cut
through a drift in 13 West and also to remove tools and equipment from the
911 shop area. Several of respondent's witnesses testified that.they were of
the opinion that the area was properly supported during this period.
However, I find that the most credible evidence shows that two reasons existed for the miners to continue to work in the area following the fall at
the 911 shop. First, management wanted to complete the mining cycle in the
13 North drift to meet the miners who were drilling through from the other
side (Tr. 340). Second, management ~anted to remove the 911 machine and
other equipment from the 911 shop area. Assuming, that there is some merit
to respondent's contention that the area was closed by the operator on
January 25 for the reason that there was inadequate access routes for
removing an injured miner on a stretcher should an accident occur, the fact
remains that for 24 hours men were permitted to work in an area where an
unexpected roof fall had occurred in a travelway and where previous warnings
and citations had been issued because of ground movement. Also, four days
later, a second fall was discovered as well as other evidence involving un- ·
safe roof bolts and caps on posts in the area indicating ground movement.
From the above circumstances, I conclude that from January 24 through 25,
ground conditions along haulageways and travelways were not supported as
necessary and the area presented the potential of an injury or death to
miners working there. Respondent argues that because the area had been
closed on January 25, the locations cited were not haulageways and travelways
on January 29, the day of the inspection. The fact is though that for the
period from January 24 through' 25, the cited areas were being used for this
purpose and that is the time period pertinent to this violation.
Supporting its case for vacating this citation, respondent cites the
decision of Judge Boltz in Secretary of Labor v. Homestake Mining Company, 2
FMSHRC 3630 (December 1980)(ALJ). In that case, it was found that the
operator had taken steps to provide adequate ground support in the normal
sequence of its mining operation and that the Secretary had failed to sustain
the burden of proof to support a violation. I do not find any discrepancy
between that decision and the findings made in this case. The question is
one of weight of evidence and proof. In the Homestake case, the post that
showed a crack was a "tie" and not used to support weight. In the present
case, the timbers involved that showed evidence of taking weight were
designed and installed as support and not as a "tie."
I find no merit in respondent's argument that a citation should not be
issued for a condition that existed during a period of time prior to the day
of inspection. In this case, respondent argues that ,the conditions observed
by the inspector on January 29 were different from those that existed four
days earlier as the area had been closed and not maintained during this
period. This argument, if strictly followed, would preclude much of the enforcement effect of the Act. As an analogy, often the determination of the

945

cause of an accident, such as an explosion in a mine, is predicated upon the
reconstruction of events that led up to the occurrence in question. To do ·
this, it is necessary to rely upon known facts and testimony of witnesses
whose knowledge is based upon an expertise in the matter involved. In this
case, the knowlege, observations, and opinion of inspector Beason are believed to be most credible as to the alleged violation. In Old Ben Coal
Compan v. Interior Board of Mine Operation Appeals, 523 F. 2d 25 0th Cir.
1975 , the Court held that an inspector is entrusted with the safety of
miners lives, and he must ensure that the statute is enforced for the
protection of these lives. The decisions of the inspector, unless there is
evidence that he has abused his discretion or authority, should be supported.
In this case, I firid no evidence that the inspector either abused his
discretion or authority and find that the respondent violated the cited
standard.
PENALTY
Petitioner argued at the hearing and in his brief that the penalty
originally proposed by the assessment office in the sum of $445.00 should be
increased to $4,450.00. As a basis for this, petitioner argued that the
respondent had received verbal and written warnings from the inspector prior
to the first cave-in and still continued working the miners in a hazardous
area following said roof fall.
Section llO(i) recites that the Commission shall have the authority to
assess all civil penalties provided in this Act. In assessing civil monetary
penalties, we shall consider the operator's history of previous violations,
the appropriateness of such penalty to the size of the business of the
operator charged, whether the operator was negligent, the effect on the
operator's ability to continue in business, the gravity of the violation, and
the demonstrated good faith of the person charged in attempting to achieve
rapid compliance after notification of the violation.
History
The history of prior violations in this case involve the citations and
warnings that had been given to the respondent prior to the unexpected roof
fall that occurred on January 24 (See Finding No. 11). Also, a citation was
issued to respondent for failure to report the above roof fall which was not
a part of this contested citation. Also, consideration must be given to the
fact that the area involved had a good safety record, having one injury
involving a broken leg reported in 1978 and no other lost time accident since
that date (Tr. 219-222).
Size
The respondent employs approximately 120 miners at the mine which included supervisory personnel (Tr. 12 and Finding No. 2). I would consider
this a medium sized mining operation.

946

Effect On Operator's Ability to Continue in Business
The record does not reveal that the imposition of a reasonable penalty
in this case would cause a hardshop on the operator's ability to continue in
business and in the absence of such proof, it is presumed it would not.
Negligence
I am convinced that the respondent was negligent in this case in
allowing miners to continue to work in the area cited following the roof fall
on January 24. Respondent's witnesses testified that they did not believe
there was a danger here following the first fall at the 911 shop and that
they had monitored the area during this time. Also, that the reason for the
respondent withdrawing the miners on January 25 was the lack of a proper
access for removing an injured man should an accident occur and not because
of the condition of the roof in the area. I will not recite In Haec Verba,
the statements of respondent's witnesses on this matter, but find these
statements to be at odds with the statements of Beason and Pearson. I find
that the history of the area, the prior violations and warnings, the first
roof fall on January 24, and conditions of the roof support as described by
Beason to be evidence of negligence on the part of respondent. Also, in
continuing to require the miners to work in the area to extricate equipment
and tools and to continue drilling in 13 North drift is further evidence of a
negligent attitude on the part of respondent.
Gravity
The gravity of the violation in this case involved the respondent's
working miners for a period of 24 hours following a roof fall on January 24.
Also, the area that the miners worked in had only two possible escape routes,
one involving the fall at the 911 shop area which blocked most of the drift
and a second route through areas earlier described in the citation as showing
ground movement and where a subsequent roof fall was discovered on January 29
(Tr. 167). I find that these practices were serious and posed a grave risk
to these employees.
Good Faith Compliance
The record shows that the area had been closed and miners withdrawn on
January 25, four days prior to the inspector issuing the withdrawal order/
citation involved in this case. The question of good faith compliance is not
involved here as the respondent did not reopen the area for several months
thereafter.
I reject the petitioner's recommendation as to the amount of the
proposed penalty. Commission Rule of Procedure 29(b) provides:
In determining the amount of the penalty neither the judge
nor the Commission shall be bound by a penalty recommended
by the Secretary ••••

947

29 C.F.R. § 2700.29(b). Thus, in a contested case the Connnission and its
judges are not bound by the penalty assessment regulations adopted bythe
Secretary. Rather, in a proceeding before the Connnission the amount of the
penalty to be assessed is a de nova determination based on the six statutory
criteria specified in sectionllO(i) of the Act and the information relevent
thereto developed in the course of the adjudicative proceeding. Sellersburg
Stone Company, 3 FMSHRC 291 (March 1983). Although, I reject the amount of .
increase in the penalty sugge~ted by the Secretary in this case, I find from
the facts developed .during the hearing that some increase in the amount of
the penalty over that originally proposed by the administration is warranted.
I am persuaded by the evidence of record that some members of respondent's
management evidenced a lack· of proper concern for the health and safety of
miners required to continue working in the cited area for a 24 hour period
following the roof fall at the 911 shop area. This area had been cited by
MSHA on several previous occasions as showing evidence of an unstable roof
and some ground movement. The unexpected roof fall occurred in a travelway
regularly used by miners going to and working around the 911 shop area.
Also, management had the opportunity to observe the roof in this area immediately prior to the fall and failed to perceive its potential for
collapse, in spite of the support that had been installed to control it.
This fall should have been a warning of the general conditions that existed
throughout the 1 and 11 contract areas. However, management ignored this
situation and continued to work miners in the area both in attempting to
complete the mining cycle in the 13 North drift and in removing equipment and
tools from the 911 shop. This work continued until the respondent's safety
superintendent arrived underground to investigate the fall and determined the
area should be closed and the miners withdrawn. I find that working miners
in the area following the roof fall was gross negligence on the part of the
respondent and is the basis for an increase in the amount of the penalty over
that originally assessed in this case.
Based on the above findings and discussion, I conclude that the appropriate penalty for the violation found is $800.00
CONCLUSIONS OF LAW
1. I have jurisdiction over the subject matter and the parties to this
proceeding.
2. Respondent violated 30 C.F.R. § 57.3-22 as alleged by the Secretary
of Labor.
3.

The appropriate penalty for the violation is $800.00.
ORDER

Respondent is ORDERED to pay the sum of $800.00 within 40 days of the
date of this decision.

.
Admin~rative Law Judge

Virgijt,· Vail

948

Distribution:
James H. Barkley, Esq.
Office of the Solicitor
United States Department of Labor
1585 Federal Building
1961 Stout Street
Denver, Colorado 80294
James M. Elegante, Esq.
Parsons, Behle & Latimer
79 South State Street
P.O. Box 11898
Salt Lake City, Utah 84147

949

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR, .
MINE SAFETY AN.D HEALTH
ADMINISTRATION (MSHA),
Petitioner
. v.

KAY 251E

Civil Penalty Proceeding
Docket No. CENT 82-101-M
A.C. No. 29-01869-05001 H QU4
St. Cloud Mine

TODILTO EXPLORATION & DEVELOPMENT
CORPORATION,
Respondent
DECISION
Appearances:

Richard L. Collier, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas, for Petitioner;
George F. Warnock, President, Todilto Exploration and
Development Corporation, Albuquerque, New Mexico, for
Respondent.

Before:

Judge Melick

This case is before me upon the petition for assessment of civil penalty
filed by the Secretary of Labor, pursuant to section 105(d) of the Federal
Mine Safety and Health Act of 1977, 30 U.S. C. § 801 et ~·, the "Act" for
one violation of the regulatory standard at 30 C.F.R. § 57.3-22. The general
issue before me is whether the Todilto Exploration & Development Corporation
(Todilto) has violated the cited regulatory standard and, if so, whether that
violation was "significant and substantial" as defined in the Act and as
interpreted by the Commission in Secretary v. Cement Division, National
Gypsum Co., 3 FMSHRC 822 (1981). If it is determined that a violation has
occurred, it will also be necessary to determine the appropriate penalty to
be assessed.
On February 23, 1982, MSHA inspector William Tanner Jr., issued a combined withdrawal order and citation under sections 107(a) and 104(a) of the
Act respectively. The validity of the order is not in itself at issue in
this civil penalty proceeding. See Secretary v. Wolf Creek Collieries Co.,
PIKE 78-70-P (March 26, 1979); Pontiki Coal Corporation v. Secretary,
1 FMSHRC 1476 (October 1979). The order/citation alleged as follows:
Loose material was hanging on the ribs and back from the
No. 1 crosscut to the face which is 230 feet. The back where the
loose was hanging ranges between 9 to 16 feet high. Four men
working for the contractor and three men of the operator's were
in this immediate area.
The cited standard provides in relevant part as follows:

950

Loose ground shall be taken down or adequately supported.
before any other work is done. Ground conditions along haulageways and travelways shall be examined periodically and scaled or
supported as necessary.
The essential facts are not in substantial dispute. It is the conclusion to be drawn from the facts primarily concerning the gravity of the violation that is at issue. Todilto admits that a violation occurred but contends
that it was a minor violation of loose rock on the back and ribs and argues
accordingly that the hazard was low in gravity not warranting even the $500
penalty proposed by MSHA.
In February 1982, Todilto was the primary contractor for the development
of the St. Cloud Mine. At the time of the inspection at issue it had developed a decline tunnel to a length of approximately 1,650 feet. According to
Inspector Tanner, he and Inspector Dennis Heater arrived at the mine at
around 9:30 or 10:00 on the morning of February 23rd, 1982. They were met
about 30 minutes later by Todilto president George Warnock and mine superin-·
tendent Ron Ingimundson. The group proceeded to inspect the mine. Around
1400 to 1500 feet into the mine, they observed a piece of rock about one
cubic foot in size and weighing about 140 pounds protruding from the "back"
or roof. Warnock directed a workman to bring the rock down and it was done.
Further into the tunnel, Tanner saw another rock protruding from the roof.
This one was about 6 inches thick and 18 inches in diameter located some 210
to 230 feet from the face. Within this general area Tanner found seven
places on the roof and nine on the ribs that consisted of sharp, abrasive and
loose rock. It was all located at least 9 feet from the floor.

.

According to Tanner, eight employees were working in the general vicinity of these loose rocks. He opined that if such rock material should fall
it could cause serious injuries or death. Indeed he cited an incident that
had recently occurred at the St. Cloud Mine in which a rock only the size of
a baseball struck a miner on the back of a hand cutting two tendons. In an
incident at another mine a rock only about 18 to 20 inches in diameter and
6 inches thick slid off a rib severing a miner's leg.
Todilto President Warnock conceded that the first piece of rock seen by
the inspection party was of the size described by Tanner. The 8 inch by
5 foot by 3 foot piece located some 20 to 25 feet ·to the rear of the "jumbo" ·
was also as described by the inspector. Warnock testified that he personally
barred down a small piece of that loose that hit the jumbo track. Warnock
further admitted that there was "another big piece on the rib at the corner
of the pillar" which he also thought "very definitely, should have been
brought down." This was located about 20 to 30 feet ~rom the face. In an
attempt to dispute the seriousness of the violation, Mr. Warnock also stated
in a letter dated May 10, 1982, that, among other things, the piece on the
right side of the track "was loose enough to be barred down and should have
been" a~d that "this piece was, at the most, 50 pounds, and while it could
have injured someone, it would not have been fatal." Warnock further
admitted that "several larger pieces were barred off of the rib at two

951

different corners [and] they needed to be barred down and should have been."
He argued only that they were not high enough on the rib to create a
fatality ...Mine superintendent Ronald Ingimundson agreed with the other witnesses
concerning the dimensions of the cited rock material. He agreed with Inspector Tanner that even a small rock weighing only 10 to 15 pounds falling from
the roof of the mine could cause serious injuries.
Within this framework of essentially undisputed evidence, I have no difficulty in concluding that the violation cited was indeed quite serious.
There indeed existed a reasonable likelihood that the hazard of a rock fall
would occur resulting in injuries of a serious nature. The violation was
accordingly "significant and substantial" and of high gravity. Secretary v.
Cement Division, National Gypsum Co., 3 FMSHRC 822 (1981).
Mr. Warnock claims, in response to the allegations of negligence, that
supervisory personnel did in fact instruct the miners at the beginning of the
8 a.m. shift to bar down the loose rock and that such work had counnenced
before other work in the mi,ne. While there is no dispute that some rock had
indeed been barred down before counnen_cement of other work the undisputed evidence in this case also shows that much loose material still remained after
supervisory personnel allowed other work to be performed. Accordingly, the
operator was negligent.
In determining the appropriate penalty to be assessed in this case, I
have also taken into consideration the evidence that the operator herein is
small in size and had no prior violations. Indeed the record shows that
Todilto had received several awards from the State of New Mexico in ~982
recognizing its "superior performance in promoting safety in the mining
industry by achieving a zero frequency rate in their operations". In further
mitigation Mr. Warnock pointed out that Todilto has never been cited for any
violation since the citation and order at issue. However, because of the
seriousness of this violation and the clear negligence of the operator, I
find that a penalty of $350 is appropriate.
ORDER
The Todilto Exploration & Development Corporation is hereby ordered to
pay a civil penalty of $350 within 30 days of the date of this

Gary Melic
Assistant hief Admin

952

Distribution:
Richard L. Collier, Esq., Office of the Solicitor, U.S. Department of Labor,
Suite 501,.555 Griffin Square Building, Dal_las, TX 75202
George F. Warnock, President, Todilto Exploration & Development Corporation,
3810 Academy Parkway, N.E., Albuuquerque, NM 87109

953

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Complaint of Discrimination

ALBERT J. DICARO,
Complainant

Docket No. WEST 82-113-D

v.

UNITED STATES FUEL COMPANY,
Respondent

DECISION

Appearances:

David O. Black, Esq., for Complainant
Barry D. Lindgren, Esq., for Respondent

Before:

Judge William Fauver

This proceeding was brought by the Complainant under section
105(c)(l) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
801 et~., seeking relief for alleged acts of discrimination.

The

case was heard at Salt Lake City, Utah.

Having considered the contentions of the parties and the record as
a whole,* I find that the preponderance of the relial>le, probative, and
substantial evidence establishes the following:
*The transcript contains a number of phonetic-in·terpretation errors.
Most are self-evident and cause oo difficulty in following the testimony.
I have corrected and initialed one error, at page 313 of the transcript,
where the correct word is "Socrati§'S 4ather than ''autocratic."

FINDINGS OF FACT

1.

At all pertinent times Respondent operated an underground coal

mine, known as King Four Mine, near Hiawatha, Utah, which produced coal
for sale or use in or substantially affecting interstate connnerce.

2.

Complainant was employed by Respondent from August 25, 1978,

until October 23,° 1981, with an absence on sick leave from May 5, 1980,
to August 9, 1981, because of an injury in a mine accident.

3.

The complaint charges that Respondent discriminated against

Complainant because of safety complaints in that he was:

(a)

Given a disciplinary warning on S~ptember 22, 1981.

(b)

Suspended for 5 days without pay on October 13, 1981.

(c)

Given a disciplinary warning on October 21, 1981.

(d)

Suspended with intent to discharge on October 23, 1981,
and this suspension was converted into a discharge.

4.

A Section 103(g) complaintl sign~d by Albert Dicaro, dated

September 10, 1981, was received by the Mine Safety and Health
Administration (MSHA) on September 11, 1981,. alleging that lighting on
section equipment was not properly maintained.

955

MSHA investigated the

complaint on September 22, 1981, and issued one citation on a roof
bolting machine for an illumination violation of 30 CFR 75.179-3.

5.

A Section 103(g) complaint signed by Larry Shiner, United Mine

Workers of America District Safety Inspector, dated September 10,
1981, was received by MSHA on September 21, 1981.

The complaint alleged

that Albert Dicaro did not receive annual refresher training after his
return to work ~n August 9, 1981.
September 22, 1981.

MSHA investigated this complaint on

No citation was issued, since the inspector found

that Dicaro had received the required training on September 19, 1981.

6.

A Section 103{g) complaint signed by Albert Dicaro, dated

September 28, 1981, requested an inspection of the san.ders on the
mantrips at the King Four Mine.

MSHA investigated ~he complaint on

September 30, 1981, and issued three citations on the sanders on
mantrip jeeps.

7.

A 103(g) complaint signed by Albert Dicaro, dated October 7,

1981, alleged float coal dust accumulations in the mine.

MSHA

investigated the complaint on October 9, 1981, and issued three
citations for accumulations of coal dust.

8.

On another occasion after his return to work on August 9, 1981,

Complainant complained to a supervisor, Kent Powell, that there was
inadequate rock-dusting for an area of about 2800 feet.

Powell agreed

that a small area (about 5 feet long) needed to be rock-dusted, but did

956

not agree that the "whole section" needed to be rock-dusted.

Powell

ordered the small area to be rock-dusted, using bags of rock dust thac
were near at hand, and told Complainant that if he wanted the rest
rock-dusted he could hand-carry bags of rock dust and do the
rock-dusting himself.

Such work would have required Complainant to

carry numerous heavy bags over an area of more than 2800 feet.

9 •. From August 9, 1981, until his discharge on October 23, 1981,
Complainant's safety-complaint activities were common knowlepge among
his co-workers and mine management.

Complainant's usual practice was to

report a safety matter first to his supervisor and, if no corrective
action was taken, he would file a complaint with MSHA.

Mine management

knew or had reasonable grounds to believe that the Section 103(g)
complaints referred to in Fdgs. 4-7, above, were initiated by
Complainant.

10.

Complainant was appointed to the Mine Safety Conunittee around

October 1, 1981.

11.

Several weeks before his discharge, Complainant was threatened

by a supervisor, Ken Powell, by words to the effect that Powell was
going to have him fired.

At another time, some weeks before

Complainant's discharge, the mine foreman, Pat Jenkins, told Complainant
that he wanted him to "leave the Federal Government out of company
busine·ss," meaning that he did not want Complainant to file Section
103(g) complaints ~ith MSHA and preferred that Complainant settle safety
matters within the company.

957

12.

From the time of Complainant's Sec~ion 103(g) complaints in

September throughout the rest of his employment, mine management was
hostile to Complainant because of his safety-complaint activites.

Warning on September 22, 1981

13.

On September 22, 1981, the date that MSHA investigated the two

Section 103(g) complaints dated September 10, 1981, Complainant's
immediate supervisor, Jim Hanna, gave Complainant a disciplinary warning
for "poor performance being that you broke between nine to twelve steels
and put in ninteen roof bolts" on September 21 and 22, 1981.

On

September 22, Ken Powell, Maintenance Foreman, saw Complainant, a
roof-bolt operator, break three drill steels in a period of about ten
minutes, by moving the roof bolter while the drill steel was in the roof
but still attached to the roof bolter.

Powell reported this incident to

Jim Hanna, who checked Complainant's records of broken steels and
installed roof bolts for September 21 and 22, and issued the
disciplinary warning.

14.

On September 26, 1981, Complainant filed a Section lOS(c)

discrimination complaint with MSHA concerning the September 22
disciplinary warning.

Complainant "dropped all charges" when the

complaint was investigated by MSHA.

958

Suspension on October 13, 1981

15.

On this date, at the start of the graveyard shift, Complainant

and other miners told management personnel that the mantrip (equipment
used to transport miners into and out of the mine) was unsafe because of
inoperable warning bells or sanders.

They requested that they be

assigned other duties until the mantrip was repaired.

Greg Mele,

Foreman, ordered the crew to walk into the mine, about 2 to 2 1/2 miles.
Complainant and his helper, George Brown, refused to walk into the mine,
relying upon Complainant's interpretation of the following provision of
the collective bargaining agreement (the "contract"):

The Employer shall provide a safe mantrip for
every miner as transportation in and out of the
mines to and from the working section. [Art.
III, Sec. 0(8).]

16.

About six members of the crew walked into the mine, two left

on sick leave, and Complainant and George Brown refused to walk into the
mine.

Mele cautioned them that it would be direct insubordination to

refuse to walk into the mine.

17.

Complainant and George Brown continued to refuse to walk and

were suspended for 5 days.

Later, Brown's suspension was reduced to 3

days, on the ground that he did not have a prior disciplinary record,
and Complainant was offered a reduction to 4 days suspension.

959

18.

Complainant was aware that his refusal to walk into the mine

was an act of direct insubordination.

It was· not a safety issue but a

contract dispute; that is, there was no contention by Complainant that
it was unsafe to walk into the mine.

As a matter of custom and

practice, at various times Respondent required miners to walk into the
mine.

The union's interpretation of the contract was that such practice

was appropriate if done occasionally, and that there was no violation of
the contract in this incident.

Warning on October 21, 1981

19.

Following his 5-day suspension, Complainant returned to the

mine on October 20, 1981, and took a sick day.
a full shift.

Early in the shift,

Comp~ainant

On October 21, he worked
phoned Roy Bonuales,

Maintenance Foreman, and informed him the section had not been pre-shift
examined.

He based this statement on the fact that he could not find

pre-shift markings in the section.

Bonuales checked the examiners'

book, told Complainant the section had been preshifted, 'and read to him
the name and certificate number of the examiner •. After this call,
Complainant told Foreman Mele that he (Complainant) was not sure about
the regulations concerning pre-shift examinations and would work that
night under protest, but he would check into the law the next morning.

20.
mantrip.

At the end of the shift, Complainant and his helper missed the
Their immediat·e supervisor, Martin Ernie, told them to walk

960

out of the mine.

It would have taken about 5 to 8 minutes to walk out.

Complainant refused to walk out of the mine.
out, and then left.

Ernie told him to walk

After Ernie left, Complainant used the mine phone

to call Pat Jenkins, Mine Foreman, and requested a ride for him and his
helper.

Jenkins provided a ride.

When Ernie arrived on the surface he

told Jenkins that Complainant had been insubordinate in refusing to walk
out.

Jenkins prepared a disciplinary warning to Complainant

for insubordination and instructed Roy Bonuales to give it to
Complainant when he reported to work the next day.

21.

Bonuales gave Complainant the written warning before the start

of the graveyard shift on October 22.

Upon receipt of the warning,

Complainant told Bonuales that he was going home on sick leave.
Complainant testified that he had "sick days coming" and had personal
business to take care of.

Complainant's Discussion with Union Safety Inspector

22.

Sometime between the end of his shift on Octobr 21 and the

beginning of his shift on October 23, Complainant consulted Larry
Shiner, Safety Inspector for the International Union of UMWA, to
discuss MSHA's regulations concerning pre-shift markings and a miner's
safety rights when ordered to work in an area that does not have them.
Shiner told him a miner would have two options:

1) work in the area and

later file a safety grievance or 2) refuse to work in the area,
requesting alternative duties, until a certified examiner makes a

961

pre-shift examination.

Shiner explained the purposes of a pre-shift

examination and pointed out a number of serioµs dangers that could be
undetected without a proper pre-shift examination, including black damp,
inadequate ventilation, unsafe roof or ribs, and methane gas.

Suspension with Intent to Discharge on October 23, 1981

23.

Complainant wprked the graveyard shift on October 23.

His

assignment was to roof-bolt in the first left entry of 8 North Section
and then roof-bolt in the main entry of that section.

24.

Complainant found pre-shift markings in the first left entry

but thought there was a discrepancy between the time shown by his watch
and the allowable time (within 3 hours) for making a pre-shift
examination.

Re was on his way to the phone to call Bonuales, Foreman,

about this question, when he saw Joe Montoya, a Mechanic, who told him
he could find no pre-shift markings in the main entry.

They both

searched the main entry and could find no pre-shift markings there.
Complainant then called Bonuales and requested a pre-shift examination
of the main entry because there were no pre-shift markings there.
Bonuales checked the examiners' book and told Complainant that the whole
section, including the main entry, had been pre-shifted and read to
Complainant the pre-shift report for the main entry.

Complainant

refused to do the roof-bolting work unless an examiner came in to
pre-~hift, and he requested alternative duties until the area was

pre-shifted.

Bonuales ordered him to perform his assignment but, after

962

Complainant's repeated refusal, Bonuales assigned him to other duties,
telling him to go with his helper to assist in a belt move in the main
entry.

25.

Bonuales then phoned the pre-shift examiner, Ron Naccarato,

a supervisor, who stated that he had pre-shifted the section and that
the pre-shift markings in the main entry were on a brattice (ventilation
curtain)~

26.

When Complainant arrived at the belt he checked an inspection

pad at the tailpiece which did not show pre-shift markings for the
graveyard shift.

He called Bonuales back and told him that the belt had

not been pre-shifted and that he would not work on the belt move without
a proper pre-shift examination.

Bonuales told Complainant that the belt

did not have to be pre-shifted for the graveyard shift and ordered him
to go to work.

Complainant continued to refuse to work on the belt move

and requested alternative duties.

Bonuales told him that he had called

Naccarato, who assured him that the main entry had been pre-shifted.
Complainant still refused to work on the belt move and requested other
available work until a proper pre-shift exam~nation was made.
then ordered him out of the mine.

Bonuales

At that point, Bonuales decided to

suspend Complainant with intent to discharge.

He told Mele to call Lee

Heath, on the Mine Committee, because Complainant would be entitled to
have a union representative present when Bonuales issued the suspension
to him.

Although Heath was also a member of the Safety Committee,

Bonuales did not call him in that capacity and did not intend to discuss

963

or review the case with anyone before making a decision.

He had already

made up his mind to suspend Complainant with intent to discharge.
suspension was converted into a discharge,

e~fective

The

October 23, 1981.

DISCUSSION WITH FURTHER FINDINGS

Applicable Law

Section 105(c)(l) of the Act2 -- its anti-discrimation provision
is the centerpiece of a comprehensive statutory scheme to give miners an
active role in the Act's enforcement for their safety and health
protection.3 ·

Section 105(c)(l) does not expressly provide a right to refuse to
work because of safety or health hazards, but its legislative history
and case law show that in certain circumstances such a right exists.
Protected activity under this section includes a miner's refusal to work
in conditions that he or she believes in good faith to be unsafe or
unhealthful and a refusal to comply with work orders that are violative
of the Act or a safety or health standard promulgated under the Act.

For example, the report of the Senate Committee that was
responsible for drafting most of the 1977 Mine Act states in part:

964

Protection of Miners Against Discrimination
If our national mine safety and health program
is to be truly effective, miners will_have to pl~y an
active part in the enforcement of the Act. The
Committee is cognizant that if miners are to be
encouraged to be active in matters of safety and
health, they must be protected against any possible
discrimination which they might suffer as a result of
their participation. The Committee is also aware
that mining often takes place in remote sections of
the country, and in places where work in the mines
offers the only real employment opportunity.
Section 10[5](c) ••• prohibits any
discrimination against a miner for exercising any
right under the Act. It should also be noted that
the class protected is expanded from the current
Coal Act. The prohibition against discrimination
applies to miners, applicants for employment, and
the miners' representatives. The Committee intends
that the scope of the protected activities be
broadly interpreted by the Secretary, and intends to
include not only the filing of complaints seeking
inspection under section [103(g)] or the
participation in mine inspections under section
[103(f)] but also the refusal to work in conditions
which are believed to be unsafe or unhealth·ful and
the refusal to comply with orders which are
violative of the Act or any standard promulgated
thereunder or the participation by a miner or his
representative in any administrative and judicial
proceeding under the Act.

***
The listing of protected rights contained in
section 10[5](c)(l) is intended to be illustrative
and not exclusive. The wording of section
10[5](c) is to be construed expansively to assure
that the miners will not be inhibited in any way
in exercising any rights afforded by the
legislation. *** The Committee intends to insure
the continuing vitality of the various judicial
interpretations of section 110 of the Coal Act
which are consistent with the broad protections of
the bill's provisions: See, e.g. Phillips v. IBMA, 500
F.2d 772; Munsey v. Morton, 507 F.2d 1202. The
Committee also intends to cover within the ambit
of this protection any discrimination against a
miner which is the result of the safety training
provisions •
or the enforcement of those
provisions • •

965

[S. Rep. No. 95-181, 95th Cong., 1st Sess., at
35-36 (1977), reprinted in Senate Subcommittee
on Labor, Committee on Human Resources, 95th
Cong., 2d Sess., Legislative History of the
Federal Mine Safety and Health Act of 1977, at
623-624 [(1978).)
The right to refuse to work was also discussed on the floor of the
Senate:
MR. CHURCH. I wonder if the distinguished
chairman would be good enough to clarify a
point concerning section 10[5](c), the
discrimination clause.
It is my impression that the purpose of
this section is to insure that miners will
play an active role in the enforcement of
the act by protecting them against any
possible discrimination which they might
suffer as a result of their actions to
afford themselves of the protection of the
act.
It seems to me that this goal cannot be
achieved unless miners faced with conditions
that they believe threaten their safety or health have the right to refuse ·to work
without fear of reprisal. Does the
committee contemplate that such a right
would be afforded under this secton?
MR. WILLIAMS. The committee intends
that miners not be faced with the Robson's
choice of deciding between their safety and
health or their jobs.
The right to refuse work under
conditions that a miner believes in good
faith to threaten his health and safety is
essential if this act is to achieve its goal
of a safe and healthful work place for all
miners.
MR. JAVITS. I think the chairman has
succinctly presented the thinking of the
committee on this matter. Without such a
right, workers acting in good faith would
not be able to afford themselves their
rights under the full protection of the act
as responsible human beings. [Leg. Hist. at
1088-1089.]

966

Representative Perkins, the chief House conferee and chairman of
the House Co11DDittee that drafted the House bill, stated during the
customary oral report to the House describing the bill agreed to by the
conference committee:
Mr. Speaker, this legislation also
provides broader protection for miners who
invoke their safety, rights. If miners are to
invoke their rights and to enforce the act as
we intend, they must be protected from
retaliation. In the past, administrative
rulings of the Department of Interior have
improperly denied the miner the rights
Congress intended. For example, Baker v.
North American Coal Co., 8 IBMA 164 (1977)
held that a miner who refused to work because
he had a good faith belief that his life was
in danger was not protected from retaliation
because the miner had no "intent" to notify
the Secretary. This legislation will wipe out
such restrictive interpretations of -the safety
discrimination provision and will insure that
they do not recur. [Leg. Hist. at 1356.]
The predecessor to the 1977 Mine Act included a provision
prohibiting discrimination for "notif [ying] the Secretary or his
authorized representative of any alleged violation or danger" (section
llO(b) of the 1969 Federal Coal Mine Health and Safety Act).

This

provision was interpreted to protect miners from discharge or other
retaliation if they notified their supervisor of an alleged unsafe or
unhealthful condition and refused to work in that condition.

Phillips

v. Interior Board of Mine Operations Appeals, 500 F. '2d 772 (D.C. Cir.
1974); Munsey v. Morton, 507 F. 2d 1202 (D.C. Cir. 1974).

In pointing

out the need for this application of the statute, the court in Phillips
stated:
[T]he miners are both the most
interested in health and safety
protection, and in the best

967

position to observe the compliance or
non-compliance with safety laws.
Sporadic federal inspections can never
be frequent or thorough enough to
insure compliance. Miners who insist
on health and safety rules being
followed, even at the cost of slowing
down production, are not likely to be
popular with [the] mine foreman or top
management. Only if the miners are
given a realistically effective
ch.annel of communications re: health
and safety, and protection from
reprisal after making complaints, can
the Mine Safety Act be effectively
enforced. [500 F.2d at 778.]
Citing Phillips as an example, the legislative history of the 1977
Act, quoted above, expresses an intention "to insure the continuing
vitality of the various judicial interpretations of section 110 of the
Coal Act which are consistent with the broad protections of the bill's
provision. • • • ' 1
The Commission has interpreted section 105(c)(l) as protecting a
right to refuse to work if a miner has a good faith, reasonable belief
that working conditions present a hazard to safety or health.

See,

e.g., Secretary of Labor ex rel. Pasula v. Consolidation Coal Company, 2
FMSHRC 2786 (1980), rev'd on other grounds, Consolidation Coal Company,
v. Marshall, 663 F. 2d 1211 (3rd Cir. 1981); Robinettee v. United Castle
Coal Company, 3 FMSHRC 803 (1981); and Dunmire and Estle v. Northern
Coal Company, 4 FMSHRC 126 (1982).
Good faith simply means an honest belief that a hazard exists. · A
reasonable belief does not have to be supported by objective proof,
but the evidence must show that the miner's perception of a hazard was a
reasonable one under the circumstances.

Unreasonable, irrational or

c'ompletely unfounded work refusals are not protected by the statute.
Robinette, supra, at 810 - 812.

968

In Robinette the Commission further explained the
"reasonable ·belief" rule:
The relatively stringent "objective,
ascertainable evidence" test mentioned in
Gateway is usually satisfied only by the
introduction of physical evidence,
"disinterested" corroborative testimony,
and--not infrequently--expert testimony. Cf.
NLRB v. Fruin-Conlon Construction Co., 330 F.2d
885, 890-892 (8th Cir. 1964), cited approvingly
in Gateway, 414 U.S. at 387 (construing section
502). We think that such a test may be better
suited to the broad scope of section 502,
particularly where, as in Gateway, a
union's contractually prohibited strike is
involved. For while "objective, ascertainable"
evidence is always welcome, it may not be
readily obtainable in mining cases. Unsafe
conditions can occur suddenly and in remote
sections of mines; the miner in question may be
the only immediate witness; and physical
evidence may be elusive. Situations are
also bound to arise where outward appearances
suggest a dangerous condition which closer
subsequent investigation does not confirm.
Furthermore, we believe that such a test
would chill the miner's exercise of the right
to refuse work, an outcome inconsistent with
the Act's legislative history favoring a broad
right in a uniquely hazardous working
environment. Miners should be able to
respond quickly to reasonably perceived
threats, and mining conditions may not permit
painstaking validation of what appears to be a
danger. For all these reasons, a
"reasonable belief" rule is preferable to an
"objective proof" approach under this Act.
More consistent with the Mine Act's
purposes and legislative history is a simple
requirement that the miner's honest
perception be a reasonable one under the,
circumstances.- Reasonableness can be
established at the minimum through the miner's
own testimony as to the conditions responded to.
That testimony can be evaluated for its detail,
inherent logic, and. overall credibility.
Nothing in this approach precludes the
Secretary or miner from introducing

969

corroborative physical, testimonial, or expert
evidence. The operator may respond in kind.
·The judge's decision will be made on the basis
of all the evidence. This standard does not
require complicated rules of evidence in its
application. We are confident that such an
approach will encourage miners to act
reasonably without unnecessarily inhibiting
exercise of the right itself.
(3 FMSHRC at 811 - 812, footnotes omitted.]
In Pasula, the Commission formulated the following test for "mixed
motives" cases:·
We hold that the complainant has established
a prima facie case of a violation of section
105(c)(l) if a preponderance of the evidence
proves (1) that he engaged in a protected
activity, and (2) that the adverse action was
motivated in any part by the protected activity.
On these issues, the complainant must bear the
ultimate burden of persuasion. The employer may
a.ffirmatively defend, however, ·by proving by a
preponderance of all the evidence that, although
part of his motive was unlawful, (1) he was also
motivated by the miner's unprotected activities,
and (2) that he would have' taken adverse action
against the miner in any event for the unprotected
activities alone. On these issues, the employer
must bear the ultimate burden of persuasion. It
is not su~ficient for the employer to show that
the miner deserved to have been fired for engaging
in the unprotected activity; if the unprotected
conduct did not originally concern the employer
enough to have resulted in the same adverse
action, we will not consider it. The employer
must show that he did in fact consider the
employee deserving of discipline for engaging in
the unprotected activity alone and that he would
have disciplined him in any event.
In W.B. Coal Co. v. Federal Mine Safety and Health Review Commission, et
al (April 5, 1983), the Sixth Circuit rejected part of the test laid down by
the Commission in Pasula.

The court held that the "burdenshifting language in

Pasula" is not a reasonable interpretation of the Act "because it conflicts
with statutory language requiring proof of discrimination 'because of'

970

protected activities, 30 U.S.C. 815(c)(2), and language requiring the burden
of proof to remain with the claimant, ~ 5 U.S.C. 556(C)."

(Slip Op. at 14.)

The Sixth Circuit distinguished the Supreme Court's decision in Mount Healthy
Board of Education v. Doyle, 429 U.S. 274 (1977), on which the Connnission's
Pasula burdenshifting test is based, and found the Supreme Court's decision in
Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248 (1981) to be
apposite.

In Burdine, the Supreme Court stated, in considering the

requirements of a prima facie case under Title VII and the applicable burden
of proof:
The nature of the burden that shifts to the defendant
should be understood in light of the plaintiff's
ultimate and intermediate burdens. The ultimate
burden of persuading the trier of fact that the
defendant intentionally discriminated against the
plaintiff remains at all times with the plaintiff.

***
By establishing a prima facie case, plainti£f in
effect creates a presumption that the employer
unlawfully discriminated against the employee. If a
trier of fact believes the plaintiff's evidence, and
if the employer is silent in the face of the
presumption, the court must enter judgment for the
plaintiff because no issue of fact remains in the
case.
The burden that shifts to the defendant,
therefore, is to rebut the pres·umption of
discrimination by producing evidence that the
plaintiff was rejected, or someone else was preferred,
for a legitimate, non-discriminatory reason. The
defendant need not persuade the court that it was
.actually motivated by the proferred reasons. It is
~ufficient if the defendant's evidence raises a
genuine issue of fact • • • • [450 U.S. at 253-255.]
In W. B. Coal Co., the Sixth Circuit concluded:
In suunnary, the proper test in considering mixed
motives under the Mine Act is that, upon plaintiff's
showing that an employer was motivated in any part by
an employee's exercise of rights protected by the Act,

971

the employer has the burden only of producing evidence
of a legitimate business purpose sufficient to create
a genuine issue of fact. The plaintiff, who retains
the burden of persuasion at all times, may of course
rebut the employer's evidence 'directly by persuading
the trier of fact that a di-scriminatory reason more
likely motivated the employer, or indirectly by
showing that the employer's proffered explanation is
unworthy of credence.' Burdine, 450 U.S. at 256. The
plaintiff's ultimate burden is to persuade the trier
of fact that he would not have been discharged 'but
for' the protected activity. * * * [Slip Op. 15-16.]
The National Labor Relations Board adopted a test similar to the
Mount Healthy test for labor discrimination cases, but the Circuit
Courts appear

split as to the burden-shifting portion of the test.

See

generally Note, Dual Motive Discharge, 58 Notre Dame L. Rev. 118 (1982),
and cases cited in W.B. Coal (Slip Op. 10, fn 8).
the

In declining to apply

Mount Healthy test to NLRA cases, the First Circuit discussed the

difference between allocating the burden of proof to defendant and
merely requiring defendant to rebut a presumption of discrimination
(NLRB v. Wright Lin~, 662 F. 2d 899, at 905 (1st Cir. 1981), cert.
denied, 455 U.S. 98):
Professor Wigmore distinguishes between the
burden of rebutting a prima facie case and the burden
of persuading the trier of fact on the ultimate', issue
in a case by a preponderance of the evidence as
follows:
'[A] prima facie case • • • need not
be overcome by a preponderance of the
evidence of greater weight; but the
evidence needs only to be balanced,
put in equipoise, by some evidence
worthy of credence; and, if this be
done, the burden of the evidence is
met and the duty of producing further
evidence shifts back to the party
having the burden of proof • • • • '
9 Wigmore on Evidence [Sec.] 2487, at 282 (3d ed.
1940), quoting Speas v. Merchants' Bank & Trust Co.,
188 N.C. 524, 125 S.E. 298 (1924).

972

***
The imposition of this limited burden, however,
does not shift to the employer the burden of proving
that [a violation of the Act] has not.occurred. Rule
301 of the Federal Rules of Evidence very aptly
describes the scope of the duty involved in rebutting
presumptions in civil cases as 'the burden of going
forward with evidence to rebut or meet the
presumption,' and distinguishes this duty from 'the
burden of proof in the sense of the risk of
nonpersuasion, which remains throughout the trial upon
the party on whom it.was originally cast.' Fed. R.
Evid. 301. Thus, the employer • • • has no more than
the limited duty of producing evidence to balance, not
to outweigh, the evidence produced by the general
counsel. [NLRB v. Wright Line, 662 F.2d at 905.]
Direct evidence of discriminatory motivation is not often
encountered; more typically, the only available evidence is indirect.
In Secretary of Labor ex rel. Chacon v. Phelps Dodge Corporation,, 3
FMSHRC 2508 (1981), the Connnission identified the following factors as
particularly relevant in proof of a circumstantial case:
1)

management knowledge of the complainant's
protected activity;

2)

management hostility toward the protected
activity;

3)

coincidence in time between the protected
activity and adverse action against the
complainant; and

4)

disparate treatment of the complainant

Factor 4) is not a sine qua non, but another factor to consider.
Section 7(c) of the Administrative Procedure Act:' which applies to
adjudicatory hearings under the Mine Safety Act, sets minimum
quality~of-evidence

standards and a standard of proof.

The provision

directing the exclusion of "irrelevant, innnaterial, or unduly
repetitious evidence" and the requirement that the decision of the trier

973

of fact be "in ~ccordance with" evidence that is "reliable" and
"probative" mandate that the decision be premised on evidence of a
certain level of quality.

The further requirement that the decision be

in accordance with "substantial" evidence implies quantity of evidence,
and imposes the traditional preponderance-of-evidence standard.
Steadman v. SEC, 450 U.S. 91, 98-101 (1980).

This standard does not

require proof to a certainty, proof beyond a reasonable doubt, or proof
that is "clear and convincing" (Steadman, at 95, 99).

Proof by a

preponderance means only that proof that leads the trier of fact to find
that existence of a contested fact is more probable than its
nonexistence.

Gardner v. Wilkinson, 643 F.2d 1135, 1137 (5th Cir.

1981); and see generally McCormick, Evidence 794 (2d ed. 1972).

The

burden is not met, however, by evidence that creates no more than a
suspicion of the existence of the fact.
"Substantial evidence," when used to limit the scope of review
for example, in section lO(e) of the APA, limiting judicial review of
agency decisions, or in section 113(d) of the Mine Safety Act, limiting
the Co11DJ1ission's review of administrative law judges' decisions -- means
"'such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion."' Steadman, at 99-100, quoting Consolo v. ~'
383 U.S. 607, at 620 (1966).
Warning on September 22, 1981
·complainant's proof made a prima facie showing of discrimination.
as to this incident, in that:
th~t

the warning was given on the same day

MSHA investigated two section 103(g) complaints initiated by

Complainant (one signed by Shiner in Complainant's behalf), management
knew that he was the source of the complaints (or had reasonable grounds

974

to believe he was), the record does not show prior discipline of a roof
bolter for either breaking steel drills or installing too few roof
bolts, and performance standards for the job of roof bolter were not
clearly established either by written standards or oral training.
However, Respondent proved by a preponderance of the evidence that on
September 22 Co~plainant was observed breaking three drill steels by
conduct (moving the roof bolter while a drill steel was connected to the
bolter and still in the roof) showing either a deliberate intention to
break .the drills or gross negligence in operating the equipment.
Complainant did not persuasively rebut this evidence.

He offered only

an indirect explanation for the br.eakage, saying that reconditioned
steels broke more easily than new steel, but he was uncertain whether he
was working with reconditioned or new ste~l; he did not effectively
rebut Respondent's evidence, .which I credit, that he was working with
new steel on both dates, and his testimony was not probative in
rebutting Powell's eye-witness testimony about his misuse of the
equipment.

As to the number of roof bolts installed by Complainant (19

on two shifts), Respondent did not establish a recognized performance
standard, but Complainant's testimony that, depending on conditions, a
bolter would install from 20 to 50 bolts a shift and that he had put in.
as many as 100 on one shift supported Respondent's evidence that
Complainant's installation of only 19 bolts in two shifts was poor
performance.
I find that the preponderance of the evidence establishes
legiti~te

grounds for the warning on September 22 and does not

establish a discriminatory motive~

Complainant has not shown, by a

preponderance of the evidence, a reasonable probability that, but for

975

his prior safety complaints, the September 22 warning would not have
been issued.

-

Five-Day Suspension on October 13, 1981
Complainant did not meet his burden of proving discrimination as to
this incident.
At the start of his shift on October 13, Complainant and some other
miners complained that the mantrip cars were unsafe because of defective
or missing bells or sanders.

After some discussion, the employees

rejected management's proposal that time be allowed to abate the
condition and that they ride on the mantrips pending abatement.

Greg

Mele, Foreman, then directed the crew to walk into the mine because
transporation was not available.

Complainant and his helper refused to

walk in, based upon Complainant's opinion that the contract gave them a
right to a mantrip ride.

Some miners walked in, some went home ~n sick

leave, and Complainant and George Brown refused to walk.
suspended for insubordination.

Both were

Complainant testified that his refusal

to walk into the mine was not a safety issue.

The preponderance of the

evidence establishes a legitimate basis for the discipline, and
does not establish a discriminatory motive.
Warning on October 21, 1981
Following his five-day suspension for refusal to walk into the
mine, Complainant returned to the mine on October 20 and, instead of
reporting to work, took a sick day and went home.

The next day he was

assigned to roof bolt in A-seem (9 North Section).

After setting up his

machine, Complainant looked for the pre-shift markings and could find
none.

He then used the mine phone to call Bonuales, Foreman, and

informed him that the section had not been pre-shifted.

976

Bonuales

checked the examiners' book and told Complainant that the section had
been pre-shifted, and read to him the examiner's report and gave him the
examiner's name and certificate number.

After this, Greg Mele, Foreman,

had a conversation with Complainant concerning the pre-shift markings.
Complainant stated that he did not understand the law regarding
pre-shift markings and would work that night under protest, but would
check into the law the following morning.
At the end of his shift, Complainant and his helper missed the
mantrip.

Their immediate supervisor, Martin Ernie, told them to walk

out of the mine.

Walking would have taken about 5 to 8 minutes.

Complainant testified that he refused to walk out and "asked Martin
Ernie for a ride.

I asked him to let us take the motor out because ft

was because of him that we missed our ride."

7/13 Tr. 52.

Ernie

testified that, "I don't remember the reason, but we was late leaving
the section that day, and Albert had another worker with him. *** I was
on a motor and we're only allowed to have two people ride on the motor,
so we was down at the mouth of A-seem at the end of the shift, and I
told them to go ahead and walk out. *** He refused.
not going to walk out.

He said that he was

And I told him that I wanted him to walk out,

and he said no, he would not walk out.

He was going to get a ride.

And

I says, 'Well, I want you to walk outside and I' 11 see you outside.'
And I went ahead on the motor and headed towards the outside."
79-80.

7/13 Tr.

Complainant then used the mine phone to call Pat Jenkins, Mine

Foreman, and told him he and his helper needed a ride.
them a ride.

Jenkins provided

Ernie overheard Complainant's call to Jenkins and on the

surface reported to Jenkins that he had told Complainant to walk out and

977

that Complainant had refused.

Jenkins then wrote Complainant a

disciplinary warning for insubordination.

The written warning stated

that due to Complainant's refus_al to follow a direct order on the first,
day back to work after a five-day suspension, he was being put on notice
that the next instance of insubordination would result in suspension
subject to discharge.
I find that the preponderance of the evidence shows a legitimate
basis for the disciplinary warning and does not establish a
discriminatory motive.
Suspension and Discharge on October 23, 1981
On October 23, 1981, Complainant worked on the graveyard shift,
his usual shift.

His assignment was to roof-bolt in the first left

entry of 8 North Section and then to roof-bolt in the main entry of that
section.
Despite a thorough search in the main entry, Complainant and
another miner could not find markings of a pre-shift exa~ination in the
main entry.

Complainant telephoned Bonuales, the outside foreman, to

request a pre-shift examination of that area.

Bonuales checked the

examiners' book and told Complainant that the whole section had been
pre-shifted, including the main entry, and he read· him the examiner's
report of a pre-shift examination of the main entry.

Bonuales then

ordered Complainant to perform his roof-bolting assignment.

Complainant

refused to roof-bolt unless an examiner came in to conducted a proper
pre-shift examination of the 1J18in entry, and requested an assignment to
other duties until such an examination was made.

Bonuales finally

agreed to an assignment of alternative duties, and told Complainant to
go with his helper to assist in a belt move in the main entry.

978

After arriving at the belt, Complainant checked an examination pad
near the tailpiece and saw no evidence of ~ pre-shift examination of
that area.

He then called Bonuales and told him that the area needed to

be pre-shifted.

Bonuales told him that the belt did not have to be

pre-shifted for the graveyard shift, and ordered Complainant to go to
work, but Complainant ref~sed unless an examiner came in to make a
pre-shift examination; he requested alternative duties until this was
done.

Part of Complainant's safety complaint to Bonuales, stated in

this phone conversation, was the point that the belt was to be moved
into the main entry area where Complainat had found no pre-shift
markings, that is, the same pre-shift problem Complainant had just
talked to Bonuales about in the prior phone call.

Another part of his

safety complaint, stated in the second phone conversation with Bonuales,
was Complainant's contention that, if one working face in a section has
not been pre-shifted, the entire section has not been properly
pre-shifted.

Bonuales again tried to get CQmplainant to go to work, but

Complainant refused and requested alternative duties.
ordered him out of the mine.

•

It was at this point that Bonuales decided

to suspend Complainant with intent to discharge.
discuss the matter further with anyone else.
to tell him

of his decision•

Bonuales then

He did not plan to

He called his supervisor

He also arranged to hav~ a member of the

Mine Committee called, because Complainant would be entitled to union
representation when the suspension was issued.

This call, to Heath, was

not for the purpose of discussing Complainant's safety complaint, but
simply a formality of notifying the Mine Committee that a miner was
about to be suspended with intent to discharge.

979

There is no question that pre-shift markings were not present in
the main entry.

There was a notation chalked on a brattice showing an

examination for the previous shift, but there were no markings of a date
and time for a pre-shift examination for the graveyard shift.

Nor were

there smudge marks that might indicate that pre-shift markings had been
made but had been rubbed away.

I find that the preponderance of all the

evidence shows that pre-shift markings were not made in the main entry
area for the October 23, 1981, graveyard shift.

I do not credit the

examiner's testimony that he had made pre-shift markings there.
It is not necessary to resolve whether or not the main entry had
actually been pre-shifted for Complainant's shift.

The evidence that

the pre-shift markings could not be found, despite a thorough search, is
sufficient to establish a protected activity in Complainant's refusal to
work without physical, on-the-site evidence of a pre-shift examination
of the area where he was required to ·work.

The absence of pre-shift

.

markings in the main entry also entitled Complainant to refuse to assist
in the belt move, which would have required him to work in the main
entry of 8 North Section.
Mine management, through the testimony of Mr. Vrettos, acknowledged
that a miner has the right to refuse to work in an area that has not
been pre-shifted, but contends that Complainant was required to accept
Bonuales' assurance that a pre-shift examination had been made based on
the examiner's book and the examiner's statement to Bonuales.

I conclude, however, that Complainant was entitled, without
retaliation, to refuse to work in the main entry until there was a
proper pre-shift examination of that area as evidenced by on-the-site
pre-shift markings.

He was also entitled to refuse to perform the

980

belt-move assignment, which would have involved moving the belt into the
main entry of 8 North Section.

It is not necessary to resolve whether

or not the belt tailpiece was a part of the 8 North Section, or whether
the belt was required to be pre-shifted before moving the belt on the
graveyard stift.

It is sufficient that Complainant was being ordered to

perform work that would take him into the main entry of 8 North Section
and that that area did not have markings of a pre-shift examination.
I find that. Complainant had a reasonable, good faith belief that he
confronted a threat to his safety when he refused to perform the
roof-bolting assignment and later when he refused to assist in the belt
move, because each of these asignments would require him to work in the
main entry of 8 North Section, which did not have markings of a
pre-shift examination.

The danger he reasonably perceived was the

uncertainty of working in an area that had not been properly preshifted.
Mine management was in error in minimizing the importance of
preshift markings and in requiring that Complainant point to actual
present dangers as the only basis on which it would permit him to refuse
to work in the main entry.

The mandatory safety standard for preshift

examinations 5 requires that an examiner be trained and certified to
conduct a series of specific, expert, and technical examinations, and
have the necessary tools and -equipment to conduct th.em,,

,Among other

important safety duties, the preshift examiner must examine for
accumulations of methane and oxygen defic1ency, examine seals and doors,
test ventilatio'n and the roof, face and ribs, and examine active
roadways and travel ways, belt conveyors and other areas to ensure that
the working area is free of detectable hazards and that various
mandatory safety and health standards are being complied with before men

981

are taken into the area to work.

The preshift regulation also requires

that the e.xaminer make preshift markings in e{lch area inspected.

This

requirement is an important safeguard to ensure that the miners' safety
and health are being properly protected by compliance with the statute
and regulations.

Complainant was entitled to see that this safeguard

placing preshift markings in the area inspected -- was met before he
could be required to work in the area.

Complainant had neither the

training, certification, nor the necessary tools and equipment to carry
out the preshift examination himself.

It was not his obligation to

inspect the area and point out dangers to his supervisor.

Indeed,

miners should not enter a working area that has not been preshifted.
Therefore, Complainant was protected by section 105(c)(l) in raising a
safety complaint (failure to make a proper preshift examination as
evidenced by appropriate preshift markings) to his supervisor and in
refusing to work in that area.
Respondent introduced a decision by an arbitrator upholding
Complainant's discharge.

However, this turns on issues under the

contract and not the rights created by section 105(c)(l) of the Act.
Work-refusal rights under the contract are limited to. a narrow class of
cases in which a miner is ordered to work under "conditions he has
reasonable grounds to believe to be abnormally and immediately dangerous
to himself beyond the normal hazards inherent in the operation which
could reasonably be expected to cause death or serious physical harm
before such condition or practice can be abated" (Art. III, Section (i)).
However, section 105(c)(l) of the Act extends protected activites far
beyond this test and is the relevant standard here.

982

The arbitration

decision is not binding in this proceeding.

See, e.g., Alexander v.

Gardner-Denver Company,. 415 U.S.36, 60 (1974).
The discharge on October 23 was not a "mixed motives" case.
Complainant's refusal to work was a protected activity under section
lOS(c)(l) of the Act and his suspension and discharge were in
retaliation of this protected activity.

The.evidence thus establishes

discrimination in violation of section lOS(c)(l).

I find, also, that

the evidence preponderates in showing a background of management
hostility towards Complainant because of his safety-complaint
activities, beginning with his section 103(g) complaints in September
and continuing up to the time of his discharge; this evidence
additionally raises a reasonable inference of specific hostility toward
him because of his safety complaints on October 23, 1981.
CONCLUSIONS OF LAW
1.

The judge has jurisdiction of this proceeding.

2.

Complainant did not meet his burden of proving a violation of

Section lOS(c)(l) of the Act with the respect to any of the following
incidents:
(a)

The disciplinary warning on September 22, 1981.

(b)

The suspension for 5 days without pay on October 13, 1981.

(c)

The disciplinary warning on October 21, 1981.

3.

Respondent violated Section lOS(c)(l) of the Act on October 23,

1981, by suspending Complainant with intent to discharge and by
discharging him effective that date.
4.

Complainant is entitled to reinstatement, back pay with·

interest, and costs, including a reasonable attorney's fee_ and other
litigation costs reasonably incurred in connection with this proceeding.

983

Other appropriate relief may be considered in formulating a final order.
All proposed findings of fact and conclusions of law inconsistent
with the above are rejected.
PENDING A FINAL ORDER
The judge retains jurisdiction of this proceeding pending the
issuance of a final order granting relief.

Counsel for the parties

should meet in an effort to stipulate the amounts due and other elements
of an appropriate order.

Such stipulation will not preclude

Respondent's rights to seek review of this decision.

Complainant shall

have 10 days from receipt of this Decision to file a proposed order
granting relief.

Respondent shall have 10 days to reply to

Complainant's proposed order.

If necessary, a further hearing will be

held on issues concerning relief.

-tr)~~~.,~
WILLIAM FAUVER
ADMINISTRATIVE· LAW JUDGE

Distribution:

Certified Mail

David O. Black, Esq., Biele, Haslam & Hatch, 50 West Broadway, 4th
Floor, Salt Lake City, UT 84101
Barry D. Lindgren, Esq., Labor Relations, Mountain States Employers
Council, Inc., 1790 Logan Street, Denver, CO 80201

984

FOOTNOTES
1/

Section 103(g)(l) of the Act provides:
(g) (1) Whenever a representative of the miners or a miner
in the case of a coal or other mine where there is no such representative has reasonable grounds to believe that a violation
of this Act or a mandatory health or safety standard ~xists, or
an imminent danger exists, such miner or representative
shall have a right to obtain an immediate inspection by ~ving
notice to the Secretary or his authorized representative of
such violation or danger. Any such n-otice shall be reduced to
writing,. signed by the representative of the miners or by the
miner, and a copy shall be frovided the operator or his agent
no later than at the time o inspection, except that the operator or his agent shall be notified forthwith if the complaint
indicates that an imminent danger exists. The name of the
person giving such notice and the names of individual miners
referred to therein shall not appear in such copy or notification. Upon receipt of such notification, a special inspection
shall be made as soon as possible to determine if sucli violation or danger exists in accordance with the provisions of this
title. If the Secretary determines that a violation or danger
does not exist, he shall notify the miner or representative of
the miners in writing of such determination. .
·

!/ Section lOS(c)(l) of the Act provides:
(c) (1) No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the statutory rights of any miner, representative of miners or appli- ·
cant for employment in any coal or other mine subject to this
Act because such miner, representative of miners or applicant
for employment has filed or made a comP.laint under or related to this Act, including a complaint notifying the operator or
the operator's agent, or the representative of the miners at
the coal or other mine of an alleged danger or safety or health
violation in a coal or other mine, or because such miner, representative of miners or applicant for employment is the subject of medical evaluations and potential tr~nsfer under a
standard published pursuant to section 101 or because such
miner, representative of miners or applicant for employm~nt
has instituted or caused to be instituted any proceeding under
or related to this Act or has testified or is about to testify in
any such proceeding or because of the exercise by such miner, representative ol miners or applicant for emplorment on
behalf of himself or others of any statutory right afforded by
this Act.

985

11 :Other provisions establishing an active role of miners in the
enforcement of the Act include: . section l03·(g} ().} · (j:ight of miners'
representative to obtain a government inspection whenever he or she
"has reasonable grounds to believe that a violation of this Act or a
mandatory health or safety standard exists, or an imminent da_nger exists"};
section 103(f) (permitting miners' representative to accompany MSHA
inspectors on all inspections); section 103(c) (requiring government
regulations permitting miners to observe the monitoring or me~suring
of toxic materials.and harmful physical agents); section 103(~) (~nterested
persons' access to accident reports); section 302(~) (~iners' access to
roof control plan); sections 303(d) (1), (f), (g) and (w) (interested
persons' access to records of operator's safety and health examinations);
section 305(e) (miners' access to map of electrical system); section 305(g)
(miners' .access to records of operator's electrical examinations);
section 312(b) (miners' access to confidential mine map}; sections
107 (e) (1) and 105 (d) (miners' right to challenge. the modification or
termination of withdrawal orders and to contest the reasonableness of the
abatement time aliowed by a citation or modification thereof); section 5(9)
of the Act and.the Commission's rules of procedure (permitting miners to
participate in proceedings under section 105 of the Act},

f!../

Section 7 (c) of the APA provides (5 USC 556 (d)):

Except as otherwise provided by statute, the proponent of a rule or
order has the burden of proof. Any oral or documentary evidence may be
received, but the agency as a matter of policy shall provide for the
exclusion of irrelevant, immaterial, or unduly repetitious evidence.
A sanction may not be imposed or rule or order issued except on consideration of the whole record or those parts thereof cited by a party
and supported by and in accordance with the reliable, probative, and
substantial evidence.

988

~/

30 CFR 75.303(a) provides:

Ca> Within 3 hours immediately preceding the beginning of any shift, and
before any .miner in such shift enters
the active workings of a coal mine, certified persons designated by the operator of the mine shall examine such
workings and any other underground
area of the mine designated by the
Secretary or his authorized representative. Each such examiner shall
· examine every working section in such
workings and shall make tests in each
such working section for accumulations of methane with means approved
by the Secretary for detecting methane, and shall make tests for oxygen
deficiency with a permissible flame
safety lamp or other means approved
by the Secretary; examine seals and
doors to determine whether they are
functioning properly; examine and
test the roof, face, and rib conditions
in such working section; examine
active roadways, travelways, and belt
conveyors on which men are carried,
approaches to abandoned areas, and
accessible falls in such section for haz·
ards; test by means of an anemometer
or other device approved by the Secretary to determine whether the air in
each split is traveling in its proper
course and in normal volume and velocity; and examine for such other
hazards and violations of the mandatory health or safety standards, a.S an
authorized representative of the l::>ecretary may from time to time require.
Belt conveyors on which coal is carried

shall be examined after each coal-producing shift has begun. Such mine examiner shall place his initials and the
date and time at all places he examines. If such mine examiner finds a
condition which constitutes a violation
of a mandatory health or safetl' standard or any condition which is hazardous to persons·who may enter or be in
such area, he shall indicate such hazardous place by posting a "danger"
sign conspicuously at all points which
persons entering such hazardous place
would be required to pass, and shall
notify the operator of the mine. No
person, other than an authorized representative of the. Secretary or a State
mine inspector or persons authorized
by the operator to enter such place for
the purpose of eliminating the hazardous condition therein, shall enter such
place while such sign is so posted.
Upon completing his .examination,
such mine examiner shall report the
results of his e_xamination to a person,
designat~d by the operator to receive
· such reports at a designated station on
the surface of the mine, before other
persons enter the underground areas
of such mine to work in such shift.
Each such mine examiner shall also
record the results of his examination
with ink or indelible pencil in a book
approved by the Secretary kept for
such purpose in an area on the surface
of the mine chosen by the operator to
minimize tlie danger of destruction by
fire or other hazard, and the record
shall be open for inspection by interested persons.

·987

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

HAY 2 6 \983

Civil Penalty Proceeding
Docket No. WEST 82-114-M
A/O No. 42-01150-05017

v.

Lucky Strike Mine

PLATEAU RESOURCES LIMITED,
Respondent
DECISION
After denial of the operator's interlocutory appeal from the
trial judge's decision of March 30, 1983, 5 FMSHRC 605, this matter
was set for an evidentiary hearing in Salt Lake City on May 19, 1983.
When the operator's presentation created a credibility gap that
could not be '(esolved without additional witnesses, the trial judge
ordered production of two additional eyewitnesses. After inquiry,
counsel for the operator advised these witnesses were no longer employed
by the operator and had accepted other employment at points distant to
the place of hearing.
At the suggestion of the trial judge the hearing was recessed to
afford the parties an opportunity to discuss settlement. Thereafter,
the parties jointly moved to withdraw the challenge to the validity of
the citation and to settle the explosives violation charge by increasing
the amount of the penalty initially proposed from $32 to $500.
After a consideration of the parties' motion in light of the record
made, the trial judge granted the motion and ordered the operator to pay
the amount of the penalty agreed upon, $500, within ten days.
Accordingly, it is ORDERED that the bench decision issued May 19,
1983, b~, and hereby is, CONFIRMED, that the operator pay the agreed upon
penalty, $500, on or before May 31, 198 , and that subject to payment the
captioned matter be DISMISSED.

Joseph B. Kennedy
Administrative Law Judge

988

Distribution:
Phyllis Kirk Caldwell, Esq., Office of the Solicitor, U.S. Department
of Labor, 1585 Federal Bldg., 1961 Stout ·street, Denver, CO 80294
(Certified Mail)
James A. Holtkamp, Esq., Van Cott, Bagley, Cornwall & McCarthy,
50 South Main, Suite 1600, Salt Lake City, UT 84144 (Certified
Mail)

'6-U.S.

GOVERNMENT

989

PRINTING

OFFICE1

1983-381-569/5280

